        



Exhibit 10.2


REDACTED




























LICENSE AND COLLABORATION AGREEMENT


By and Between




BAYER HEALTHCARE LLC


and


REGENERON PHARMACEUTICALS, INC.




Dated as of January 10, 2014










--------------------------------------------------------------------------------

        







TABLE OF CONTENTS
ARTICLE I
 
DEFINITIONS
 
 
 
ARTICLE II
 
OPTION DEVELOPMENT ACTIVITIES
2.1
 
General
2.2
 
Development Activities
2.3
 
Development Updates
2.4
 
License Grants
2.5
 
Key Results and Opt-In Package
2.6
 
Additional Antibodies
2.7
 
Option Right; Continuation of Development; and Opt-Out Exercise
2.8
 
Effect of Company Opt-In Right
2.9
 
Effect of Company Opt-Out Exercise
2.10
 
Termination Upon Mutual Written Agreement or Mutual Opt-Out Exercise
 
 
 
ARTICLE III
 
COLLABORATION
3.1
 
Scope of Collaboration
3.2
 
Compliance with Law
3.3
 
Further Assurances and Transaction Approvals
3.4
 
Compliance with Third Party Agreements
3.5
 
Plans
3.6
 
Excluded Territory Activities
3.7
 
Information Protections
 
 
 
ARTICLE IV
 
MANAGEMENT
4.1
 
Committees/Management
4.2
 
Joint Steering Committee
4.3
 
Joint Development Committee
4.4
 
Joint Commercialization Committee


i



--------------------------------------------------------------------------------

        





4.5
 
Other Committees
4.6
 
Membership
4.7
 
Meetings
4.8
 
Decision-Making
4.9
 
Project Manager
4.10
 
Resolution of Governance Matters
 
 
 
ARTICLE V
 
LICENSE GRANTS
5.1
 
Regeneron License Grants
5.2
 
Company License Grants
5.3
 
Sublicensing
5.4
 
No Implied License
5.5
 
Retained Regeneron Rights
5.6
 
Retained Bayer Rights
5.7
 
Right of Negotiation for Excluded Territory
 
 
 
ARTICLE VI
 
DEVELOPMENT ACTIVITIES
6.1
 
Development of Licensed Products
6.2
 
Development Plans
6.3
 
Clinical Trials Outside of a Development Plan
6.4
 
Development Budgets
6.5
 
Development Reports
6.6
 
Review of Clinical Trial Protocols
 
 
 
ARTICLE VII
 
COMMERCIALIZATION
7.1
 
Commercialization of Licensed Products in the Field in the Territory
7.2
 
Territory PDGF Commercialization Plan
7.3
 
Country/Region PDGF Commercialization Plans
7.4
 
HQ Plan and HQ Budget


ii



--------------------------------------------------------------------------------

        





7.5
 
Commercialization Activities; Sharing of Commercial Information
7.6
 
Pricing and Pricing Approvals in the Territory
7.7
 
Sales and Distribution in the Territory; Other Responsibilities
7.8
 
Commercialization Efforts
7.9
 
Contract Sales Force
7.10
 
Promotional Materials
7.11
 
Promotional Claims/Compliance
7.12
 
Restriction on Bundling in the Territory
7.13
 
Inventory Management
7.14
 
Medical and Consumer Inquiries
7.15
 
Market Exclusivity Extensions
7.16
 
Post Marketing Clinical Trials
7.17
 
Non-Compete; Activities Outside the Collaboration
7.18
 
Restriction on Commercialization Activities
7.19
 
Exports from the Territory to the Excluded Territory
 
 
 
ARTICLE VIII
 
CLINICAL AND REGULATORY AFFAIRS
8.1
 
Ownership of Approvals and Registration Filings
8.2
 
Regulatory Coordination
8.3
 
Regulatory Coordination with Third Parties
8.4
 
Regulatory Events
8.5
 
Pharmacovigilance and Product Complaints
8.6
 
Regulatory Inspection or Audit


iii



--------------------------------------------------------------------------------

        





8.7
 
Recalls and Other Corrective Actions
 
 
 
ARTICLE IX
 
MANUFACTURING AND SUPPLY
9.1
 
Formulated Bulk Product Supply in the Field in the Territory
9.2
 
Finished Product Supply in the Field in the Territory
9.3
 
Supply Agreement
9.4
 
Manufacturing Plans
9.5
 
Manufacturing Shortfall
9.6
 
Manufacturing Compliance
 
 
 
ARTICLE X
 
PERIODIC REPORTS; PAYMENTS
10.1
 
Upfront Payment, Milestone Payments, Opt-In Payment, Aventis Royalties
10.2
 
Development Costs
10.3
 
Periodic Reports
10.4
 
Quarterly True-Up Payments; Funds Flow
10.5
 
Payments Related to Commercialization of Licensed Products in Japan
10.6
 
Invoices and Documentation
10.7
 
Payment Method and Currency
10.8
 
Late Payments
10.9
 
Taxes
10.10
 
Adjustments to FTE Rates
10.11
 
Resolution of Payment Disputes
10.12
 
Development Budget Overruns
10.13
 
Commercialization Budget Overruns


iv



--------------------------------------------------------------------------------

        





 
 
 
ARTICLE XI
 
DISPUTE RESOLUTION
11.1
 
Resolution of Disputes
11.2
 
Governance Disputes
11.3
 
Legal Disputes
11.4
 
Expert Panel
11.5
 
No Waiver
 
 
 
ARTICLE XII
 
TRADEMARKS AND CORPORATE LOGOS
12.1
 
Corporate Names
12.2
 
Selection of Product Trademarks
12.3
 
Ownership of Product Trademarks
12.4
 
Prosecution and Maintenance of Product Trademark(s)
12.5
 
License and Use of the Product Trademark(s) and EYLEA Trademark(s)
12.6
 
Use of Corporate Names
 
 
 
ARTICLE XIII
 
NEWLY CREATED INVENTIONS
13.1
 
Ownership of Newly Created Intellectual Property
13.2
 
Prosecution and Maintenance of Patents
13.3
 
Interference, Opposition and Reissue
13.4
 
Coordination with IP Provisions in the EYLEA Agreement
 
 
 
ARTICLE XIV
 
INTELLECTUAL PROPERTY LITIGATION
14.1
 
Enforcement of Patents and Product Trademarks
14.2
 
Patent Making
14.3
 
Third-Party Infringement Claims; New Licenses


v



--------------------------------------------------------------------------------

        





14.4
 
Invalidity or Unenforceability Defenses or Actions
 
 
 
ARTICLE XV
 
BOOKS, RECORDS AND INSPECTIONS; AUDITS AND ADJUSTMENTS
15.1
 
Books and Records
15.2
 
Audits and Adjustments
15.3
 
GAAP/IAS/IFRS
 
 
 
ARTICLE XVI
 
REPRESENTATIONS AND WARRANTIES
16.1
 
Due Organization, Valid Existence and Due Authorization
16.2
 
Knowledge of Pending or Threatened Litigation
16.3
 
Additional Regeneron Representations and Warranties
16.4
 
Disclaimer of Warranties
16.5
 
Mutual Covenants
 
 
 
ARTICLE XVII
 
CONFIDENTIALITY
17.1
 
Confidential Information
17.2
 
Exclusions
17.3
 
Permitted Disclosures and Uses
17.4
 
Injunctive Relief
17.5
 
Publication of New Information
17.6
 
Other Publications or Disclosures
17.7
 
Disclosure of Collaboration Know-How and Joint Inventions
 
 
 
ARTICLE XVIII
 
INDEMNITY
18.1
 
General Indemnity
18.2
 
Additional Indemnity
18.3
 
Insurance


vi



--------------------------------------------------------------------------------

        





18.4
 
Indemnity Procedure
 
 
 
ARTICLE XIX
 
FORCE MAJEURE
 
 
 
ARTICLE XX
 
TERM AND TERMINATION
20.1
 
Term/Expiration of Term
20.2
 
Termination For Material Breach
20.3
 
Termination for Insolvency
20.4
 
Termination for Company's Opt-Out Exercise
20.5
 
Termination for Breach of Standstill
20.6
 
Termination for Termination of EYLEA Agreement
20.7
 
Other Termination
20.8
 
Effect of Termination
20.9
 
Survival of Obligations
 
 
 
ARTICLE XXI
 
MISCELLANEOUS
21.1
 
Governing Law; submission to Jurisdiction
21.2
 
Waiver
21.3
 
Notices
21.4
 
Entire Agreement
21.5
 
Amendments
21.6
 
Headings
21.7
 
Severability
21.8
 
Registration and Filing of the Agreement
21.9
 
Assignment
21.10
 
Successors and Assigns
21.11
 
Affiliates
21.12
 
Counterparts
21.13
 
Third-Party Beneficiaries
21.14
 
Relationship of the Parties


vii



--------------------------------------------------------------------------------

        





21.15
 
Limitation of Damages
21.16
 
Standstill Agreement
21.17
 
Termination of Standstill
21.18
 
Rejection of Agreement in Bankruptcy
21.19
 
Non-Solicitation
21.20
 
Construction
21.21
 
References














viii



--------------------------------------------------------------------------------

        





LICENSE AND COLLABORATION AGREEMENT
THIS LICENSE AND COLLABORATION AGREEMENT (“Agreement”), dated as of January 10,
2014 (the “Effective Date”), is by and between BAYER HEALTHCARE LLC, a Delaware
limited liability company having a principal place of business at 100 Bayer
Boulevard, Whippany, New Jersey 07981-0915 (“Company”), and REGENERON
PHARMACEUTICALS, INC., a New York corporation having a principal place of
business at 777 Old Saw Mill River Road, Tarrytown, New York 10591 (“Regeneron”)
(with each of Company and Regeneron referred to herein individually as a “Party”
and collectively as the “Parties”).
WHEREAS, Regeneron owns and has licensed certain Patents, Know-How and other
rights related to PDGF Products in the Territory;
WHEREAS, Company and its Affiliates possess knowledge and expertise in, and
resources for, developing and commercializing pharmaceutical products in the
Field in the Territory;
WHEREAS, Regeneron and Company have previously entered into a certain License
and Collaboration Agreement, dated October 18, 2006 and amended on May 6, 2012
(the “EYLEA Agreement”), for the development, manufacture and commercialization
of EYLEA;
WHEREAS, Regeneron has conducted certain research and development activities
with respect to PDGF Products and intends to conduct additional development of
PDGF Products;
WHEREAS, Bayer has conducted certain research and development activities with
respect to Non-Collaboration PDGF Products and intends to conduct additional
development of such products; and
WHEREAS, Company wishes to obtain, and Regeneron wishes to grant, an option,
exercisable upon completion of the first proof of concept study for a Licensed
Product under the Initial Development Plan, under the terms and conditions set
forth herein (the “Option”) to enter into a collaboration with Regeneron to
Develop and Manufacture Licensed Products in the Field and Commercialize
Licensed Products in the Field in the Territory, including for use in
combination with EYLEA, under the terms and conditions set forth herein (the
“Collaboration”).
NOW, THEREFORE, in consideration of the following mutual covenants contained
herein, and for other good and valuable consideration the adequacy and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
 




--------------------------------------------------------------------------------

        





ARTICLE I
DEFINITIONS


Capitalized terms used in this Agreement, whether used in the singular or
plural, except as expressly set forth herein, shall have the meanings set forth
below:
1.1    “Additional Development Costs” shall mean, with respect to a
Discretionary Amendment under which Company elects not to fund any Development
Costs in excess of the Budget Threshold pursuant to Section 2.2(c)(iii),
Company’s applicable share of the Development Costs incurred by or on behalf of
Regeneron under such Discretionary Amendment in excess of the Budget Threshold
not to exceed [***********], from the Effective Date through completion of the
Initial Development Plan.
1.2    “Additional Major Market Country” shall mean any country in the
Territory, other than the Major Market Countries referred to in the definition
thereof, in which Net Sales in a Contract Year are [***********] or more of
aggregate Net Sales in the Territory in such Contract Year. Once designated as
an Additional Major Market Country, a country shall continue to be an Additional
Major Market Country from and after January 1 of the next Contract Year, and
each Contract Year thereafter as long as Net Sales in such country in the
immediately preceding Contract Year(s) are [***********] or more of aggregate
Net Sales in the Territory in such Contract Year(s). Notwithstanding the
foregoing, the Parties shall have the right to mutually agree that a country
that exceeds the [***********] aggregate Net Sales threshold in a given Contract
Year shall not be an Additional Major Market Country if such country is not
expected to exceed such [***********] Net Sales threshold on an ongoing basis.
1.3    “Affiliate” shall mean, with respect to any Person, another Person that
controls, is controlled by or is under common control with such Person. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. Without limiting the generality of the foregoing, a
Person shall be deemed to control another Person if any of the following
conditions is met: (a) in the case of corporate entities, direct or indirect
ownership of at least fifty percent (50%) of the stock or shares having the
right to vote for the election of directors, and (b) in the case of
non-corporate entities, direct or indirect ownership of at least fifty percent
(50%) of the equity interest with the power to direct the management and
policies of such non-corporate entities. The Parties acknowledge that in the
case of certain entities organized under the laws of certain countries outside
of the United States, the maximum percentage ownership permitted by law for a
foreign investor may be less than fifty percent (50%), and that in such case
such lower percentage shall be substituted in the preceding sentence, provided
that such foreign investor has the power to direct the management and policies
of such entity.

2



--------------------------------------------------------------------------------

        





1.4    “Aflibercept” shall mean VEGF Trap as defined in the EYLEA Agreement.
1.5    “Agreement” shall have the meaning set forth in the introductory
paragraph, including all Schedules and Exhibits.
1.6    “Antibody(ies)” shall mean a [***********].
1.7    “Anticipated First Commercial Sale” shall mean, with respect to a
Licensed Product in the Field, on a country-by-country basis in the Territory,
the date agreed upon by the JSC in advance as the expected date of First
Commercial Sale of such Licensed Product in the Field in such country in the
Territory.
1.8    “Approval” shall mean, with respect to each Licensed Product, any
approval (including Marketing Approvals and Pricing Approvals), registration,
license or authorization from any Regulatory Authority required for the
development, Manufacture or commercialization of such Licensed Product in the
Field in a regulatory jurisdiction anywhere in the world, and shall include,
without limitation, an approval, registration, license or authorization granted
in connection with any Registration Filing.
1.9    “Aventis” shall mean sanofi-aventis US LLC (successor in interest to
Aventis Pharmaceuticals, Inc.).
1.10    “Aventis Agreement” shall mean the Collaboration Agreement, dated as of
September 3, 2003, by and between Aventis and Regeneron Pharmaceuticals, Inc.,
as amended by the First Amendment, dated as of December 31, 2004, the Second
Amendment, dated as of January 7, 2005, the Third Amendment, dated as of
December 21, 2005, and the Fourth Amendment, dated as of January 31, 2006, as
the same may be further amended from time to time.
1.11    “Aventis Development Milestone Payments” shall have the meaning set
forth in Section II of Schedule 3.
1.12    “Aventis Letter Agreement” shall mean that certain letter agreement,
dated as of May 1, 2013, by and between Aventis and Regeneron Pharmaceuticals,
Inc., as the same may be further amended from time to time.
1.13    “Aventis Royalties” shall have the meaning set forth in Section III of
Schedule 3.
1.14    “Budget Threshold” shall mean (a) [***********], as applicable.
1.15    “Business Day” shall mean a day on which commercial banking institutions
in New York, New York are open for business.
1.16    “Change of Control” shall mean, with respect to Regeneron, any of the
following events: (a) any Person is or becomes the “beneficial owner” (as such
term

3



--------------------------------------------------------------------------------

        





is used in Section 13(d) of the Securities Exchange Act of 1934, as amended, and
Rule 13d-3 thereunder, except that a Person shall be deemed to have “beneficial
ownership” of all shares that any such Person has the right to acquire, whether
such right may be exercised immediately or only after the passage of time),
directly or indirectly, of a majority of the total voting power represented by
all classes of capital stock then outstanding of Regeneron normally entitled to
vote in elections of directors; (b) Regeneron consolidates with or merges into
another corporation or entity, or any corporation or entity consolidates with or
merges into Regeneron, other than (i) a merger or consolidation that would
result in the voting securities of Regeneron outstanding immediately prior to
such merger or consolidation continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) a majority of the combined voting power of the voting
securities of Regeneron or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of Regeneron (or similar
transaction) in which no Person becomes the beneficial owner, directly or
indirectly, of voting securities of Regeneron representing a majority of the
combined voting power of Regeneron’s then outstanding securities; or (c)
Regeneron conveys, transfers or leases all or substantially all of its assets to
any Person other than a wholly-owned Affiliate of Regeneron.
1.17    “Class A Stock” shall mean the Class A Stock of Regeneron, par value
$0.001 per share.
1.18    “Clinical Supply Cost” shall mean (a) the Out-of-Pocket Cost for
purchasing and/or the Manufacturing Cost to Manufacture Formulated Bulk Product
for Clinical Supply Requirements under the Development Plans, (b) the
Out-of-Pocket Cost for purchasing and/or the Manufacturing Cost to Manufacture
comparator agent or placebo requirements for activities contemplated under the
Development Plans, (c) the Out-of-Pocket Cost and/or the Manufacturing Cost for
filling, packaging and labeling Clinical Supply Requirements, comparator agent
and/or placebo, as the case may be, for activities contemplated under the
Development Plans and (d) any VAT or similar taxes actually paid with respect to
the Manufacture or delivery of Clinical Supply Requirements.
1.19    “Clinical Supply Requirements” shall mean, with respect to a Licensed
Product, the quantities of Finished Product, comparator agent and/or placebo as
are required by a Party or the Parties for Development in the Field under this
Agreement, including, without limitation, the conduct of research, pre-clinical
studies and clinical trials in connection with a Development Plan, and
quantities of such Licensed Product that are required by a Party for submission
to a Regulatory Authority in connection with any Registration Filing or Approval
in the Field in any regulatory jurisdiction in the Territory.

4



--------------------------------------------------------------------------------

        





1.20    “COGS” for a Quarter shall mean cost (calculated in accordance with GAAP
or IAS/IFRS) of Manufacturing the Licensed Products sold in the Field in the
Territory in the Quarter.
1.21    “Combination PDGF Product” shall mean a form or dosage of pharmaceutical
composition or preparation that is comprised of or contains as active
ingredients a PDGF Receptor Antibody together with Aflibercept [***********].
1.22    “Commercialize” or “Commercialization” shall mean any and all activities
directed to marketing, promoting, detailing, distributing, importing, offering
for sale, having sold and/or selling a Licensed Product in the Field in the
Territory, including, without limitation, market research, pre-launch marketing
and educational activities, sampling and Non-Approval Trials in the Territory.
1.23    “Commercial Overhead Charge” shall mean, on a country-by-country basis
in the Territory, beginning on the First Commercial Sale in the applicable
country, an amount (agreed upon by the JFC at least eighteen (18) months prior
to the Anticipated First Commercial Sale in the country) to [***********], such
amount to be determined by the JFC as of January 1 of each following Contract
Year. For the avoidance of doubt, “Commercial Overhead Charge” shall not include
any amounts included in Company HQ Costs, Medical Affairs Cost, Sales Force
Cost, or Other Shared Expenses or any other amounts included in Shared Promotion
Expenses (other than Commercial Overhead Charge). Unless otherwise agreed by the
JFC and JCC, the Commercial Overhead Charge shall be a fixed amount for each
Contract Year. Notwithstanding the foregoing, the Parties shall have the right
to mutually agree to adjust the Commercial Overhead Charge once in a given
Contract Year for a given country to reflect unforeseen circumstances.
1.24    “Commercially Reasonable Efforts” shall mean, with respect to the
efforts to be expended by a Party with respect to any objective, reasonable,
diligent, good faith efforts to accomplish such objective as such Party would
normally use to accomplish a similar objective under similar circumstances, it
being understood and agreed that such efforts shall be consistent with the
Collaboration Purpose and substantially equivalent to those efforts and
resources commonly used by a Party for a product owned by it, which product is
at a similar stage in its development or product life and is of similar market
potential (taking into consideration both anticipated total sales and overall
profitability). Commercially Reasonable Efforts shall be determined on a
market-by-market and product-by-product basis in view of conditions prevailing
at the time, and evaluated taking into account all relevant factors, including,
without limitation, the efficacy, safety, anticipated regulatory authority
approved labeling, competitiveness of the product or alternative products that
are in the marketplace (including EYLEA) or under development by Third Parties
and other technical, scientific, legal, medical marketing and competitiveness
factors. It is anticipated that the level of effort constituting Commercially
Reasonable Efforts may change over time. In determining whether a Party has used
Commercially Reasonable Efforts, neither the Territory Profit Split nor other

5



--------------------------------------------------------------------------------

        





payments made or required to be made from one Party to the other under this
Agreement shall be considered in determining market potential (that is, a Party
may not apply lesser resources or efforts in support of a Licensed Product
because it must pay the Territory Profit Split or make milestone or any other
payments hereunder to the other Party). By way of example, for purposes of
determining whether Company uses Commercially Reasonable Efforts to
Commercialize a Licensed Product in a Major Market Country, a basis for
comparison shall be the efforts used by Company to commercialize in such Major
Market Country another Company product that is wholly owned by Company, is at a
similar stage of commercialization to the Licensed Product and has both
anticipated total sales and overall profitability to Company in such Major
Market Country substantially similar to that of the Licensed Product, taking
into account total sales and total profitability of the Licensed Product in such
Major Market Country, but without consideration of any of the payments required
to be made from one Party to the other under this Agreement.
1.25    “Commercial Supply Cost” shall mean (a) the Out-of-Pocket Cost for
purchasing and/or the Manufacturing Cost to Manufacture Formulated Bulk Product
for Commercial Supply Requirements, (b) the Out-of-Pocket Costs and/or the
Manufacturing Costs for filling, packaging and labeling Commercial Supply
Requirements, and (c) any VAT or similar taxes actually paid with respect to the
Manufacture or delivery of such Commercial Supply Requirements.
1.26    “Commercial Supply Requirements” shall mean, with respect to each
Licensed Product, quantities of Finished Product as are required by Company to
fulfill its (or its Affiliate’s or Sublicensee’s) requirements for commercial
sales, Non-Approval Trials and Licensed Product sampling with respect to such
Licensed Product in the Field in the Territory.
1.27    “Committee” shall mean any of the JSC, JDC, JCC or JFC, each as
described in Article IV (together with the Working Groups or other committees
contemplated herein or established in accordance with this Agreement).
1.28    “Common Stock” shall mean the common stock of Regeneron, par value
$0.001 per share.
1.29    “Company Collaboration Intellectual Property” shall mean the Company
Collaboration Patent Rights and Company Collaboration Know-How.
1.30    “Company Collaboration Know-How” shall mean all Know-How that is
conceived, developed, created or otherwise made by or on behalf of Company (or
its Affiliates or its or their Sublicensees) under or in connection with the
Development, Manufacture or Commercialization of Licensed Products under the
Collaboration during the Term of this Agreement (or any wind-down period as
provided in Article II or transition period as provided in Schedules 7, 8 or 9),
excluding any Joint Inventions. Company Collaboration Know-How shall include New
Information of Company. For clarity, any Know-How conceived, developed, created
or otherwise made by or on behalf

6



--------------------------------------------------------------------------------

        





of Company (or its Affiliates or its or their Sublicensees (other than Regeneron
and its Affiliates)) in the exercise of Company’s (or its Affiliates’ or its or
their Sublicensees’) rights under the license grants and other grant of rights
that come into effect pursuant to Section 20.8(d) and Schedule 10 shall not
constitute Company Collaboration Know-How. For clarity, all Know-How that is
conceived, developed, created or otherwise made by or on behalf of Company (or
its Affiliates or its or their sublicensees) in connection with the development,
manufacture or commercialization of products that are not Licensed Products or
Additional PDGF Receptor Antibodies outside of this Agreement and without use of
any (a) then existing Company Collaboration Intellectual Property, (b) Joint
Intellectual Property, or (c) any Regeneron Collaboration Intellectual Property
or Regeneron Licensed Intellectual Property shall not constitute Company
Collaboration Know-How.
1.31    “Company Collaboration Patent Rights” shall mean those Patents that (a)
claim or cover the Company Collaboration Know-How and (b) are Controlled by
Company or any of its Affiliates (other than by operation of the license and
other grants in Article V).
1.32    “Company EYLEA Intellectual Property” shall mean (a) the Company
Intellectual Property as defined in the EYLEA Agreement and (b) Company’s
interest in any Joint Inventions (as defined in the EYLEA Agreement) and Joint
Patent Rights (as defined in the EYLEA Agreement).
1.33    “Company Future Non-Collaboration Patent Rights” shall mean those
Patents Controlled by Company or any of its Affiliates (other than by operation
of the license and other grants in Article V) that (a)(i) are necessary or
useful for the Exploitation of Licensed Products in the Field and (ii) are not
Company Collaboration Patent Rights or Joint Patent Rights and (b)(i) do not
claim Know-How existing as of the effective date of the termination of this
Agreement or the Regeneron Opt-Out Exercise, as applicable, or (ii) do not claim
priority to any Patents that claim Know-How existing as of the effective date of
the termination of this Agreement or the Regeneron Opt-Out Exercise, as
applicable.
1.34    “Company Global HQ Costs” shall have the meaning set forth in Section
1.35.
1.35     “Company HQ Costs” shall mean the sum of (a) beginning on the First
Commercial Sale of a Licensed Product in any Major Market Country, the product
of (i) the number of Company HQ Unit FTEs performing activities directly related
to the Commercialization of Licensed Products in the Field across the Territory
(and to the extent agreed by Regeneron, globally) and (ii) the applicable HQ FTE
Rate and (b) the Out-of-Pocket Costs of the type identified in clauses (f)
through (h) of the definition of Shared Promotion Expenses that are incurred by
the Company HQ Unit in connection with performing activities directly related to
the Commercialization of Licensed Products in the Field across the Territory
(and to the extent agreed by Regeneron, globally), in each case ((a) and (b)),
in accordance with the approved HQ Plan and HQ Budget. The

7



--------------------------------------------------------------------------------

        





Company HQ Costs (x) allocated to the Territory pursuant to the HQ Budget (such
costs, “Company Territory HQ Costs”) shall be considered Shared Promotion
Expenses and (y) allocated globally pursuant to the HQ Budget (such costs,
“Company Global HQ Costs”) shall be considered Global HQ Costs. For clarity, the
cost and expense of activities of the type set forth in the definition of
Commercial Overhead Charge that are performed by the Company HQ Unit shall be
Company HQ Costs and not Commercial Overhead Charges.
1.36    “Company HQ Unit” shall mean those employees of Company who are
performing activities directly related to the Commercialization of Licensed
Products in the Field across the Territory (and to the extent agreed by
Regeneron, globally) and not for specific country(ies) or Region(s).
1.37    “Company Non-Collaboration Patent Rights” shall mean all Patents
Controlled by Company or any of its Affiliates (other than by operation of the
license and other grants in Article V) that (a) are necessary or useful for the
Exploitation of Licensed Products in the Field and (b) are not Company
Collaboration Patent Rights, Joint Patent Rights or Company Future
Non-Collaboration Patent Rights.
1.38    “Company Territory HQ Costs” shall have the meaning set forth in Section
1.35.
1.39    “Competing PDGF Product” shall mean any form or dosage of pharmaceutical
composition or preparation that [***********]. Notwithstanding the foregoing,
[***********].
1.40    “Consolidated Payment Report” shall mean a consolidated Quarterly report
prepared by Company (based on information reported under Sections 6.5 and 10.3)
setting forth in reasonable detail, for each Reporting Country in the Territory,
for each Region in the Territory, in the aggregate for all countries in the
Territory, and with respect to the Company HQ Unit and the Regeneron HQ Unit, as
applicable, (a) Net Sales, COGS and Shared Promotion Expenses incurred by each
Party for such Quarter, (b) Development Costs incurred by each Party for such
Quarter under the Global PDGF Development Plan and the Territory PDGF
Development Plan, (c) Other Shared Expenses incurred by each Party for such
Quarter, including the allocation of global costs pursuant to Section
4.4(b)(xii), (d) Commercial Supply Costs incurred by each Party for such
Quarter, (e) Company HQ Costs and Regeneron HQ Costs incurred by Company and
Regeneron, as applicable, for such Quarter under the HQ Plan and HQ Budget, and
(f) the Quarterly True-Up, and the component items and calculations in
determining such Quarterly True-Up, calculated in accordance with Schedule 2.
1.41    “Contract Year” shall mean the period beginning on January 1, 2014 and
ending on December 31, 2014, and each succeeding consecutive twelve (12)-month
period thereafter during the Term. The last Contract Year of the Term shall
begin on January 1 for the year during which termination or expiration of this
Agreement will occur, and the last day of such Contract Year shall be the
effective date of such termination or expiration.

8



--------------------------------------------------------------------------------

        





1.42    “Control” shall mean, with respect to any item of New Information or
Party Information, material, regulatory documentation, Patent or other
intellectual property right, or PDGF Receptor Antibody, possession of the right,
whether directly or indirectly, and whether by ownership, license or otherwise,
to assign, or grant a license, sublicense, right of reference or other right to
or under, such New Information or Party Information, material, regulatory
documentation, Patent or other intellectual property right, or PDGF Receptor
Antibody as provided for herein without violating the terms of any agreement or
other arrangement with any Third Party.
1.43    “Controlling Party” shall mean Regeneron with respect to the filing,
prosecution and maintenance of a Joint Patent Right that claims or covers a PDGF
Product (or the Manufacture or use thereof, including, without limitation, any
devices for the administration of such Licensed Product or any component
thereof) and/or EYLEA (or the Manufacture or use thereof, including, without
limitation, any devices for the administration of EYLEA or any component
thereof), and Company in the case of all other Joint Patent Rights.
1.44    “Country PDGF Commercialization Report” shall mean, for each Reporting
Country in the Territory, a written report summarizing the Commercialization
activities undertaken by Company (or its Affiliate) during the previous Quarter
in connection with the applicable Country/Region PDGF Commercialization Plan for
such Reporting Country, including the number of details for the Licensed Product
in the Field in the applicable country, together with a detailed project-level
statement of Shared Promotion Expenses (calculated in U.S. dollars and local
currency) incurred by Company (or its Affiliate) during such Quarter in the
applicable country.
1.45    “Country/Region PDGF Commercialization Budget” shall mean the three
(3)-year rolling budget(s) (with full detailed budgets for the first year and
sales and expense data that are available for the following two years) approved
by the JCC for a particular Country/Region PDGF Commercialization Plan.
1.46    “Country/Region PDGF Commercialization Plan” shall mean, for each
Reporting Country and each Region in the Territory, the three (3)-year rolling
plan for Commercializing Licensed Products in the Field in such Reporting
Country or such Region, including the applicable Country/Region PDGF
Commercialization Budget, developed and approved by the JCC, as the same may be
amended from time-to-time in accordance with the terms of this Agreement. Each
Country/Region PDGF Commercialization Plan shall set forth, for each Licensed
Product, the information, plans and forecasts set forth in Section 7.3.
1.47    “CPI” for the Excluded Territory shall mean the Consumer Price Index –
Urban Wage Earners and Clerical Workers, U.S. City Average, All Items, 1982-1984
= 100, published by the United States Department of Labor, Bureau of Statistics
(or its successor equivalent index). For countries and Regions in the Territory
(other than Japan), “CPI” shall mean the “Euro area (changing composition) -
HICP - Overall index, Monthly Index, Eurostat, neither seasonally nor working
day adjusted, as

9



--------------------------------------------------------------------------------

        





published by the European Central Bank” (or its successor equivalent index). In
Japan, “CPI” shall mean Consumer Prices (MEI) – All Items, 2010=100 for Japan,
as published by Organization for Economic Co-Operation and Development.
1.48    “Develop” or “Development” shall mean (a) activities directly and
specifically relating to research, pre-clinical and clinical drug development of
a Licensed Product in the Field, including, without limitation, test method
development and stability testing, assay development, toxicology, pharmacology,
formulation, quality assurance/quality control development, technology transfer,
statistical analysis, process development and scale-up, pharmacokinetic studies,
data collection and management, clinical studies (including research to design
clinical studies), regulatory affairs, project management, drug safety
surveillance activities related to clinical studies, the preparation, submission
and maintenance of Registration Filings and Approvals (including post-marketing
clinical trials imposed by applicable Law or as required by a Regulatory
Authority (other than Non-Approval Trials)) and activities necessary or useful
to obtain a Pricing Approval, reimbursement and/or listing on health care
providers’ and payers’ formularies, and (b) any other development activities
with respect to a Licensed Product in the Field, including, without limitation,
activities to support new product formulations, delivery technologies and/or new
indications in the Field either before or after the First Commercial Sale. For
clarity, (x) the Development of Aflibercept for use in a Combination PDGF
Product that is a Licensed Product shall be governed by this Agreement and not
the EYLEA Agreement and all related costs of Developing Aflibercept for use in a
Combination PDGF Product that is a Licensed Product shall be Development Costs
hereunder, but (y) the Development (as such term is defined in the EYLEA
Agreement) of EYLEA (other than for use in a Combination PDGF Product that is a
Licensed Product) shall not constitute Development under this Agreement and the
costs relating to the Development (as such term is defined in the EYLEA
Agreement) of EYLEA (other than for use in a Combination PDGF Product that is a
Licensed Product) shall not constitute Development Costs under this Agreement.
1.49    “Development Costs” shall mean costs incurred by a Party in connection
with the Development of Licensed Products in the Field in accordance with this
Agreement and, except as provided in Sections 6.3(b) and 6.3(c), the Development
Plan(s) (or prior to the first Development Plan, the Initial Development Plan)
(including Development Costs for EYLEA as part of a Combination PDGF Product
that is a Licensed Product), including, without limitation:
(a)    all Out-of-Pocket Costs incurred in connection with such Development,
including, without limitation, fees and expenses associated with obtaining and
maintaining Registration Filings and Approvals (including Pricing Approvals,
reimbursement and formulary listings) necessary for the Development and
Commercialization of the Licensed Products in the Field under this Agreement;
(b)    Development FTE Costs;
(c)    Clinical Supply Costs;

10



--------------------------------------------------------------------------------

        





(d)    the costs and expenses incurred in connection with (i) activities
relating to the Manufacturing process, formulation, cleaning, and shipping
development and validation, (ii) Manufacturing scale-up and improvements, (iii)
stability testing, (iv) quality assurance/quality control development (including
management of Third Party fillers, packagers and labelers), and (v) internal and
Out-of-Pocket Costs incurred in connection with (A) qualification and validation
of Third Party contract manufacturers and vendors and (B) subject to the terms
of this Agreement, establishing a primary or secondary source supplier,
including, without limitation, the transfer of process and Manufacturing
technology and analytical methods, scale-up, process and equipment validation,
cleaning validation and initial Manufacturing licenses, approvals and Regulatory
Authority inspections (in each case, to the extent not included in Clinical
Supply Costs or Commercial Supply Costs);
(e)    any license fees and other payments under Existing Licenses or New
Licenses to the extent attributable to the Manufacture of Clinical Supply
Requirements and/or the Development of Licensed Products in the Field under the
Plans for the Territory (which, for the avoidance of doubt, include activities
in the Excluded Territory performed under the Global PDGF Development Plan, but
exclude the Aventis Development Milestone Payments and Aventis Royalties); and
(f)    any other costs or expenses specifically identified and included in the
applicable Development Plan or included as Development Costs under this
Agreement.
Notwithstanding the foregoing, Medical Affairs Costs shall be excluded from
Development Costs. For clarity, it is the intent of the Parties that any costs
or expenses incurred under this Agreement (including any costs included in the
foregoing definition of Development Costs) will not be unfairly allocated to the
Licensed Products in the Field (to the extent that any such costs or expenses
are attributable, in part, to products or activities outside the scope of this
Agreement). For further clarity, the costs of Developing Aflibercept for use in
a Combination PDGF Product that is a Licensed Product shall be Development Costs
hereunder, but the costs relating to the Development (as such term is defined in
the EYLEA Agreement) of EYLEA (other than for use in a Combination PDGF Product
that is a Licensed Product) shall not constitute Development Costs under this
Agreement.
1.50    “Development FTE Cost” shall mean, for all Development activities
performed in accordance with the Development Plan(s), including regulatory
activities, the product of (a) the number of FTEs required for such Development
activity as set forth in the approved Development Plan and (b) the applicable
Development FTE Rate.
1.51    “Development FTE Rate” for [***********], such amounts to be adjusted as
of January 1, 2015 and annually thereafter, with each annual adjustment
effective as of January 1 of each Contract Year, by the percentage increase or
decrease, if any, in the applicable CPI (determined based on the location of the
Development

11



--------------------------------------------------------------------------------

        





personnel) for the twelve (12) months ending June 30 of the prior Contract Year.
The Development FTE Rate shall be inclusive of the FTE Costs and Expenses.
1.52    “Development Plan(s)” shall mean the Global PDGF Development Plan and
the Territory PDGF Development Plan, as applicable.
1.53    “Dollars” and/or “$” shall mean United States Dollars.
1.54    “Effective Date” shall have the meaning set forth in the introductory
paragraph.
1.55    “EMA” shall mean the European Medicines Agency or any successor agency
thereto.
1.56    “Excluded Territory” shall mean the United States.
1.57    “Executive Officers” shall mean the Chief Executive Officer of Regeneron
and the senior-most executive officer of Bayer HealthCare’s global healthcare
business.
1.58    “Existing Licenses” shall mean the agreements listed in Schedule 4.
1.59    “Exploit” or “Exploitation” shall mean to make, have made, import,
export, use, sell, have sold or offer for sale or otherwise dispose of.
1.60    “EYLEA” shall mean a pharmaceutical product containing Aflibercept as
its sole active ingredient and commercialized by the parties pursuant to the
EYLEA Agreement.
1.61    “EYLEA Agreement” shall have the meaning set forth in the recitals.
1.62    “EYLEA Commercial Supply Agreement” shall mean that certain Commercial
Formulated Bulk Supply Agreement by and between Company and Regeneron, dated
September 18, 2012 and amended on August 1, 2013, as the same may be further
amended from time to time.
1.63    “EYLEA Regulatory Documentation” shall mean any and all Registration
Filings (as defined in the EYLEA Agreement), Approvals (as defined in the EYLEA
Agreement) and other regulatory documentation related to EYLEA, in each case,
Controlled by Company or any of its Affiliates.
1.64    “EYLEA Trademark” shall mean the Product Trademark as defined in the
EYLEA Agreement.

12



--------------------------------------------------------------------------------

        





1.65    “FDA” shall mean the United States Food and Drug Administration and any
successor agency thereto.
1.66    “FFDCA” shall mean the United States Food, Drug, and Cosmetic Act, as
amended from time to time, together with any rules, regulations, guidelines,
guidance and other requirements promulgated thereunder (including all additions,
supplements, extensions and modifications thereto).
1.67    “Field” shall mean the treatment of any ocular disease or disorder
through the local administration of any product to the eye, including, without
limitation, by topical, intravitreal, periorbital, implants or other means of
local administration to the eye.
1.68    “Finished Product” shall mean a Licensed Product in the Field in its
finished, labeled and packaged form, ready for sale to the market or use in
clinical or pre-clinical trials, as the case may be.
1.69    “First Commercial Sale” shall mean, with respect to a Licensed Product
in a country in the Territory, the first commercial sale of the Finished Product
to non-Sublicensee Third Parties for use in the Field in such country (or group
of countries) following receipt of Marketing Approval. Sales for test marketing
or clinical trial purposes or compassionate or similar use shall not constitute
a First Commercial Sale.
1.70    “Formulated Bulk Product” shall mean (a) with respect to a Monotherapy
PDGF Product, the PDGF Receptor Antibody included therein; (b) with respect to a
Combination PDGF Product combined in a single formulation, Aflibercept, the PDGF
Receptor Antibody and any other active ingredients included therein; or (c) with
respect to any other Licensed Product, including, without limitation, any other
Combination PDGF Product, each of the PDGF Receptor Antibody and, if applicable,
Aflibercept and any other active ingredients included therein, in each case
((a), (b) and (c)), formulated into solution or in a lyophilized form, ready for
storage or shipment to a manufacturing facility, to allow processing into the
Finished Product.
1.71    “FTE” shall mean a full time equivalent employee (i.e., one
fully-committed or multiple partially-committed employees aggregating to one
full-time employee) employed or contracted by a Party and assigned to perform
specified work, with such commitment of time and effort to constitute one
employee performing such work on a full-time basis, which for purposes hereof
shall be [***********] per year.
1.72    “FTE Costs and Expenses” shall mean the sum of (a) all Out-of-Pocket
Costs and other expenses for the employee providing the applicable services,
including, without limitation, salaries, wages, bonuses, benefits, profit
sharing, stock option grants, and FICA costs and other similar ex-U.S. costs,
travel, meals and entertainment, training, recruiting, relocation, operating
supplies, and equipment and other disposable goods to the extent required for
the performance of the applicable services and (b) a pro rata allocation of
equipment maintenance costs, utilities, general,

13



--------------------------------------------------------------------------------

        





administrative and facilities expenses, including allocated building operating
costs and depreciation and repairs and maintenance. For clarity, FTE Costs and
Expenses shall not include any Commercial Overhead Charges.
1.73    “GAAP” shall mean generally accepted accounting principles in the United
States.
1.74    “Genentech Agreement” shall mean that certain Amended and Restated
Non-Exclusive License and Settlement Agreement by and between Regeneron and
Genentech, Inc. (“Genentech”), dated May 17, 2013, pursuant to which Genentech
granted Regeneron rights to certain Genentech Patents and Regeneron agreed to
make certain payments to Genentech relating to certain of Regeneron’s or
Company’s sales of EYLEA in the Territory.
1.75    “Genentech Covenant Not to Sue” shall mean that certain agreement by and
between Regeneron, Regeneron UK Ltd, Bayer Pharma AG, Bayer Australia Limited,
and Genentech Inc, dated May 17, 2013.
1.76    “Global HQ Costs” shall mean the Company Global HQ Costs and the
Regeneron Global HQ Costs.
1.77    “Global PDGF Development Budget” shall mean the three (3)-year rolling
budget(s) approved by the JSC in the Global PDGF Development Plan.
1.78    “Global PDGF Development Plan” shall mean the three (3)-year rolling
plan approved by the JSC for Developing Licensed Products in the Field as part
of an integrated worldwide Development program, including the related Global
PDGF Development Budget, as the same may be amended from time-to-time in
accordance with the terms of this Agreement. Global PDGF Development Plan
activities may be undertaken entirely or partially in the Excluded Territory if
approved by the JSC. For clarity, the Global PDGF Development Plan will not
include (a) any Development activities that are conducted or sponsored by a
Party that are only required for an Approval specific to the Territory
(including activities under the Territory PDGF Development Plan) or the Excluded
Territory, (b) Non-Approval Trials or (c) any studies conducted for Pricing
Approval or formulary approval.
1.79    “Good Practices” shall mean compliance with the applicable standards
contained in then-current “Good Laboratory Practices,” “Good Manufacturing
Practices” and/or “Good Clinical Practices,” as promulgated by the FDA and any
analogous guidelines promulgated by the EMA, ICH or other country regulatory
agencies, as applicable.
1.80    “Governmental Authority” shall mean any court, agency, authority,
department, regulatory body or other instrumentality of any government or
country or of any national, federal, state, provincial, regional, county, city
or other political subdivision

14



--------------------------------------------------------------------------------

        





of any such government or any supranational organization of which any such
country is a member.
1.81    “HQ Budget” shall have the meaning set forth in Section 7.4.
1.82    “HQ FTE Rate” shall mean (a) for Company HQ Unit personnel and Regeneron
HQ Unit personnel based in the Excluded Territory, the Development FTE Rate for
the Excluded Territory and (b) for Company HQ Unit personnel and Regeneron HQ
Unit personnel based in the Territory, the applicable Development FTE Rate for
the Territory. The HQ FTE Rate shall be inclusive of the FTE Costs and Expenses.
1.83    “HQ Plan” shall mean the three (3)-year rolling plan for Commercializing
the Licensed Products in the Field in the Territory (and, if and to the extent
agreed by Regeneron, the Excluded Territory) approved by the JSC, including the
HQ Budget (with full detailed budgets for the first year and expense data that
are available for the following two years), as the same may be amended from
time-to-time in accordance with the terms of this Agreement. The HQ Plan shall
set forth the activities to be performed by the Company HQ Unit and Regeneron HQ
Unit.
1.84    “HQ Report” shall mean a written report summarizing the
Commercialization activities undertaken by the Company HQ Unit during the
previous Quarter in connection with the applicable HQ Plan, including the number
of Company HQ Unit FTEs and the activities performed thereby, together with a
detailed project-level statement of Out-of-Pocket Costs included in Company HQ
Costs (calculated in United States Dollars and, if applicable and to the extent
available and generated by Company’s and its Affiliates’ internal reporting
systems, local currency) during such Quarter.
1.85    “IAS/IFRS” shall mean International Accounting Standards/International
Financial Reporting Standards of the International Accounting Standards Board.
1.86    “ICH” shall mean the International Conference on Harmonization of
Technical Requirements for Registration of Pharmaceuticals for Human Use.
1.87    “IND” shall mean, with respect to each Licensed Product in the Field, an
Investigational New Drug Application filed with the FDA with respect to such
Licensed Product, as described in the FDA regulations, including all amendments
and supplements to the application, and any equivalent filing with any
Regulatory Authority outside the United States.
1.88    “Initial Development Budget” shall mean the budget(s) included as part
of the Initial Development Plan.
1.89    “Initial Development Plan” shall mean the initial plan for the
Development of Licensed Products in the Field under this Agreement (together
with the

15



--------------------------------------------------------------------------------

        





Initial Development Budget), as set forth on Schedule 5, which irrespective of
the Effective Date shall include [***********].
1.90    “Initiation” shall mean, with respect to a clinical study, the first
dosing of the first human subject in such clinical trial.
1.91    “Joint Intellectual Property” shall mean Joint Patent Rights and Joint
Inventions.
1.92    “Joint Patent Rights” shall mean Patents that cover a Joint Invention.
1.93    “Know-How” shall mean any and all proprietary technical or scientific
information, know-how, data, test results, knowledge, techniques, discoveries,
inventions, specifications, designs, trade secrets, regulatory filings and other
information (whether or not patentable or otherwise protected by trade secret
Law).
1.94    “Law” or “Laws” shall mean all laws, statutes, rules, regulations,
orders, judgments, injunctions and/or ordinances of any Governmental Authority.
1.95    “Lead Regulatory Party” shall mean the Party having responsibility for
preparing, prosecuting and maintaining Registration Filings and any Approvals
for Licensed Products in the Field and for related regulatory duties, in each
case, as set forth in this Agreement.
1.96    “Legal Dispute” shall mean any dispute, controversy or claim related to
compliance with this Agreement or the validity, breach, termination or
interpretation of this Agreement.
1.97    “Licensed Products” shall mean PDGF Products that contain as an active
ingredient (a) any PDGF Receptor Antibodies that are Controlled and being
developed by Regeneron or any of its Affiliates as of the Effective Date as set
forth on Schedule 1.97, and (b) any Additional PDGF Receptor Antibodies to which
Company or any of its Affiliates obtains rights pursuant to Section 2.6.
1.98    “Major Market Country” shall mean [***********].
1.99    “Manufacture” or “Manufacturing” shall mean activities directed to
producing, manufacturing, processing, filling, finishing, packaging, labeling,
quality assurance testing and release, shipping and/or storage of a product,
including, without limitation, Formulated Bulk Product, Finished Product,
placebo or a comparator agent, as the case may be.
1.100    “Marketing Approval” shall mean an approval of the applicable
Regulatory Authority necessary for the marketing and sale of a Licensed Product
in an indication in the Field in any country, but excluding any separate Pricing
Approval.

16



--------------------------------------------------------------------------------

        





1.101    “Medical Affairs Cost” shall mean, for each country in the Territory,
the product of (a) the number of FTEs supporting Medical Education Activities
related to the Licensed Products in the Field as agreed upon in the
Country/Region PDGF Commercialization Plan or Territory PDGF Commercialization
Plan and (b) the applicable Medical Affairs FTE Rate.
1.102    “Medical Affairs FTE Rate” shall mean, on a Region-by-Region or one or
more Major Market Countries basis in the Territory (determined based on the
location of the medical affairs professional), a rate agreed upon in local
currency by the Parties prior to the expected start of the first Non-Approval
Trial in such Region or Major Market Country, as applicable, based upon the
fully burdened cost of medical affairs professionals of pharmaceutical companies
in the Field in the applicable country, such amount to be adjusted as of January
1 of each following Contract Year by the percentage increase or decrease, if
any, in the applicable CPI through June 30 of the prior Contract Year. The
Medical Affairs FTE Rate shall be inclusive of the FTE Costs and Expenses.
1.103    “Medical Education Activities” shall mean activities conducted in
accordance with a Plan that are designed to ensure or improve appropriate
medical use of, conduct medical education of, or further research regarding,
Licensed Products sold in the Territory, including by way of example: (a)
activities of medical scientific liaisons who, among their other functions may
(i) conduct service based medical activities including providing input and
assistance with consultancy meetings, recommend investigators for clinical
trials and provide input in the design of such trials and other research related
activities, and (ii) deliver non-promotional communications and conduct
non-promotional activities including presenting new clinical trial and other
scientific information; (b) grants to support continuing medical education,
symposia, or research related to a Licensed Product (excluding Development
activities); (c) development, publication and dissemination of publications
relating to Licensed Products, as well as medical information services provided
in response to inquiries communicated via the sales representatives or otherwise
received by a Party or its Affiliates; (d) the support of Non-Approval Trials;
and (e) establishment and implementation of risk, evaluation and mitigation and
strategies (REMS).
1.104    “Monotherapy PDGF Product” shall mean any form or dosage of
pharmaceutical composition or preparation that contains a PDGF Receptor Antibody
as the sole active ingredient; provided, however, that if the foregoing is
combined in a single package with Aflibercept or is formulated or packaged
separately from Aflibercept but sold together for a single price, such product
shall constitute a Combination PDGF Product, not a Monotherapy PDGF Product.
1.105    “Net Sales” shall mean the gross amount invoiced for bona fide arms’
length sales of Licensed Products in the Field in the Territory by or on behalf
of Company or its Affiliates or Sublicensees to Third Parties (other than
Sublicensees), less the following deductions determined in accordance with
Company’s standard methods as generally and consistently applied by Company:

17



--------------------------------------------------------------------------------

        





(a)    normal and customary trade, cash and/or quantity discounts allowed and
taken with respect to Licensed Product sales;
(b)    amounts repaid or credited by reason of defects, rejections, recalls,
returns, rebates and allowances;
(c)    chargebacks and other amounts paid on sale or dispensing of Licensed
Products;
(d)    Third Party cash rebates and chargebacks related to sales of the Licensed
Product, to the extent allowed;
(e)    retroactive price reductions that are actually allowed or granted;
(f)    compulsory payments and rebates directly related to the sale of Licensed
Products, accrued, paid or deducted pursuant to agreements (including, but not
limited to, managed care agreements) or government regulations;
(g)    freight, insurance and other transportation charges, to the extent
included in the invoice price;
(h)    tariffs, duties, excise, value-added, consumption or other taxes (other
than taxes based on income), to the extent included in the invoice price; and
(i)    any other specifically identifiable costs or charges included in the
gross invoiced sales price of such Licensed Product falling within categories
substantially equivalent to those listed above.
Sales between the Parties, or between the Parties and their Affiliates or
Sublicensees, for resale, shall be disregarded for purposes of calculating Net
Sales. Any of the items set forth above that would otherwise be deducted from
the invoice price in the calculation of Net Sales but that are separately
charged to, and paid by, Third Parties shall not be deducted from the invoice
price in the calculation of Net Sales. In the case of any sale of a Licensed
Product for consideration other than cash, such as barter or countertrade, Net
Sales shall be calculated on the fair market value of the consideration received
as agreed by the Parties. In the event that a Licensed Product is sold in any
country in the form of a combination product (other than a Combination PDGF
Product that contains a PDGF Receptor Antibody and Aflibercept as its sole
active ingredients), Net Sales of such combination product for the purpose of
determining the Territory Profit Split pursuant to this Agreement shall be
calculated by multiplying actual Net Sales of the combination product in such
country by the fraction A/(A+B), where A is the fair market value of the portion
of the combination product that contains the PDGF Receptor Antibody(s) and, if
applicable, Aflibercept, and B is the fair market value of the portion of the
combination product containing the other active ingredient(s) included in such
combination product, as such fair market values are determined by mutual
agreement of

18



--------------------------------------------------------------------------------

        





the Parties through the JFC. For clarity, sales of a Combination PDGF Product
that is a Licensed Product and that contains PDGF Receptor Antibody(ies) and
Aflibercept as its sole active ingredients shall not be subject to the
adjustment described in the immediately preceding sentence.
Sales of a Combination PDGF Product that is a Licensed Product by or on behalf
of Company or its Affiliates or Sublicensees to Third Parties (other than
Sublicensees) shall constitute Net Sales hereunder and shall not be considered
“Net Sales” (as such term is defined in the EYLEA Agreement) under the terms of
the EYLEA Agreement.
1.106    “New Information” shall mean any and all ideas, inventions, data,
writings, protocols, discoveries, improvements, trade secrets, materials
(whether or not patentable or protectable as a trade secret) or other
proprietary information not generally known to the public that arise or are
conceived or developed by (a) either Party, (b) any Affiliate of Company that is
engaged in the Development or Commercialization of Licensed Products pursuant to
this Agreement, (c) any of Regeneron’s Affiliates that are engaged in the
Development or Commercialization of Licensed Products pursuant to this Agreement
or (d) the Parties or their Affiliates jointly, in each case ((a) - (d)), after
the Opt-In Effective Date under or in connection with this Agreement but only in
each case ((a) - (d)) to the extent specifically related to any PDGF Product in
the Field, including, without limitation, information and data included in any
Plans or Registration Filings made under this Agreement. For clarity, all ideas,
inventions, data, writings, protocols, discoveries, improvements, trade secrets,
materials (whether or not patentable or protectable as a trade secret) or other
proprietary information not generally known to the public that arise or are
conceived or developed by either Party in connection with the development,
manufacture or commercialization of products that are not Licensed Products or,
with respect to Company, Additional PDGF Receptor Antibodies, outside of this
Agreement and without use of any Company Collaboration Intellectual Property or
Joint Intellectual Property or, with respect to Company, any Regeneron
Collaboration Intellectual Property or Regeneron Licensed Intellectual Property
shall not constitute New Information.
1.107    “New License” shall mean any license approved by the JSC, other than
Existing Licenses, required for the Development, Manufacture or
Commercialization of any Licensed Product in the Field under this Agreement.
1.108    “Non-Collaboration PDGF Product” shall mean [***********].
1.109    “Option Period” shall mean the period during the Term from the
Effective Date until (a) the date that Company exercises its Opt-In Right; or
(b) the end of the Opt-Out Notice Period following a Company Opt-Out Exercise,
whichever is earlier.
1.110    “Other Shared Expenses” shall mean those costs and expenses
specifically referred to in Sections 4.4(b)(xii), 8.7, 12.4, 13.2(e), 13.3(b),
14.1(e), 14.3(b),

19



--------------------------------------------------------------------------------

        





14.3(d), 14.4(c) and 18.2(a) that, except as set forth in Section 4.4(b)(xii) or
elsewhere in this Agreement, shall be shared equally between the Parties. For
clarity, [***********] shall constitute Other Shared Expenses. Notwithstanding
anything to the contrary in this Agreement, [***********] shall not constitute
Other Shared Expenses.
1.111    “Out-of-Pocket Costs” shall mean costs and expenses paid to Third
Parties (or payable to Third Parties and accrued in accordance with GAAP or
IAS/IFRS) by either Party and/or its Affiliates in accordance with the
applicable Plan.
1.112    “Party Information” shall mean, with respect to a Party, any and all
ideas, inventions, data, writings, protocols, discoveries, improvements, trade
secrets, materials (whether or not patentable or protectable as a trade secret)
or other proprietary information not generally known to the public regarding
such Party’s or its Affiliates’ technology, products (other than Licensed
Products), business or objectives (in each case, other than New Information)
that are disclosed or made available by or on behalf of such Party or such
Party’s Affiliates to the other Party or the other Party’s Affiliates in
connection with this Agreement. Notwithstanding anything in this Agreement to
the contrary, (a) all confidential information disclosed by Regeneron under the
terms of the confidentiality agreement between the Parties dated December 20,
2012, as subsequently amended, is hereby deemed Party Information of Regeneron
and (b) all Party Information (as defined in the EYLEA Agreement) of a Party
under the EYLEA Agreement shall be Party Information of such Party under this
Agreement.
1.113    “Patents” shall mean (a) all national, regional and international
patents and patent applications, including, without limitation, provisional
patent applications; (b) all patent applications filed either from such patents,
patent applications or provisional applications or from an application claiming
priority from either of these, including, without limitation, divisionals,
continuations, continuations-in-part, provisionals, converted provisionals and
continued prosecution applications; (c) any and all patents that have issued or
in the future issue from the foregoing patent applications ((a) and (b)),
including, without limitation, utility models, petty patents, innovation patents
and design patents and certificates of invention; (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including, without limitation, revalidations, reissues, re-examinations and
extensions (including any supplementary protection certificates and the like) of
the foregoing patents or patent applications ((a), (b) and (c)); and (e) any
similar rights, including, without limitation, so-called pipeline protection or
any importation, revalidation, confirmation or introduction patent or
registration patent or patent of additions to any of such foregoing patent
applications and patents.
1.114    “PDGF Beta Receptor” [***********].
1.115    “PDGF Products” shall mean any form or dosage of pharmaceutical
composition or preparation that contains a PDGF Receptor Antibody, whether as
the sole active ingredient or combined with one or more other active ingredients
(either combined in a single formulation or package, as applicable, or

20



--------------------------------------------------------------------------------

        





formulated or packaged separately but sold together for a single price by or on
behalf of a Party or its Affiliates or Sublicensees).
1.116    “PDGF Receptor Antibody” shall mean any Antibody that, [***********].
1.117    “PDGF Royalty Term” shall have the meaning ascribed to it in the
Aventis Letter Agreement.
1.118    “Person” shall mean and include an individual, partnership, joint
venture, limited liability company, corporation, firm, trust, unincorporated
organization and government or other department or agency thereof.
1.119    “Phase 1 Trial” shall mean a clinical trial of a Licensed Product that
generally provides for the first introduction into humans of such product
candidate, with the principal purpose of obtaining, either alone or in
combination with one more other Phase 1 Trials, data regarding the safety,
metabolic and pharmacokinetic properties and clinical pharmacology of such
Licensed Product.
1.120    “Phase 2 Trial” shall mean a controlled dose ranging clinical trial to
evaluate further the efficacy and safety of a Licensed Product in the Field in
the targeted patient population and to help define the optimal dose and/or
dosing regimen.
1.121    “Phase 3 Trial” shall mean a clinical trial that is designed to gather
further evidence of safety and efficacy of a Licensed Product in the Field (and
to help evaluate its overall risks and benefits) and is intended to support
Marketing Approval for a Licensed Product in the Field in one or more countries
in the Territory. A Phase 3 Trial typically follows at least one Phase 2 Trial.
1.122    “Plan” shall mean any Country/Region PDGF Commercialization Plan,
Territory PDGF Commercialization Plan, Global PDGF Development Plan, Territory
PDGF Development Plan, HQ Plan, Manufacturing Plan or other plan approved
through the Committee process relating to the Development, Manufacture or
Commercialization of Licensed Products in the Field under this Agreement.
1.123    “Pricing Approval” shall mean such approval, agreement, determination
or governmental decision establishing prices for a Licensed Product that can be
charged to consumers and/or will be reimbursed by Governmental Authorities in
countries where Governmental Authorities or Regulatory Authorities of such
country approve or determine pricing for pharmaceutical products for
reimbursement or otherwise.
1.124    “Product Trademark” shall mean, with respect to each Licensed Product
in the Field in the Territory, the trademark(s) selected by the JCC and approved
by the JSC for use on such Licensed Product throughout the Territory and/or

21



--------------------------------------------------------------------------------

        





accompanying logos, slogans, trade names, trade dress and/or other indicia of
origin, in each case as selected by the JCC and approved by the JSC.
1.125    “Promotional Materials” shall mean, with respect to each Licensed
Product, promotional, advertising, communication and educational materials
relating to such Licensed Product for use in connection with the marketing,
promotion and sale of such Licensed Product in the Field in the Territory, and
the content thereof, and shall include, without limitation, promotional
literature, product support materials and promotional giveaways.
1.126    “Quarter” or “Quarterly” shall refer to a calendar quarter, except that
the last calendar quarter shall extend from the first day of such calendar
quarter until the effective date of the termination or expiration of this
Agreement. For clarity, the first Quarter shall commence on January 1, 2014,
irrespective of the Effective Date.
1.127    “Regeneron Collaboration Intellectual Property” shall mean the
Regeneron Collaboration Patent Rights and Regeneron Collaboration Know-How.
1.128    “Regeneron Collaboration Know-How” shall mean all Know-How that is
conceived, developed, created or otherwise made by or on behalf of Regeneron (or
its Affiliates or its or their Sublicensees) under or in connection with the
Development, Manufacture or Commercialization of Licensed Products under the
Collaboration, during the Term of this Agreement (or any wind-down period as
provided in Article II or transition period as provided in Schedules 7, 8 or 9),
excluding any Joint Inventions. Regeneron Collaboration Know-How shall include
New Information of Regeneron. For clarity, any Know-How conceived, developed,
created or otherwise made by or on behalf of Regeneron (or its Affiliates or its
or their Sublicensees (other than Company and its Affiliates)) in the exercise
of Regeneron’s (or its Affiliates’ or its or their Sublicensees’) rights under
the license grants and other grant of rights that come into effect pursuant to
Section 20.8(d) and Schedule 10 shall not constitute Regeneron Collaboration
Know-How. For clarity, all Know-How that is conceived, developed, created or
otherwise made by or on behalf of Regeneron (or its Affiliates or its or their
sublicensees) in connection with the development, manufacture or
commercialization of products that are not Licensed Products outside of this
Agreement and without use of any Company Collaboration Intellectual Property or
Joint Intellectual Property shall not constitute Regeneron Collaboration
Know-How.
1.129    “Regeneron Collaboration Patent Rights” shall mean those Patents that
(a) claim or cover the Regeneron Collaboration Know-How and (b) are Controlled
by Regeneron or any of its Affiliates (other than by operation of the license
and other grants in Article II or Article V).
1.130    “Regeneron EYLEA Intellectual Property” shall mean (a) the Regeneron
Intellectual Property as defined in the EYLEA Agreement and (b) Regeneron’s
interest in any Joint Inventions (as defined in the EYLEA Agreement) and Joint
Patent Rights (as defined in the EYLEA Agreement).

22



--------------------------------------------------------------------------------

        





1.131    “Regeneron Future Non-Collaboration Patent Rights” shall mean all
Patents Controlled by Regeneron or any of its Affiliates (other than by
operation of the license and other grants in Article II or Article V) that
(a)(i) are necessary or useful for the Exploitation of Licensed Products in the
Field and (ii) are not Regeneron Collaboration Patent Rights, Regeneron Licensed
Patent Rights or Joint Patent Rights and (b)(i) do not claim Know-How existing
as of the effective date of the Regeneron Opt-Out Exercise or (ii) do not claim
priority to any Patents that claim Know-How existing as of the effective date of
the Regeneron Opt-Out Exercise.
1.132    “Regeneron Global HQ Costs” shall have the meaning set forth in Section
1.133.
1.133    “Regeneron HQ Costs” shall mean the sum of (a) beginning on the First
Commercial Sale of a Licensed Product in any Major Market Country, the product
of (i) the number Regeneron HQ Unit FTEs performing activities directly related
to the Commercialization of Licensed Products in the Field across the Territory
(or globally) and (ii) the applicable HQ FTE Rate and (b) the Out-of-Pocket
Costs of the type identified in clauses (f) through (h) of the definition of
Shared Promotion Expenses that are incurred by the Regeneron HQ Unit in
connection with performing activities directly related to the Commercialization
of Licensed Products in the Field across the Territory (or globally), in each
case ((a) and (b)), in accordance with the approved HQ Plan and HQ Budget. The
Regeneron HQ Costs (x) allocated to the Territory pursuant to the HQ Budget
(such costs, “Regeneron Territory HQ Costs”) shall be considered Shared
Promotion Expenses and (y) allocated globally pursuant to the HQ Budget (such
costs, “Regeneron Global HQ Costs”) shall be considered Global HQ Costs.
1.134    “Regeneron HQ Unit” shall mean those employees of Regeneron who are
performing activities directly related to the Commercialization of Licensed
Products in the Field across the Territory (or globally) and not for specific
country(ies) or Region(s).
1.135    “Regeneron Licensed Intellectual Property” shall mean the Regeneron
Licensed Patent Rights and Regeneron Licensed Know-How.
1.136    “Regeneron Licensed Know-How” shall mean all Know-How that (a)(i) is
Controlled as of the Effective Date by Regeneron or any of its Affiliates (other
than by operation of the license and other grants in Article II or Article V)
and (ii) relates to a PDGF Product in the Field and is necessary or useful for
the Development, Manufacture or Commercialization of Licensed Products in the
Field in the Territory and (b) is not included in the Regeneron EYLEA
Intellectual Property.
1.137    “Regeneron Licensed Patent Rights” shall mean those Patents that (a)
claim or cover the Regeneron Licensed Know-How and (b) are Controlled by
Regeneron or any of its Affiliates (other than by operation of the license and
other grants in Article II or Article V).

23



--------------------------------------------------------------------------------

        





1.138    “Regeneron Non-Collaboration Patent Rights” shall mean all Patents
Controlled by Regeneron or any of its Affiliates (other than by operation of the
license and other grants in Article II or Article V) that (a) are necessary or
useful for the Development, Manufacture or Commercialization of Licensed
Products in the Field in the Territory and (b) are not Regeneron Collaboration
Patent Rights, Regeneron Licensed Patent Rights, Joint Patent Rights or
Regeneron Future Non-Collaboration Patent Rights.
1.139    “Regeneron Territory HQ Costs” shall have the meaning set forth in
Section 1.133.
1.140    “Regeneron VEGF Product” shall mean Product as defined in the EYLEA
Agreement.
1.141    “Region” shall mean [***********].
1.142    “Registration Filing” shall mean the submission to the relevant
Regulatory Authority of an appropriate application seeking any Approval, and
shall include, without limitation, any IND or Marketing Approval application in
the Field.
1.143    “Regulatory Authority” shall mean any federal, national, multinational,
state, provincial or local regulatory agency, department, bureau or other
governmental entity anywhere in the world with authority over the development,
manufacture or commercialization of any Licensed Product in the Field. The term
“Regulatory Authority” includes, without limitation, the FDA, the EMA and the
Japanese Ministry of Health, Labour and Welfare.
1.144    “Reporting Country” shall mean any [***********].
1.145    “Sales Force Cost” shall mean, for a country in the Territory, the
product of (a) the number of FTEs detailing the Licensed Products in the Field
in the country in accordance with the approved Country/Region PDGF
Commercialization Plan and (b) the applicable Sales Force FTE Rate.
Notwithstanding the foregoing, neither “Sales Force Cost” nor, for clarity,
“Shared Promotion Expenses,” shall include the costs related to [***********].
1.146    “Sales Force FTE Rate” shall mean, on a Region-by-Region or one or more
Major Market Countries basis (determined based on the location of the applicable
FTE), a rate agreed upon in local currency by the Parties at least eighteen (18)
months prior to the Anticipated First Commercial Sale of the first Licensed
Product in the Region or Major Market Country, as applicable, based upon the
fully burdened cost of sales representatives, reimbursement representatives and
account managers of pharmaceutical companies in the Field in the applicable
country, such amount to be adjusted as of January 1 of each following Contract
Year by the percentage increase or decrease, if any, in the applicable CPI
through June 30 of the prior Contract Year. The Sales Force FTE Rate shall be
inclusive of the FTE Costs and Expenses.

24



--------------------------------------------------------------------------------

        





1.147    “Shared Promotion Expenses” shall mean the sum of the following items,
in each case to the extent attributable to Commercialization of Licensed
Products in the Field in the Territory in accordance with an approved
Country/Region PDGF Commercialization Plan, Territory PDGF Commercialization
Plan or HQ Plan:
(a)    [***********] to cover the cost of distribution, freight, insurance and
warehousing, related to the sale of Licensed Products in the Field in the
Territory;
(b)    bad debt attributable to Licensed Products in the Field sold in the
Territory;
(c)    Sales Force Cost;
(d)    Medical Affairs Cost;
(e)    Company Territory HQ Costs and Regeneron Territory HQ Costs;
(f)    Out-of-Pocket Costs related to (i) the marketing, advertising and/or
promotion of Licensed Products in the Field in the Territory (including, without
limitation, educational expenses, advocate development programs and symposia and
Promotional Materials), (ii) market research for Licensed Products in the Field
in the Territory and (iii) the preparation of training and communication
materials for Licensed Products in the Field in the Territory;
(g)    a portion of Out-of-Pocket Costs agreed upon by the Parties related to
the marketing, advertising and promotion of Licensed Products in the Field in
the Territory (including, without limitation, educational expenses, advocate
development programs and symposia, and promotional materials) to the extent such
marketing, advertising and promotion (i) relate to both Licensed Products and
other Company products or (ii) relate to Licensed Products in the Field in both
the Territory and the Excluded Territory, in each case, as agreed upon in an
approved Territory PDGF Commercialization Plan or Country/Region PDGF
Commercialization Plan;
(h)    Out-of-Pocket Costs related to Non-Approval Trials for Licensed Products
in the Field in the Territory, including, without limitation, the Out-of-Pocket
Cost of clinical research organizations, investigator and expert fees, lab fees
and scientific service fees, and the Out-of-Pocket Cost of shipping clinical
supplies to centers or disposal of clinical supplies, in each case, to the
extent not included in Commercial Supply Cost; and
(i)    Commercial Overhead Charge.
The foregoing shall not include any costs that have been included in Development
Costs. For clarity, it is the intent of the Parties that costs and headcount

25



--------------------------------------------------------------------------------

        





included in the foregoing will not be unfairly allocated to the Licensed
Products in the Field in the Territory (to the extent that any Shared Promotion
Expense is attributable, in part, to products or activities other than the
Licensed Products in the Field in the Territory) and, in each case, will only be
included once in the calculation of the Quarterly True-Up.
1.148    “Shares of Then Outstanding Capital Stock” shall mean, at any time, the
issued and outstanding shares of Common Stock and Class A Stock of Regeneron at
such time, as well as all capital stock issued and outstanding as a result of
any stock split, stock dividend or reclassification of Common Stock or Class A
Stock distributable, on a pro rata basis, to all holders of Common Stock and
Class A Stock.
1.149    “Sublicensee” shall mean (a) with respect to Company, a Third Party to
whom Company will have granted a license or sublicense under Company’s rights
pursuant to Section 5.3 or (b) with respect to Regeneron, a Third Party to whom
Regeneron will have granted a license or sublicense under Regeneron’s rights
pursuant to Section 5.3. For the avoidance of doubt, a “Sublicensee” will
include a Third Party to whom Company will have granted the right to distribute
Licensed Products in the Field wherein such distributor pays to Company a
royalty (or other amount) based upon the revenues received by the distributor
for the sale (or resale) of Licensed Products by such distributor.
1.150    “Technical Development Matter” shall mean any matter involving the
Development of a Licensed Product in the Field, including, without limitation,
the determination of clinical trial design and any Development or regulatory
dispute referred to the Executive Officers pursuant to Section 4.10(b).
1.151    “Territory” shall mean all the countries of the world, except the
Excluded Territory.
1.152    “Territory HQ Costs” shall mean the Company Territory HQ Costs and the
Regeneron Territory HQ Costs.
1.153    “Territory PDGF Commercialization Budget” shall mean the three (3)-year
rolling budget(s) included in the Territory PDGF Commercialization Plan.
1.154    “Territory PDGF Commercialization Plan” shall mean the three (3)-year
rolling plan for Commercializing the Licensed Products in the Field in the
Territory approved by the JSC, including the Territory PDGF Commercialization
Budget, as the same may be amended from time-to-time in accordance with the
terms of this Agreement. The Territory PDGF Commercialization Plan shall set
forth for each Licensed Product, the information, plans and forecasts set forth
in Section 7.2.
1.155    “Territory PDGF Development Budget” shall mean the three (3)-year
rolling budget(s) approved by the JSC in the Territory PDGF Development Plan.

26



--------------------------------------------------------------------------------

        





1.156    “Territory PDGF Development Plan” shall mean the three (3)-year rolling
plan approved by the JSC for Developing the Licensed Products in the Field for a
specific country (or countries) in the Territory, including the related
Territory PDGF Development Budget, as the same may be amended from time-to-time
in accordance with the terms of this Agreement. For the avoidance of doubt, the
Territory PDGF Development Plan will not include (a) any Development activities
that are conducted as part of the Global PDGF Development Plan or (b)
Non-Approval Trials, but will include any other clinical trials of the Licensed
Products in the Field in the Territory, including any studies or other
activities conducted for Pricing Approval.
1.157    “Third Party” shall mean any Person other than Company or Regeneron or
any Affiliate of either Party.
1.158    “Trap” shall mean any [***********].
1.159    “United States,” “US” or “U.S.” shall mean the United States of America
(including its territories and possessions) and Puerto Rico.
1.160    “Valid Claim” shall mean a claim (a) of any issued and unexpired Patent
that has not been revoked or held unenforceable or invalid by a decision of a
court or governmental agency of competent jurisdiction from which no appeal can
be taken, or with respect to which an appeal is not taken within the time
allowed for appeal, and that has not been disclaimed or admitted to be invalid
or unenforceable through reissue, disclaimer or otherwise or (b) of any Patent
application that has not been cancelled, withdrawn or abandoned or pending for
more than seven (7) years.
1.161    “Additional Definitions.” Each of the following definitions is set
forth in the Sections (or Schedules) of this Agreement indicated below:
DEFINITION
SECTION/SCHEDULE


Acquisition Proposal
21.16(c)
Additional Antibody Payment
2.6
Additional Antibody Summary
2.6
Additional Information
2.5
Additional PDGF Receptor Antibody
2.6
Affected Party
7.17(c)
Alliance Manager
4.2(a)
Audit Dispute
15.2(b)
Aventis Development Milestone
Schedule 3
Aventis Royalty Report
10.1(e)
Collaboration
Preamble
Collaboration Purpose
4.1(b)
Commercialization Overrun
10.13(d)
Company Indemnitees
18.1(b)


27



--------------------------------------------------------------------------------

        





DEFINITION
SECTION/SCHEDULE


Company Non-Compete Period
7.17(b)(i)
Company Opt-Out Exercise
2.9
Company Sole Inventions
13.1(a)
Confidential Property and Information
Section 3.7
Cost of Finishing
Schedule 1
Damages
18.1(a)
Default Interest Rate
10.8
Development Budget(s)
6.4
Development Overrun
10.12
Discretionary Amendment
2.2(c)(iii)
Expert Panel
11.4
Force Majeure
Article XIX
Fully Burdened Manufacturing Cost
Schedule 1
Genentech
1.74
Global Brand
4.4(b)(i)
Global True-Up
Schedule 2
Governance Dispute
11.2
Indemnified Party
18.4
Indemnifying Party
18.4
Infringement
14.1(a)
Initial Global PDGF Development Plan
2.7(a)
Initial Territory PDGF Development Plan
2.7(a)
Investor
21.16
JCC
4.1(a)
JDC
4.1(a)
JFC
4.1(a)
Joint Invention
13.1(b)
JSC
4.1(a)
Key Results Memo
2.4(b)
Manufacturing Cost
Schedule 1
Manufacturing Plan
9.4
Marketing Guidelines
4.4(b)(v)
Modified Clause
21.7
Non-Approval Trials
7.2(j)
Non-Incurred Amount
6.4
Offering Party
5.5
Offeror
21.16(c)
Option
Preamble
Opt-In Effective Date
2.7(d)
Opt-In Package
2.5
Opt-In Payment
10.1(d)


28



--------------------------------------------------------------------------------

        





DEFINITION
SECTION/SCHEDULE


Opt-In Right
2.7(d)
Opt-Out Notice Period
2.9(i)
Project Manager
4.9
Proposing Party
6.3
Quarterly True-Up
Schedule 2
Regeneron Development Milestone
Schedule 3
Regeneron Development Milestone Payment
10.1(b)
Regeneron Indemnitees
18.1(a)
Regeneron Non-Compete Period
7.17(b)(ii)
Regeneron Reimbursement Amount
Schedule 2
Regeneron Sole Inventions
13.1(a)
Regulatory Amendment
2.2(c)(ii)
Sole Inventions
13.1(a)
Supplemental Option Payment
2.2(c)(iii)
Term
20.1(a)
Territory Profit Split
Schedule 2
Third Party Claim
18.1(a)
Working Group
4.1(a)
 
 


ARTICLE II
OPTION DEVELOPMENT ACTIVITIES


2.1    General. Regeneron shall and does hereby grant Company the Option, as
more fully set forth in this Article II, to enter into the Collaboration. As
partial consideration for the grant of the Option, Company shall pay to
Regeneron the upfront payment pursuant to Section 10.1(a), Company shall
reimburse Regeneron for Development Costs incurred by it or its Affiliates as
provided in Section 10.2(a) and, irrespective of whether Company elects to
exercise the Option, Company shall pay to Regeneron pursuant to Section 10.1(c)
fifty percent (50%) of each Aventis Development Milestone Payment for which the
corresponding Aventis Development Milestone is achieved on or prior to the date
of the Company Opt-Out Exercise and twenty-five percent (25%) of each Aventis
Development Milestone Payment for which the corresponding Aventis Development
Milestone is achieved after the date of the Company Opt-Out Exercise. During the
Option Period, only the following provisions of this Agreement shall be
effective: Sections 3.2, 3.3, 3.4, 3.5 (provided, however, that all references
to Committee approved Plans shall be deemed to refer to the Initial Development
Plan), 3.6 (only the first sentence), 3.7, 7.17, 8.1(d), 8.2(b) (solely to the
extent related to EYLEA), 8.3 (solely to the extent related to EYLEA), 8.5 to
the extent applicable, 10.1, 10.2(a), 10.7, 10.8, 10.9, 10.10, 11.4, 11.5, 12.5
and Article I, Article II, Article XV, Article XVI, Article XVII, Article XVIII,
Article XIX, Article XX, and Article XXI. Upon exercise of the Option by Company
pursuant to Section 2.7(a) or

29



--------------------------------------------------------------------------------

        





Section 2.7(c), subject to Section 20.8(d)(v), this Agreement shall be effective
in its entirety.
2.2    Development Activities.
(a)    Development of Licensed Products. Unless and until Company exercises the
Option, Regeneron shall have the sole right to Develop Licensed Products in the
Field in the Territory and shall use Commercially Reasonable Efforts to
undertake all Development activities with respect to Licensed Products in the
Field pursuant to the Initial Development Plan, including the Initial
Development Budget. For clarity, Regeneron shall be the Lead Regulatory Party
with respect to Licensed Products in the Field in the Territory prior to the
Opt-In Effective Date, and Regeneron shall own all Approvals and Registration
Filings with respect to the Development of Licensed Products in the Field in the
Territory under the Initial Development Plan.
(b)    Development Costs Under Initial Development Plan. The Parties’
obligations with respect to the Development Costs incurred under the Initial
Development Plan (and the associated Initial Development Budget) are set forth
in Section 10.2(a).
(c)    Amendment of Initial Development Plan.
(i)    Except as provided in Sections 2.5(b) and 2.7(b), in the event that
Regeneron desires to amend the Initial Development Plan (including, without
limitation, by increasing the Initial Development Budget), Regeneron shall
provide the terms of such proposed amendment to Company, and the Parties shall
discuss such proposed amendment. In the event that the Parties agree on an
amendment to the Initial Development Plan, the Initial Development Plan and
Initial Development Budget shall be amended as agreed by the Parties. In the
event that the Parties cannot agree on an amendment to the Initial Development
Plan, either Party may, in a written notice to the other Party, formally request
that the dispute be resolved pursuant to Section 2.2(e). In the event that the
Executive Officers agree on an amendment to the Initial Development Plan, the
Initial Development Plan and Initial Development Budget shall be amended as
agreed by the Parties. In the event that the Executive Officers are unable to
resolve such dispute within the period specified in Section 2.2(e), Regeneron
shall have the final decision-making authority regarding amending the Initial
Development Plan, which it shall exercise by delivering to Company the revised
Initial Development Plan and Initial Development Budget, in which case the terms
of Section 2.2(c)(ii) or 2.2(c)(iii) shall apply, as applicable.
(ii)    In the event that Regeneron unilaterally amends the Initial Development
Plan after escalation to the Executive Officers pursuant to Section 2.2(c)(i)
and such amendment occurs as a result of

30



--------------------------------------------------------------------------------

        





activities or actions required or recommended by any Regulatory Authority (any
such amendment, a “Regulatory Amendment”), then Company shall, within ten (10)
Business Days following receipt of the revised Initial Development Plan and
Initial Development Budget, either (A) provide to Regeneron written notice of
its exercise of the Company Opt-Out Exercise, whereupon this Agreement will
terminate pursuant to the terms of Section 2.9 or (B) be deemed to have agreed
to such Regulatory Amendment (including, for clarity, any increase to the
Initial Development Budget).
(iii)    In the event that Regeneron unilaterally amends the Initial Development
Plan after escalation to the Executive Officers pursuant to Section 2.2(c)(i)
and such amendment occurs for any reason other than as a result of activities or
actions required or recommended by any Regulatory Authority as provided in
Section 2.2(c)(ii) (any such amendment, a “Discretionary Amendment”), then
Company shall, within ten (10) Business Days following receipt of the revised
Initial Development Plan and Initial Development Budget, either (A) provide to
Regeneron written notice of its exercise of the Company Opt-Out Exercise,
whereupon this Agreement will terminate pursuant to the terms of Section 2.9,
(B) provide to Regeneron written notice of its election not to fund any
additional Development Costs under the Initial Development Budget, as amended,
in excess of the Budget Threshold, in which case Regeneron shall be responsible
for all such Development Costs in excess of the Budget Threshold, or (C) in the
absence of providing written notice under clause (A) or (B) above, be deemed to
have agreed to such Discretionary Amendment (including, for clarity, any
increase to the Initial Development Budget). In the event that Company elects
not to fund any such Development Costs above the Budget Threshold pursuant to
clause (B) of the immediately preceding sentence and later either (X) agrees to
amend the Initial Development Plan to include a new Phase 2 Trial pursuant to
Section 2.7(b) or (Y) exercises its Opt-In Right, whichever comes first, Company
shall pay to Regeneron an amount equal to [***********] (such amount, the
“Supplemental Option Payment”), which amount, if not previously paid in
connection with an amendment to the Initial Development Plan pursuant to Section
2.7(b), shall become due in accordance with Section 10.1(d) when and if Company
exercises its Opt-In Right.
(d)    Development Overruns and Shortfalls. In the event that, during any
Contract Year, any Development activity expressly provided for in the Initial
Development Budget to be completed during such Contract Year is not completed
during such Contract Year and the full expense budgeted for such activity for
such Contract Year is not incurred, then such incomplete activity shall be
completed during Contract Years following such first Contract Year and the
budgeted amounts not yet incurred shall be

31



--------------------------------------------------------------------------------

        





automatically included in the Initial Development Budget for such succeeding
Contract Year(s). In the event that, during any Contract Year, any Development
activity expressly provided for in the Initial Development Budget to be
completed over subsequent Contract Year(s) is accelerated such that expenses
budgeted for such activity in such subsequent Contract Year(s) are incurred in
such first Contract Year, then, to the extent that such expenses are not
reimbursed to Regeneron pursuant to Section 10.2(a) in such first Contract Year,
they shall be reimbursed in such subsequent Contract Year(s) in an amount not to
exceed the amount included in the Initial Development Budget for such activity
for such Contract Year(s). Without limiting the foregoing, Company shall not be
required to pay any Development Costs under the Initial Development Plan for a
Contract Year that are in excess [***********] (as such budget may be (i)
amended pursuant to Section 2.2(c) or (ii) adjusted to include any budgeted
amounts not yet incurred from prior Contract Years pursuant to the first
sentence of this Section 2.2(d)), unless such budget overrun has been approved
by both Parties or, for clarity, included in an amended Initial Development
Budget pursuant to Section 2.2(c). For clarity, the Parties shall share, to the
extent provided in Section 10.2(a), Development Costs that are over the budgeted
amounts in the Initial Development Plan in its entirety, as amended, up to
[***********] of such budgeted amounts.
(e)    Dispute Resolution. In the event of a dispute between the Parties as to
an amendment to the Initial Development Plan pursuant to Section 2.2(c), either
Party may, in a written notice to the other Party, formally request that the
dispute be resolved by the Executive Officers, specifying the nature of the
dispute with sufficient specificity to permit adequate consideration by such
Executive Officers. The Executive Officers shall diligently and in good faith
attempt to resolve the referred dispute within ten (10) Business Days of
receiving such written notification or such longer period as the Parties may
agree in writing. In the event that the Executive Officers are unable to resolve
such dispute within such period, Regeneron shall have the final decision-making
authority with respect to such disputed issue.
2.3    Development Updates. Prior to the Opt-In Effective Date, Regeneron shall
provide to Company at least once each three (3) months during the Option Period
a written high-level summary of all Development activities performed and any
results achieved and progress against timelines and budgets under the Initial
Development Plan; provided that any proposed amendment of the Initial
Development Plan shall be accompanied by an updated Development summary covering
the period from the delivery of the prior Development summary until ten (10)
Business Days prior to Regeneron’s written notice of such proposed amendment.
2.4    License Grants. During the Option Period and for so long as Regeneron is
conducting any wind-down activities associated with the early termination of any
activity in the Initial Development Plan, Company hereby grants to Regeneron and
its Affiliates:

32



--------------------------------------------------------------------------------

        





(a)    the nontransferable (except as permitted by Section 21.9), fully paid-up,
royalty-free
(i)    co-exclusive sublicensable right and license under the Company
Collaboration Intellectual Property to make, have made, use, develop, import and
export PDGF Products for use in the Field in the Territory and the Excluded
Territory for the sole purpose of performing all Development activities under
the Initial Development Plan;
(ii)    (A) co-exclusive sublicensable right and license under the Company EYLEA
Intellectual Property to make, have made, use, develop, import and export PDGF
Products for use in the Field in the Excluded Territory for the sole purpose of
performing all Development activities under the Initial Development Plan and (B)
non-exclusive sublicensable right and license under the Company EYLEA
Intellectual Property to make, have made, use, develop, import and export PDGF
Products for use in the Field in the Territory for the sole purpose of
performing all Development activities under the Initial Development Plan; and
(iii)    non-exclusive sublicensable right and license under the Company
Non-Collaboration Patent Rights and Party Information of Company to make, have
made, use, develop, import and export PDGF Products for use in the Field in the
Territory and the Excluded Territory for the sole purpose of performing all
Development activities under the Initial Development Plan; and
(b)    the nontransferable (except as permitted by Section 21.9), fully paid-up,
royalty-free, co-exclusive right of reference and use, with the right to grant
further rights of reference and use, under the EYLEA Regulatory Documentation to
Develop or Manufacture PDGF Products in the Field in the Territory and the
Excluded Territory in connection with performing all Development activities
under the Initial Development Plan.
2.5    Key Results and Opt-In Package. Regeneron shall provide to Company a copy
of the key results memo that Regeneron delivers to its senior management for the
primary endpoints for the first Phase 2 Trial (or “new” Phase 2 Trial, if
amended pursuant to Section 2.7(b)) of the first Licensed Product (such memo,
the “Key Results Memo”) and the data and information listed on Exhibit A hereto
(such data and information, the “Additional Information” and together with the
Key Results Memo, the “Opt-In Package”) within fifteen (15) days after the later
of the date that Regeneron delivers the Key Results Memo to its senior
management and the date that Regeneron has received and compiled the Additional
Information. Regeneron shall endeavor to provide Bayer with at least thirty (30)
days’ notice of delivery of the Opt-In Package in order to facilitate Bayer’s
ensuring that it has sufficient resources to undertake a prompt and efficient
review of the Opt-In Package when received. Following Regeneron’s delivery

33



--------------------------------------------------------------------------------

        





of the Opt-In Package, Company may request in writing that Regeneron provide
specific additional background information and data (although not including raw
data) to further clarify the contents of the Opt-In Package, which information
and data, Regeneron shall promptly make available to Company to the extent that
such request(s) are commercially reasonable and to the extent and in such form
as such information and data are in Regeneron’s possession and Control.
Regeneron shall not have any obligation to conduct any additional studies or
undertake any further analysis of any data or information in accordance with the
preceding sentence. In addition, if reasonably requested by Company, appropriate
functional Regeneron representatives shall meet with Company functional
representatives in person or by phone, at times mutually agreed to by the
Parties, to discuss the contents of the Opt-In Package and Company’s request(s)
for additional information and data. For purposes of clarity, any notice of
estimated timeline for the delivery of the Opt-In Package or exchange of
information described in the prior four sentences of this Section 2.5 will not
impact or modify any of the other provisions, including timelines, of this
Article II. Within [***********] to Company, Regeneron shall provide Company
with a written estimate of the Supplemental Option Payment and Additional
Antibody Payment, if applicable, and written notice of Regeneron’s election to:
(a)    proceed with the continued Development of Licensed Products in the Field,
subject to the provisions of Section 2.7(a);
(b)    amend the Initial Development Plan to include an additional Phase 2
Trial, subject to the provisions of Section 2.7(b); or
(c)    elect not to participate in or fund the further Exploitation of Licensed
Products for use in the Field in the Territory pursuant to this Agreement (such
right, the “Regeneron Opt-Out Exercise”), subject to the provisions of Section
2.7(c).
2.6    Additional Antibodies. At the same time that Regeneron provides to
Company the Opt-In Package pursuant to Section 2.5, Regeneron shall also provide
to Company (a) a high-level summary (including with respect to all development
activities performed and any results achieved) (such summary, the “Additional
Antibody Summary”) of [***********] (any such antibody, an “Additional PDGF
Receptor Antibody”) and (b) a [***********]. Regeneron shall also provide to
Company such other information related to the Additional PDGF Receptor
Antibodies as Company may reasonably request. Company shall have the right to
include PDGF Products containing Additional PDGF Receptor Antibodies in the
Collaboration as Licensed Products by (y) exercising its Opt-In Right to the
Licensed Products that are subject to the Initial Development Plan pursuant to
Section 2.7 (and providing written notice to Regeneron in connection therewith
of its election to include PDGF Products containing Additional PDGF Receptor
Antibodies in the Collaboration) and (z) reimbursing Regeneron for [***********]
(such payment, the “Additional Antibody Payment”), which payment shall become
due in accordance with Section 10.1(d). For clarity, Company shall have no right
to acquire rights to PDGF Products containing Additional PDGF Receptor

34



--------------------------------------------------------------------------------

        





Antibodies unless and until Company exercises its Opt-In Right with respect to
all Licensed Products pursuant to Section 2.7.
2.7    Option Right; Continuation of Development; and Opt-Out Exercise.
(a)    Continuation of Development. Together with Regeneron’s written notice of
its election to proceed with the continued Development of Licensed Products in
the Field pursuant to Section 2.5(a), Regeneron shall provide to Company either
(i) a proposed plan and budget for the continued Development of Licensed
Products in the Field on a global basis (including, without limitation, Phase 3
Trial(s)) (such plan and budget, “Initial Global PDGF Development Plan”) or (ii)
in the event that Regeneron elects to cease development of Licensed Products in
the Field in the Excluded Territory but proceed with the Development of Licensed
Products in the Field in the Territory pursuant to this Agreement and provides
written notice to Company thereof, a proposed plan and budget for the continued
Development of Licensed Products in the Field in the Territory (including,
without limitation, Phase 3 Trial(s)) (such plan and budget, “Initial Territory
PDGF Development Plan”). In each case ((i) and (ii)), such plan shall
incorporate any ongoing Development under the Initial Development Plan,
including, without limitation, the completion of any ongoing Phase 2 Trial(s).
By the later of (i) [***********], as applicable and (ii) [***********], if any,
Company shall either (i) exercise its Opt-In Right or (ii) exercise (or be
deemed to have exercised) the Company Opt-Out Exercise, whereupon this Agreement
will terminate pursuant to Section 2.9.
(b)    Amendment of Initial Development Plan. Together with Regeneron’s written
notice of its election to amend the Initial Development Plan to include an
additional Phase 2 Trial pursuant to Section 2.5(b), Regeneron shall provide
such proposed amendment to Company. By the later of (i) [***********] and (ii)
[***********], Company shall either (i) exercise the Company Opt-Out Exercise by
providing written notice thereof to Regeneron, whereupon this Agreement will
terminate pursuant to the terms of Section 2.9 or (ii) be deemed to have agreed
to the revised Initial Development Plan and Initial Development Budget. For
clarity, in the event that the Parties agree to amend the Initial Development
Plan and Initial Development Budget to include an additional Phase 2 Trial
pursuant to this Section 2.7(b), (x) Company shall be obligated to share any
costs incurred under such amended Initial Development Plan and amended Initial
Development Budget pursuant to Section 10.2(a) and shall pay the Supplemental
Option Payment to Regeneron pursuant to Section 10.1(d), and (y) Company shall
not be required to exercise its Opt-In Right at the time the Parties agree to
such amendment, but rather the provisions of this Article II shall apply to such
“new” Phase 2 Trial (as such Phase 2 Trial may be modified or changed by any
subsequent amendment to the revised Initial Development Plan pursuant to Section
2.2(c)) and the Parties shall have the same rights and obligations under this
Article II with respect to such new Phase 2 Trial and such amended Initial
Development Plan.

35



--------------------------------------------------------------------------------

        





(c)    Regeneron Opt-Out Exercise. By the later of (1) [***********] and (2)
[***********], Company shall either (i) exercise its Opt-In Right or (ii)
exercise (or be deemed to have exercised) the Company Opt-Out Exercise,
whereupon this Agreement will terminate pursuant to Section 2.10.
(d)    Opt-In Right. As set forth in this Section 2.7, Company shall have the
right to elect to exercise the Option to participate in and fund the further
Development, Manufacture and Commercialization of Licensed Products in the Field
pursuant to this Agreement (such right, the “Opt-In Right”) by providing written
notice of such election to Regeneron (including with respect to whether Company
is including PDGF Products containing Additional PDGF Receptor Antibodies in the
Collaboration pursuant to Section 2.6) within the applicable timeframe set forth
in this Section 2.7 and paying the Opt-In Payment and, if applicable, the
Additional Antibody Payment to Regeneron pursuant to Section 10.1(d). Subject to
Company having paid its applicable share of all Aventis Development Milestone
Payments otherwise due pursuant to Section 10.1(c), Company’s exercise of its
Opt-In Right shall be effective on the date that Regeneron receives written
notice confirming Company’s exercise of its Opt-In Right together with the
Opt-In Payment and, if applicable, the Additional Antibody Payment and/or the
Supplemental Option Payment (such date, the “Opt-In Effective Date”).
2.8    Effect of Company Opt-In Right.
(a)    Collaboration Under Agreement. In the event that Company exercises its
Opt-In Right pursuant Section 2.7(a), (i) this Agreement shall be effective in
its entirety as of the Opt-In Effective Date and (ii) the Parties shall Develop,
Manufacture and Commercialize Licensed Products in the Field pursuant to the
terms of this Agreement. Company shall have no right to Develop, Manufacture,
Commercialize or otherwise Exploit Licensed Products (or Additional PDGF
Receptor Antibodies) in the Field during the Term unless and until it exercises
its Opt-In Right (and, if applicable, pays the Additional Antibody Payment)
pursuant to Section 2.7 (unless otherwise agreed by the Parties in writing).
(b)    Company Opt In; Regeneron Opt-Out Exercise. In the event that Company
exercises the Company Opt-In Right pursuant Section 2.7(c), (i) this Agreement
shall be effective in its entirety (except as otherwise set forth in Section
20.8(d)) as of the Opt-In Effective Date; (ii) as between the Parties, Company
shall have the right, exclusive during the Regeneron Non-Compete Period, to
Develop, Manufacture and Commercialize PDGF Products (other than Combination
PDGF Products) in the Field in the Territory (including for use with EYLEA (but
not as a Combination PDGF Product)) at its sole cost and expense; (iii)
Regeneron shall not be responsible for bearing any remaining ongoing Development
Costs under the Initial Development Plan other than (A)(1) seventy-five percent
(75%) of any Development Costs incurred under the Initial Development Plan and
the Initial Development Budget (each as in effect at the termination of this
Agreement) after the effective date of the termination of this Agreement that
are not specific to the Territory activities and (2) fifty percent (50%) of

36



--------------------------------------------------------------------------------

        





all Development Costs incurred under the Initial Development Plan and the
Initial Development Budget (each as in effect at the termination of this
Agreement) after the effective date of the termination of this Agreement that
are specific to the Territory, in each case ((1) and (2)) for a period of sixty
(60) days following Regeneron’s exercise of the Regeneron Opt-Out Exercise, and
(B) any wind-down costs associated with the early termination of any activity in
the Initial Development Plan (irrespective of whether such wind-down costs are
included in the Initial Development Budget) during the six (6)-month period
following Regeneron’s exercise of the Regeneron Opt-Out Exercise pursuant to
Section 2.5(c), with such costs being shared by the Parties in the same way that
Development Costs related to such activity would be shared, in each case, as
provided in Section 10.2(a); (iv) Company shall be responsible for paying
[***********] of all amounts owed to Third Parties and all reasonable
Out-of-Pocket Costs and FTE costs incurred by Regeneron in meeting its
obligations under any Existing Licenses or New Licenses, in each case, as a
result of Company’s (or its Affiliate’s or Sublicensee’s) Development,
Manufacture or Commercialization of PDGF Products in the Field in the Territory
(including, without limitation, the Aventis Development Milestone Payments and
Aventis Royalties (and providing all Aventis Royalty Reports) directly to
Aventis within the same timeframes as provided in Section 10.1(c) and 10.1(e));
and (v) the provisions of Sections 7.17(b) and 20.8(d) shall apply.
Notwithstanding the occurrence of a Regeneron Opt-Out Exercise, each Party shall
be obligated to pay its applicable share of all amounts otherwise due under this
Agreement prior to the date of the Regeneron Opt-Out Exercise (including,
without limitation, such Party’s applicable share of the Development Costs
incurred under the Initial Development Plan and Initial Development Budget and
all Aventis Development Milestone Payments).
2.9    Effect of Company Opt-Out Exercise. In the event that Company (a) elects
to opt-out of this Agreement as a result of an amendment to the Initial
Development Plan pursuant to Section 2.2(c), (b) fails to provide Regeneron with
written notice of its exercise of its Opt-In Right (or otherwise elects not to
exercise its Opt-In Right by providing written notice thereof to Regeneron)
pursuant to Section 2.7(a) or 2.7(c) (including within the applicable required
time periods) and Regeneron has not exercised the Regeneron Opt-Out Exercise
pursuant to Section 2.5(c), or (c) elects to opt-out of this Agreement as a
result of an amendment to the Initial Development Plan pursuant to Section
2.7(b) (each of (a), (b) and (c), a “Company Opt-Out Exercise”):
(i)    this Agreement (A) shall continue in full force and effect for a period
of sixty (60) days after Company provides notice of its exercise of the Company
Opt-Out Exercise or is deemed to have exercised the Company Opt-Out Exercise
pursuant to Section 2.9(b) (such sixty (60)-day period, the “Opt-Out Notice
Period”) and (B) shall terminate pursuant to Section 20.4 (except as otherwise
set forth in Section 20.8(c)) at the end of the Opt-Out Notice Period;
(ii)    as between the Parties, Regeneron shall have the right, exclusive during
the Company Non-Compete Period, to develop,

37



--------------------------------------------------------------------------------

        





manufacture or commercialize PDGF Products (other than Combination PDGF
Products) in the Field in the Territory (including for use with EYLEA (but not
as a Combination PDGF Product)) at its sole cost and expense;
(iii)    Company shall be responsible for paying its applicable share of (A) any
remaining ongoing Development Costs incurred by Regeneron under and in
accordance with the Initial Development Plan and Initial Development Budget for
activities performed during the Opt-Out Notice Period and (B) any wind-down
costs associated with the early termination of any activity in the Initial
Development Plan (irrespective of whether such wind-down costs are included in
the Initial Development Budget) during the six (6)-month period after the end of
the Opt-Out Notice Period, with such costs being shared by the Parties in the
same way that Development Costs related to such activity would be shared, in
each case, as provided in Section 10.2(a);
(iv)    Company shall be responsible for paying (A) all amounts otherwise due
under this Agreement prior to the end of the Opt-Out Notice Period (including,
without limitation, Company’s applicable share of the Development Costs incurred
under the Initial Development Plan and Initial Development Budget) and (B) its
applicable share of each Aventis Development Milestone Payment as set forth in
Section 2.1; and
(v)    the provisions of Sections 7.17(b) and 20.8(c) shall apply.
Notwithstanding the foregoing, in the event that Company exercises the Company
Opt-Out Exercise, Regeneron shall have no obligation to continue performing the
Development activities set forth in the Initial Development Plan or provide any
Development updates to Company under Section 2.3 and Company shall have no
rights with respect to the Option. For clarity, Company may opt out of this
Agreement only by (x) electing to opt-out of this Agreement as a result of an
amendment to the Initial Development Plan pursuant to Section 2.2(c), (y)
failing to provide Regeneron with written notice of its exercise of its Opt-In
Right (or otherwise electing not to exercise its Opt-In Right by providing
written notice thereof to Regeneron) pursuant to Section 2.7(a) or 2.7(c), or
(z) electing to opt-out of this Agreement as a result of an amendment to the
Initial Development Plan pursuant to Section 2.7(b).
2.10    Termination Upon Mutual Written Agreement or Mutual Opt-Out Exercise.
The Parties may elect to cease further Development, Manufacture and
Commercialization of Licensed Products in the Field hereunder and terminate this
Agreement in its entirety (a) by mutual written agreement at any time during the
Option Period or (b) by mutually exercising their respective opt-out rights
pursuant to Section 2.7(c). In the event that the Parties terminate this
Agreement pursuant to Section 2.7(c)

38



--------------------------------------------------------------------------------

        





or this Section 2.10, (x) this Agreement shall terminate (except as otherwise
set forth in Section 20.9), (y) the Parties shall be obligated to pay (i)
wind-down costs associated with the early termination of any activity in the
Initial Development Plan, as provided in Section 10.2(a) and (ii) all amounts
otherwise due under this Agreement prior to the date of such termination
(including, without limitation, each Party’s applicable share of the Development
Costs incurred under the Initial Development Plan and Initial Development Budget
and all Aventis Development Milestone Payments), and (z) for clarity, the
provisions of Sections 7.17(b) shall not apply and the licenses granted in
Section 2.4 shall terminate and be of no further force and effect upon
completion of any wind-down activities under the Initial Development Plan.
                    
ARTICLE III
COLLABORATION


3.1    Scope of Collaboration. From and after the Opt-In Effective Date, the
Parties will cooperate in good faith under this Agreement and each Party will
use Commercially Reasonable Efforts to Develop Licensed Products in the Field
for the purpose of Commercializing Licensed Products in the Field in the
Territory. Company will use Commercially Reasonable Efforts to Commercialize
Licensed Products in the Field in the Territory. The Parties shall establish
various Committees as set forth in Article IV of this Agreement to oversee
and/or coordinate the Development of Licensed Products in the Field and oversee
the Commercialization of Licensed Products in the Field in the Territory, and
each Party shall, subject to the terms and conditions set forth in Article XVII,
provide (or cause its Affiliates to provide) to any relevant Committee (and with
respect to the Excluded Territory, Regeneron) any necessary Party Information,
New Information and such other information and materials as may be reasonably
required for the Parties to effectively and efficiently Develop and Manufacture
Licensed Products in the Field in the Territory and the Excluded Territory and
for Company (and, if agreed to by Company or set forth in the Plans, Regeneron)
to effectively and efficiently Commercialize the Licensed Products in the Field
in the Territory under this Agreement. The Parties acknowledge and agree that
all Development, Manufacture and Commercialization and other activities
specifically related to EYLEA as part of a Combination PDGF Product that is a
Licensed Product shall be governed by the provisions of this Agreement and not
by the EYLEA Agreement.
3.2    Compliance with Law. Both Company and Regeneron, and their respective
Affiliates, shall perform their obligations under this Agreement in the
Territory in accordance with applicable Law. No Party or any of its Affiliates
shall, or shall be required to, undertake any activity under or in connection
with this Agreement that violates, or that it believes, in good faith, may
violate, any applicable Law.
3.3    Further Assurances and Transaction Approvals. Upon the terms and subject
to the conditions hereof, each of the Parties will use Commercially Reasonable
Efforts to (a) take, or cause to be taken, all actions necessary, proper or

39



--------------------------------------------------------------------------------

        





advisable under applicable Laws or otherwise to consummate and make effective
the transactions contemplated by this Agreement, (b) obtain from the requisite
Governmental Authorities any consents, licenses, permits, waivers, approvals,
authorizations or orders required to be obtained or made by such Party in
connection with the authorization, execution and delivery by such Party of this
Agreement and the consummation by such Party of the transactions contemplated by
this Agreement and (c) make all necessary filings, and thereafter make any other
advisable submissions, with respect to this Agreement and the transactions
contemplated by this Agreement required to be made by such Party under
applicable Laws. The Parties will cooperate with each other in connection with
the making of all such filings. Each Party will furnish to the other Party all
information in its possession or under its control required for any applicable
or other filing to be made pursuant to the rules and regulations of any
applicable Laws in connection with the transactions contemplated by this
Agreement.
3.4    Compliance with Third Party Agreements. Each Party agrees to comply with
the obligations set forth in (a) the Existing Licenses and the New Licenses to
which it is a party and to notify the other Party of any terms or conditions in
any such Existing License or New License with which such other Party is required
to comply as a licensee or sublicensee, as the case may be, and (b) any other
material agreement to which it is a party and that is related to the
Collaboration, including, without limitation, any obligations to pay royalties,
fees or other amounts due thereunder. Moreover, each Party shall take all
actions reasonably necessary to ensure the other Party’s ability to comply with
(y) any such Existing License or New License (including any such terms and
conditions with which such Party is required to comply as a sublicensee), and
(z) any such material agreement entered into pursuant to a Plan. Neither Party
may terminate or amend any Existing License, New License or any other material
agreement entered into pursuant to a Plan without the prior written consent of
the other Party, such consent not to be unreasonably withheld or delayed, if the
amendment or termination imposes any material liability or restriction on either
Party with respect to the Development, Manufacture or Commercialization of
Licensed Products in the Field in the Territory or with respect to the
Development, Manufacture or commercialization of Licensed Products in the Field
in the Excluded Territory.
3.5    Plans. The Parties shall undertake all Development and Commercialization
activities under this Agreement solely in accordance with the Committee approved
Plans. The Parties may agree to amend all Plans and budgets from time to time as
circumstances may require in accordance with the terms of this Agreement.
3.6    Excluded Territory Activities. Regeneron shall have the exclusive right
and authority, in its discretion, to Exploit PDGF Products in the Field in the
Excluded Territory, in each case, subject only to the terms of this Agreement
that expressly apply to Licensed Products in the Field in the Excluded
Territory. Each Party agrees to reasonably communicate and consult with the
other Party (through the JDC or the other Party’s representatives on the JDC,
with respect to Development activities, and

40



--------------------------------------------------------------------------------

        





through the JCC or the other Party’s representatives on the JCC, with respect to
commercialization activities) on material Development and commercialization
activities relating to Licensed Products in the Field in the Excluded Territory.
Notwithstanding the foregoing or any other provision in this Agreement, neither
Company nor any Committee shall have the right or authority to manage or control
the internal operations of Regeneron or to approve, modify, impede or delay any
of Regeneron’s commercialization or Development plans or activities for its PDGF
Products in the Excluded Territory (other than as contemplated under or in
connection with the Global PDGF Development Plan). Regeneron shall reasonably
inform the JDC or the JCC or Company’s representatives on the JDC or JCC, as
applicable, of (a) all material clinical and regulatory matters directly
relating to its Licensed Products in the Excluded Territory, whether or not
addressed in the Global PDGF Development Plan, and (b) any other Development or
commercialization activities directly relating to its Licensed Products in the
Excluded Territory to the extent such matters or activities would be reasonably
expected to materially adversely affect, or have a material impact on, the
Development or Commercialization of Licensed Products in the Territory. To the
extent any of the foregoing matters or activities in the Excluded Territory are
undertaken pursuant to the Global PDGF Development Plan, each Party shall comply
with the Global PDGF Development Plan; otherwise, Regeneron shall consider in
good faith all comments of the JDC and the JCC (or Company’s representatives on
the JDC or JCC) with respect to its Licensed Product(s) in the Excluded
Territory. Without limiting the foregoing, in the event that Regeneron elects to
cease all development, manufacturing and commercialization of a Licensed Product
in the Field in the Excluded Territory (including pursuant to Section 2.7(a)),
Regeneron shall provide written notice to Company thereof, in which case the
provisions of Section 6.2(c) and Section 10.2(c) shall apply with respect to
such Licensed Product.
3.7    Information Protections. Company shall establish processes and procedures
to ensure that confidential and proprietary information of Regeneron, including,
without limitation, any New Information of either Party (together or
individually, “Confidential Property and Information”) are used solely for the
purposes of the Collaboration. Such processes and procedures will ensure that
the Confidential Property and Information are not used to benefit or advance any
Company project outside the Collaboration, or to adversely affect the
development, manufacture or commercialization of the Licensed Product in the
Territory or the Excluded Territory. Company shall ensure that any Company
employee (or any other individual performing activities by or on behalf of
Company or its Affiliates under or in connection with this Agreement) that has
access to any Confidential Property and Information is aware of the limitations
on use of such Confidential Property and Information (including by means of
appropriate training), and Company shall take all reasonable actions to prevent
any provision or disclosure of the Confidential Property and Information within
the Company to functions and individuals that do not need access to it for the
purposes of the Collaboration. In the event that Regeneron reasonably believes
that Company is in non-compliance with the provisions of this Section 3.7,
Regeneron may require that the matter be submitted to the Executive Officers for
resolution, and the Executive Officers shall

41



--------------------------------------------------------------------------------

        





diligently and in good faith attempt to resolve the matter as soon as reasonably
practicable (although no later than fifteen (15) Business Days) after such
matter is referred to the Executive Officers. For clarity, the preceding
sentence shall not limit either Party’s rights under Section 20.2.
ARTICLE IV
MANAGEMENT


4.1    Committees/Management.
(a)    Following Company’s exercise of its Opt-In Right, the Parties will
establish, for the purposes specified herein, a Joint Steering Committee (the
“JSC”), a Joint Development Committee (the “JDC”), a Joint Commercialization
Committee (the “JCC”), a Joint Finance Committee (the “JFC”) and such other
Committees as the Parties deem appropriate. The roles and responsibilities of
each Committee are set forth in this Agreement (or as may be determined by the
JSC for Committees established in the future) and may be further designated by
the JSC. From time to time, each Committee may establish working groups (each, a
“Working Group”) to oversee particular projects or activities, and each such
Working Group shall be constituted and shall operate as the Committee that
establishes the Working Group determines.
(b)    Each of the Committees and the Executive Officers shall exercise its
decision-making authority hereunder in good faith and in a commercially
reasonable manner for the purpose of optimizing the commercial potential of and
financial returns from the Licensed Products in the Field in the Territory
consistent with Commercially Reasonable Efforts (the definition of which, for
purposes of this Section 4.1(b), shall not include the reference to the
Collaboration Purpose) and without regard to any other pharmaceutical product
being developed or commercialized in the Field by or through a Party or any of
its Affiliates (other than EYLEA) (the “Collaboration Purpose”). The Parties
acknowledge and agree that, unless otherwise expressly agreed by the Parties in
writing, the Parties shall seek to optimize the commercial potential of and
financial returns from both the Licensed Products in the Field in the Territory
under this Agreement and EYLEA under the EYLEA Agreement, and that,
notwithstanding Section 3.1(b) of the EYLEA Agreement, the Parties shall have
the right to consider Licensed Products in seeking to optimize the commercial
potential of and financial returns from EYLEA under the EYLEA Agreement. The
Parties acknowledge and agree that none of the Committees or the Executive
Officers shall have the power to amend any of the terms or conditions of this
Agreement, other than by mutual agreement of the Parties as set forth in Section
21.5.
(c)    Notwithstanding anything to the contrary in this Agreement or the EYLEA
Agreement, the Parties may (i) direct any such Committee to meet simultaneously
or concurrently with, or as part of, the meeting of the comparable committee
under the EYLEA Agreement or (ii) combine any Committee with the

42



--------------------------------------------------------------------------------

        





comparable committee under the EYLEA Agreement, in each case ((i) and (ii)), for
some or all purposes or for a limited period of time.
4.2    Joint Steering Committee.
(a)    Formation; Composition and Purpose. Within ten (10) days after the Opt-In
Effective Date, the Parties will establish the JSC, which shall have overall
responsibility for the oversight of the Collaboration. The purpose of the JSC
shall be (i) to review and approve the overall strategy for (A) an integrated
worldwide Development program for the Licensed Products, (B) the Manufacture of
Licensed Products in the Field for use in activities under the Plans and (C) the
Commercialization of Licensed Products in the Field in the Territory; (ii) to
review the efforts of the Parties in performing their responsibilities under the
Plans and (iii) to oversee the Committees and resolve matters pursuant to the
provisions of Section 4.10 below on which such Committees are unable to reach
consensus. The JSC shall be composed of at least three (3) senior executives of
each Party; provided that the total number of representatives may be changed
upon mutual agreement of the Parties (so long as each Party has an equal number
of representatives). In addition, each Party shall appoint a senior
representative who possesses a general understanding of clinical, regulatory,
manufacturing and marketing issues to act as its Alliance Manager (“Alliance
Manager”) to the JSC. Each Alliance Manager shall be charged with creating and
maintaining a collaborative work environment within and among all Committees.
(b)    Specific Responsibilities. In addition to its overall responsibility for
overseeing the Collaboration, the JSC shall in particular (i) annually review
and approve the Development Plan(s), Manufacturing Plan(s) and Territory PDGF
Commercialization Plan(s); (ii) identify which Party or Third Party that will
perform the filling, packaging, labeling and testing of the Formulated Bulk
Product to supply Finished Product for Clinical Supply Requirements and
Commercial Supply Requirements for use in the Field in the Territory under this
Agreement; (iii) at least semi-annually review the efforts of the Parties in
performing their respective Development and Commercialization activities under
the then effective Plans; (iv) attempt in good faith to resolve any disputes
referred to it by any of the Committees and provide a single-point communication
for seeking consensus regarding key global strategy and Plan issues; (v)
establish sub-committees of the JSC as the JSC deems appropriate and (vi)
consider and act upon such other matters as are specified in this Agreement or
otherwise agreed to by the Parties.
4.3    Joint Development Committee.
(a)    Formation; Composition and Purpose. Within ten (10) days after the Opt-In
Effective Date, the Parties will establish the JDC. The purpose of the JDC shall
be (i) to advise the JSC on the strategy for the Development of Licensed
Products in the Field as part of an integrated worldwide Development program;
(ii) to develop (or oversee the development of), review and annually update and
present to the JSC for approval the Development Plan(s) (and related Development
Budget(s)) and (iii) to oversee the implementation of the Development Plan(s)
and the Development

43



--------------------------------------------------------------------------------

        





operational aspects of the Collaboration. The JDC shall be composed of at least
three (3) senior executives of each Party; provided that each Party must
appoint, as one of its representatives on the JDC, its Project Manager and
provided further, that the total number of representatives may be changed upon
mutual agreement of the Parties (so long as each Party has an equal number of
representatives).
(b)    Specific Responsibilities. In particular, subject to Section 3.6, the JDC
shall be responsible for:
(i)    advising the JSC on the overall global Development strategy for the
Licensed Products in the Field;
(ii)    facilitating an exchange of Development data between the Parties and
developing and updating the Development Plans (and related Development Budgets),
as described in Sections 6.2 and 6.4, for final approval by the JSC;
(iii)    developing (or overseeing the development of), reviewing, annually
updating and overseeing the implementation of, and compliance with, the
Development Plans (including the Development Budgets);
(iv)    developing forecasts for Clinical Supply Requirements to enable the
timely preparation of the Manufacturing Plans;
(v)    overseeing clinical and regulatory matters pertaining to Licensed
Products in the Field arising from the Plans; advising on material clinical and
regulatory matters and other Development activities in the Excluded Territory
that are reasonably expected to materially adversely affect, or have a material
impact on, the Development of Licensed Products in the Territory; and reviewing
and approving protocols, statistical analysis plans, clinical study endpoints,
clinical methodology and monitoring requirements for clinical trials of Licensed
Products in the Field as contemplated under the Development Plans and for
Non-Approval Trials;
(vi)    reviewing and approving proposed target Licensed Product labeling and
reviewing, and to the extent set forth herein approving, proposed changes to
Licensed Product labeling in the Field in accordance with Section 8.2(e);
(vii)    facilitating an exchange between the Parties of data, information,
material and results relating to the Development of Licensed Products in the
Field;

44



--------------------------------------------------------------------------------

        





(viii)    formulating a life-cycle management strategy for Licensed Products in
the Field and evaluating new opportunities for new formulations, delivery
systems and improvements in concert with the JCC;
(ix)    establishing a regulatory Working Group responsible for overseeing,
monitoring and coordinating the submission of Registration Filings in countries
in the Territory, including coordinating material communications, filings and
correspondence with Regulatory Authorities in the Territory in connection with
the Licensed Products in the Field;
(x)    establishing a Working Group responsible for overseeing all basic
research activities for Licensed Products in the Field conducted under the
Global PDGF Development Plan; and
(xi)    considering and acting upon such other matters as are specified in this
Agreement or by the JSC.
4.4    Joint Commercialization Committee.
(a)    Formation; Composition and Purpose. Within twenty (20) days after the
Opt-In Effective Date, the Parties will establish the JCC. The purpose of the
JCC shall be (i) to develop and propose to the JDC and JSC the strategy for the
Commercialization of Licensed Products in the Field in the Territory; (ii) to
discuss and advise on certain commercialization activities for the Licensed
Products in the Excluded Territory to the extent contemplated in Section 3.6;
(iii) to develop (or oversee the development of), review and annually update and
present to the JSC for approval the Territory PDGF Commercialization Plan (and
related Territory PDGF Commercialization Budget); (iv) to develop (or oversee
the development of), review and annually update and approve the Country/Region
PDGF Commercialization Plans (and related Country/Region PDGF Commercialization
Budgets); (v) to develop (or oversee the development of), review and annually
update and approve the HQ Plan (and related HQ Budget) and (vi) to oversee the
implementation of the Territory PDGF Commercialization Plan and the
Commercialization operational aspects of the Collaboration. The JCC shall be
composed of at least two (2) senior executives of each Party.
(b)    JCC Responsibilities. In particular, subject to Section 3.6, the JCC
shall be responsible for:
(i)    recommending to the JSC whether a single brand will be used for
commercialization of Licensed Products for one or more indications throughout
the Excluded Territory and the Territory, including using the global brand under
the EYLEA Agreement, in part, for Commercialization of Licensed Products
hereunder (“Global Brand”). If the JCC agrees that a Global Brand(s) for the
Licensed Products is desirable, [***********];

45



--------------------------------------------------------------------------------

        





(ii)    developing and proposing to the JSC the strategy for the
Commercialization of the Licensed Products in the Field in the Territory;
(iii)    commencing no later than three (3) years prior to the Anticipated First
Commercial Sale of the first Licensed Product in the Territory, (A) developing,
and updating at least annually, the Territory PDGF Commercialization Plans (and
related Territory PDGF Commercialization Budgets) and HQ Plan (and related HQ
Budget) for final approval by the JSC and (B) approving the Country/Region PDGF
Commercialization Plan(s) (and related Country/Region PDGF Commercialization
Budget(s));
(iv)    developing forecasts for Commercial Supply Requirements for the
Territory to enable the timely preparation of the Manufacturing Plans for review
by the JSC;
(v)    developing and updating, as necessary, [***********] (collectively, the
items referred to in this paragraph (v) shall be referred to as the “Marketing
Guidelines”) as part of the Territory PDGF Commercialization Plan;
(vi)    developing target profiles for the Licensed Products in the Field;
(vii)    developing (or overseeing the development of), reviewing, annually
updating and overseeing the implementation of and compliance with the Territory
PDGF Commercialization Plans (including the Territory PDGF Commercialization
Budgets), HQ Plan (including the HQ Budget) and Country/Region PDGF
Commercialization Plans (including the Country/Region PDGF Commercialization
Budgets), including ensuring that country specific launch plans in the Territory
are consistent with the Marketing Guidelines;
(viii)    establishing, as necessary, sub-committees of the JCC;
(ix)    selecting a Product Trademark for Licensed Products in the Field in
accordance with Section 12.2 and giving guidance on trade dress in the Field
[***********];
(x)    if the Parties agree to use a Global Brand, [***********];

46



--------------------------------------------------------------------------------

        





(xi)    developing and implementing plans and policies regarding journal and
other publications with respect to Licensed Products in the Field in concert
with the JDC;
(xii)    allocating the appropriate cost for Commercialization activities that
support the Licensed Products in the Field in the Territory and the Excluded
Territory as Other Shared Expenses and/or Shared Promotion Expenses, if
applicable, in accordance with this Agreement and assigning responsibilities and
approving budgets for such activities;
(xiii)    formulating a life-cycle management strategy for Licensed Products in
the Field and evaluating new opportunities for new indications, formulations,
delivery systems and improvements in concert with the JDC;
(xiv)    consulting on all commercialization activities for Licensed Products in
the Field in the Excluded Territory that are reasonably expected to materially
adversely affect, or have a material impact on, the Commercialization of
Licensed Products in the Territory in accordance with, and subject to, Section
3.6 and Section 7.6;
(xv)    consulting and coordinating with the JCC under the EYLEA Agreement with
respect to the commercialization of Licensed Products under this Agreement and
EYLEA under the EYLEA Agreement; and
(xvi)    considering and acting upon such other matters as are specified in this
Agreement or by the JSC or JDC.
4.5    Other Committees. Within ten (10) days after the Opt-In Effective Date,
the Parties will establish the JFC, which shall be responsible for accounting,
financial (including planning, reporting and controls) and funds flow matters
related to the Collaboration and this Agreement, including such specific
responsibilities set forth in Article X and such other responsibilities
determined by the JSC. The JFC also shall respond to inquiries from the JDC and
the JCC, as needed. At least eighteen (18) months prior to the Anticipated First
Commercial Sale, the Company’s members of the JFC shall also include
representatives who can address issues relating to the Commercialization of
Licensed Products in the Field in the Major Market Countries and the Regions.
4.6    Membership. Each of the Committees shall be composed of an equal number
of representatives appointed by each of Regeneron and Company. Each Party may
replace its Committee members upon written notice to the other Party. Each
Committee will have two (2) co-chairpersons, one designated by each of Regeneron
and Company. Each co-chairperson shall be entitled to call meetings. The
co-chairpersons shall coordinate activities to prepare and circulate an agenda
in advance of the meeting

47



--------------------------------------------------------------------------------

        





and prepare and issue draft minutes of each meeting within seven (7) days
thereafter and final minutes within thirty (30) days thereafter.
4.7    Meetings. Each Committee shall hold meetings at such times as the Parties
shall determine, but in no event less frequently than every Quarter during the
Term. If possible, the meetings shall be held in person (to the extent
practicable, alternating the site for such meetings between the Parties) or when
agreed by the Parties, by video or telephone conference. Other representatives
of each Party or of Third Parties involved in the Development, Manufacture or
Commercialization (or, with respect to Regeneron, commercialization) of the
Licensed Products (under obligations of confidentiality and non-use
substantially equivalent in scope to those included in Article XVII) may be
invited by the Committee co-chairs to attend meetings of the Committees as
nonvoting participants. Each Party shall be responsible for all of its own
expenses of participating in the Committees. Either Party’s representatives on a
Committee may call a special meeting of the applicable Committee upon at least
five (5) Business Day’s prior written notice, except that emergency meetings may
be called with at least one (1) Business Day’s prior written notice.
4.8    Decision-Making. The Committees shall operate by consensus. The
representatives of each Party shall have collectively one (1) vote on behalf of
such Party; provided that no such vote taken at a meeting shall be valid unless
a representative of each Party is present and participating in the vote.
Notwithstanding the foregoing, each Party, in its sole discretion, by written
notice to the other Party, may choose not to have representatives on a Committee
and leave decisions of such Committee(s) to representatives of the other Party.
4.9    Project Manager. Each of Company and Regeneron shall appoint a senior
representative who possesses a general understanding of clinical, regulatory,
manufacturing and marketing issues to act as its Project Manager (“Project
Manager”). Each Project Manager will be responsible for:
(a)    coordinating the various functional activities of Company and Regeneron,
as appropriate, in developing and executing strategies and Plans for the
Licensed Products in the Field in an effort to ensure consistency and
efficiency;
(b)    providing single-point communication for seeking consensus both within
the respective Party’s organization and with the other Party’s organization
regarding key strategy and Plan issues, as appropriate, including facilitating
review of external corporate communications; and
(c)    identifying and raising cross-country, cross-Party and/or
cross-functional disputes to the appropriate Committee in a timely manner.
4.10    Resolution of Governance Matters. As provided in Section 11.2, this
Section 4.10 shall apply to matters constituting, or that if not resolved would
constitute, a Governance Dispute.

48



--------------------------------------------------------------------------------

        





(a)    Generally. The Parties shall cause their respective representatives on
the Committees to use their Commercially Reasonable Efforts to resolve all
matters presented to them as expeditiously as possible:
(i)    in the case of any matter that cannot be resolved by the JDC, JCC, JFC or
any other committee established by the JSC, at the request of either Party, such
matter shall promptly, and in any event within five (5) Business Days (or one
(1) Business Day in the event of an urgent matter) after such request, be
referred to the JSC with a request for resolution;
(ii)    in the event a unanimous vote on any matter cannot be obtained at the
JSC within five (5) Business Days after referral to it pursuant to (i) above,
except as set forth in (iii) below, Company shall have the deciding vote with
respect to those matters described in[***********], and Regeneron shall have the
deciding vote with respect to those matters described in [***********]. Neither
Party shall have the deciding vote with respect to matters described in
[***********]. For the avoidance of doubt[***********].
(iii)    notwithstanding the above, and subject to Section 8.2(e), if either
Party (the “First Party”) [***********], then such dispute shall be resolved in
accordance with the dispute resolution procedures set forth in Section 4.10(b);
provided, however, that the dispute resolution procedures set forth in Section
4.10(b) shall not apply and the terms of Section 4.10(a)(ii) above shall apply
(and thus, the final decision of the Party authorized to cast the deciding vote
under Section 4.10(a)(ii) shall be final and binding on the First Party)
[***********].
(b)    Referral to Executive Officers. In the event that the JSC is, after a
period of five (5) Business Days from the date a matter is submitted to it for
decision, unable to make a decision due to a lack of required unanimity, and one
Party is not expressly allocated decision-making authority over the matter as
set forth in this Agreement (or such dispute is not otherwise governed by the
terms of Section 4.10(a)(iii)), then either Party may require that the matter be
submitted to the Executive Officers for a joint decision. In such event, either
Party may, in a written notice to the other Party, formally request that the
dispute be resolved by the Executive Officers, specifying the nature of the
dispute with sufficient specificity to permit adequate consideration by such
Executive Officers. The Executive Officers shall diligently and in good faith
attempt to resolve the referred dispute within ten (10) Business Days of
receiving such written notification. In the event that the Executive Officers
are unable to resolve such dispute within such ten (10)-Business Day period, (i)
to the extent such dispute relates to a Technical Development Matter (except for
Legal Disputes) (unless as jointly agreed by the Parties), either Party may by
written notice to the other Party require the specific issue in dispute to be
submitted for resolution by an Expert Panel pursuant to Section 11.4 and

49



--------------------------------------------------------------------------------

        





(ii) to the extent such dispute relates to a Legal Dispute (unless as jointly
agreed by the Parties), the Parties shall be free to pursue any rights and
remedies available to them at law, in equity or otherwise pursuant to the terms
of Section 11.3.
(c)    Interim Budgets. Pending resolution by the Executive Officers of any
referred dispute under Section 4.10(b), the Executive Officers shall negotiate
in good faith in an effort to agree to appropriate interim budgets and plans to
allow the Parties to continue to use Commercially Reasonable Efforts to Develop,
Manufacture and Commercialize the Licensed Products in the Field in the
Territory pursuant to this Agreement. The most recent Committee approved Plan(s)
shall be extended pending approval by the Executive Officers of the interim
budget(s) and Plan(s) referred to in this Section 4.10(c).
(d)    Obligations of the Parties. The Parties shall cause their respective
designees on the Committees and their respective Executive Officers to take the
actions and make the decisions provided herein to be taken and made by such
respective designees and Executive Officers in the manner and within the
applicable time periods provided herein.
ARTICLE V
LICENSE GRANTS


5.1    Regeneron License Grants. Subject to the terms and conditions of this
Agreement (including, without limitation, Section 5.5) and any Existing License
or New License to which Regeneron is a party, Regeneron hereby grants to
Company:
(a)    (i) the nontransferable (except as permitted by Section 21.9),
co-exclusive (with Regeneron and its Affiliates) right and license under the
Regeneron Collaboration Intellectual Property, Regeneron Licensed Intellectual
Property, Regeneron EYLEA Intellectual Property and Regeneron’s interest in
Joint Intellectual Property to make, have made, use, develop, import and export
Licensed Products for use in the Field in the Territory, and (ii) the
nontransferable (except as permitted by Section 21.9), exclusive right and
license under the Regeneron Collaboration Intellectual Property, Regeneron
Licensed Intellectual Property, Regeneron EYLEA Intellectual Property and
Regeneron’s interest in Joint Intellectual Property to sell, have sold and offer
to sell Licensed Products in the Field in the Territory, subject to Regeneron’s
right to supply Licensed Products to Company, as contemplated by this Agreement.
Company will have the right to grant sublicenses under the foregoing license
only as set forth in Section 5.3; and
(b)    the nontransferable (except as permitted by Section 21.9), fully paid-up,
royalty-free, non-exclusive, sublicensable right and license under Regeneron
Non-Collaboration Patent Rights and Party Information of Regeneron to make, have
made, use, develop, sell, offer to sell, have sold, import and export Licensed
Products for use in the Field in the Territory.

50



--------------------------------------------------------------------------------

        





5.2    Company License Grants. Subject to the terms and conditions of this
Agreement and any Existing License or New License to which Company or any of its
Affiliates is a party, Company hereby grants to Regeneron:
(a)    the nontransferable (except as permitted by Section 21.9), royalty-free,
(1) co-exclusive (with Company and its Affiliates) right and license under the
Company Collaboration Intellectual Property and Company’s interest in Joint
Intellectual Property to make, have made, use, develop, import and export
Licensed Products for use in the Field in the Territory, (2) non-exclusive right
and license under the Company EYLEA Intellectual Property to make, have made,
use, develop, import and export Licensed Products for use in the Field in the
Territory and (3) non-exclusive right and license under the Company
Collaboration Intellectual Property, Company EYLEA Intellectual Property and
Company’s interest in Joint Intellectual Property to make, have made, use,
develop, import and export Licensed Products in the Field in the Territory for
purposes of developing and commercializing Licensed Products in the Field in the
Excluded Territory. Regeneron will have the right to grant sublicenses under the
foregoing licenses (and under the license grant to the Product Trademark(s) and
EYLEA Trademark in Section 12.5) only as set forth in Section 5.3;
(b)    the nontransferable (except as permitted by Section 21.9), fully paid-up,
royalty-free, non-exclusive, sublicensable right and license under Company
Non-Collaboration Patent Rights and Party Information of Company to (i) make,
have made, develop, use, import and export Licensed Products for use in the
Field in the Territory (ii) make, have made, develop, use, sell, offer to sell,
have sold, import and export Licensed Products for use in the Excluded Territory
and (iii) make, have made, use, develop, import and export Licensed Products in
the Field in the Territory for the sole purpose of developing and
commercializing PDGF Products in the Field in the Excluded Territory;
(c)    the nontransferable (except as permitted by Section 21.9), fully paid-up,
royalty-free, (1) exclusive, sublicensable right and license under Company
Collaboration Intellectual Property, Company EYLEA Intellectual Property and
Company’s interest in Joint Intellectual Property to make, have made, develop,
use, sell, offer to sell, have sold, import and export PDGF Products for use in
the Field in the Excluded Territory and (2) non-exclusive, sublicensable right
and license under Company Collaboration Intellectual Property, Company EYLEA
Intellectual Property and Company’s interest in Joint Intellectual Property to
make, have made, develop, use, import and export PDGF Products in the Territory
for the sole purpose of developing and commercializing PDGF Products in the
Excluded Territory; and
(d)    (i) the nontransferable (except as permitted by Section 21.9), fully
paid-up, royalty-free, exclusive, sublicensable right and license under Company
Collaboration Intellectual Property and Company’s interest in Joint Intellectual
Property to make, have made, develop, use, sell, offer to sell, have sold,
import and export Licensed Products for use outside the Field worldwide, (ii)
the nontransferable

51



--------------------------------------------------------------------------------

        





(except as permitted by Section 21.9), fully paid-up, royalty-free, co-exclusive
(with Company and its Affiliates), sublicensable right and license under Company
Collaboration Intellectual Property and Company’s interest in Joint Intellectual
Property to make, have made, develop, use, sell, offer to sell, have sold,
import and export PDGF Products that are not Licensed Products for use outside
the Field in the Territory, (iii) the nontransferable (except as permitted by
Section 21.9), fully paid-up, royalty-free, exclusive, sublicensable right and
license under Company Collaboration Intellectual Property, Company EYLEA
Intellectual Property and Company’s interest in Joint Intellectual Property to
make, have made, develop, use, sell, offer to sell, have sold, import and export
PDGF Products for use outside the Field in the Excluded Territory, and (iv) the
nontransferable (except as permitted by Section 21.9), fully paid-up,
royalty-free, non-exclusive, sublicensable right and license under Company EYLEA
Intellectual Property to make, have made, develop, use, sell, offer to sell,
have sold, import and export (1) Licensed Products for use outside the Field in
the Territory and (2) PDGF Products that are not Licensed Products for use
outside the Field in the Territory.
5.3    Sublicensing. Unless otherwise restricted by any Existing License or New
License, Company will have the right to sublicense any of its rights under
Section 5.1(a) only with the prior written consent of Regeneron, such consent
not to be unreasonably withheld or delayed with respect to rights outside the
Major Market Countries (and only with the prior written consent of Regeneron,
which consent may be withheld for any reason, in the Major Market Countries),
except that Company may sublicense any of its rights hereunder to an Affiliate
for purposes of meeting its obligations under this Agreement without Regeneron’s
consent. For clarity, pursuant to the terms of the Genentech Agreement, Company
shall, during the term of the Genentech Agreement, provide Regeneron with notice
of any sublicense granted by Company to any Third Party under any Patents
licensed by Genentech to Regeneron under the Genentech Agreement and included in
the Regeneron Collaboration Patent Rights, Regeneron Licensed Patent Rights,
Regeneron Non-Collaboration Patent Rights or Regeneron EYLEA Intellectual
Property. Unless otherwise restricted by any Existing License or New License,
Regeneron will have the right to sublicense any of its rights under Section
5.2(a) (or under the license grant to the Product Trademark(s) in Section 12.5)
only with the prior written consent of Company, such consent not to be
unreasonably withheld or delayed, except that Regeneron may sublicense any of
its rights hereunder to an Affiliate for purposes of meeting its obligations
under this Agreement without Company’s consent. Each Party shall remain
responsible and liable for the compliance by its Affiliates and Sublicensees
with applicable terms and conditions set forth in this Agreement. Any such
sublicense by a Party to a Sublicensee (or an Affiliate) shall be pursuant to a
written agreement and shall require the Sublicensee (or Affiliate) of a Party to
comply with the obligations of such Party as contained herein, including,
without limitation, the confidentiality and non-use obligations set forth in
Article XVII, and will include, with respect to a Sublicensee (or an Affiliate)
of Company, an obligation of the Sublicensee (or Affiliate) to account for and
report its sales of Licensed Products to Company on the same basis as if such
sales were Net Sales by Company. For the avoidance of doubt, Regeneron shall be
entitled to receive its share of the Territory Profit Split based on Net

52



--------------------------------------------------------------------------------

        





Sales of Licensed Products sold by Sublicensees (or Affiliates) of Company under
this Agreement. In the event of a breach by a Sublicensee (or an Affiliate) of
Company of any sublicense agreement that has or is reasonably likely to have a
materially adverse effect on Regeneron or any of its Affiliates or any Regeneron
Collaboration Intellectual Property, Regeneron Licensed Intellectual Property or
Regeneron EYLEA Intellectual Property, then Regeneron may cause Company or its
Affiliate to exercise, and the Company or its Affiliate will promptly exercise,
any termination rights it may have under the sublicense with the Sublicensee (or
Affiliate). Any sublicense agreement entered into by Company and any of its
Sublicensees (or Affiliates) will provide for the termination of the sublicense
or the conversion of the sublicense to a license directly between the
Sublicensee (or Affiliate) and Regeneron, at the option of Regeneron, upon
termination of this Agreement. Furthermore, any such sublicense shall prohibit
any further sublicense or assignment. Company will forward to Regeneron a
complete copy of each fully executed sublicense agreement (and any amendment(s)
thereto) within ten (10) days of the execution of such agreement.
5.4    No Implied License. Except as expressly provided in this Article V or
elsewhere in this Agreement, neither Party will be deemed by this Agreement to
have been granted any license or other rights to the other Party’s Patents,
Know-How, Party Information or the other Party’s interest in the Joint
Intellectual Property either expressly or by implication, estoppel or otherwise.
Except to the extent licensed or otherwise expressly provided in this Agreement,
each Party retains all rights to develop, manufacture and commercialize any
rights not licensed hereunder and retained by such Party in its Patents,
Know-How, Party Information or interest in the Joint Intellectual Property.
5.5    Retained Regeneron Rights. With respect to the licenses granted under
Section 5.1(a), Regeneron reserves for itself and its Affiliates and Third Party
licensees under the Regeneron Collaboration Intellectual Property, Regeneron
Licensed Intellectual Property, and Regeneron’s interest in the Joint
Intellectual Property, (a) the co-exclusive right to make, have made, import,
export and use Licensed Products in the Field in the Territory solely for
Development purposes, and (b) the co-exclusive right to Manufacture Licensed
Products in the Territory. For the avoidance of doubt, Regeneron retains all
rights in Regeneron Collaboration Intellectual Property, Regeneron Licensed
Intellectual Property, Regeneron’s interest in the Joint Intellectual Property
and PDGF Products not expressly licensed hereunder, including, without
limitation the right (i) to exploit Regeneron Collaboration Intellectual
Property, Regeneron Licensed Intellectual Property, and Regeneron’s interest in
the Joint Intellectual Property to make, have made, use, sell, offer to sell,
have sold, import and export PDGF Products for use outside the Field and (ii) to
exploit Regeneron Collaboration Intellectual Property, Regeneron Licensed
Intellectual Property, and Regeneron’s interest in the Joint Intellectual
Property to make, have made, use, sell, offer to sell, have sold, and import and
export PDGF Products for use in the Field in the Excluded Territory.

53



--------------------------------------------------------------------------------

        





5.6    Retained Bayer Rights. With respect to the licenses granted under Section
5.2, Company reserves for itself and its Affiliates and Third Party licensees
under the Company Collaboration Intellectual Property and Company’s interest in
the Joint Intellectual Property, (a) the co-exclusive right to make, have made,
import, export and use Licensed Products in the Field in the Territory for
Development purposes, (b) the exclusive right to sell, offer to sell and have
sold Licensed Products for use in the Field in the Territory, (c) the
co-exclusive right to Manufacture Licensed Products in the Territory solely for
use in the Field in the Territory and (d) the co-exclusive right to make, have
made, develop, use, sell, offer to sell, have sold, import and export PDGF
Products that are not Licensed Products for use outside the Field in the
Territory.
5.7    Right of Negotiation for Excluded Territory. In the event that (a)
Regeneron desires to enter into a license or co-promotion arrangement with a
Third Party (other than with an Affiliate, distributor or contract sales force)
with respect to commercialization of a Licensed Product in the Excluded
Territory or (b) Company desires to enter into a license or co-promotion
arrangement with a Third Party (other than with an Affiliate, distributor or
contract sales force) with respect to commercialization of a Non-Collaboration
PDGF Product in the Excluded Territory (the applicable Party in clause (a) or
(b), the “Offering Party”), the Offering Party shall grant the other Party a
first right of exclusive negotiation for such commercialization rights. If the
Offering Party desires to enter into such a commercialization arrangement, the
Offering Party shall give the other Party written notice thereof. The other
Party shall [***********] to determine and to notify the Offering Party in
writing whether the other Party desires to negotiate such a commercialization
arrangement. Failure to provide written notice to the Offering Party within such
[***********] shall be deemed to be a rejection of the Offering Party’s offer to
negotiate for such commercialization rights. If the other Party rejects the
Offering Party’s offer to negotiate for such commercialization rights, or if the
other Party accepts the Offering Party’s offer to negotiate for such
commercialization rights but the Parties are unable to reach an agreement on
such commercialization arrangement after negotiating in good faith, within
[***********] of the date the Offering Party notified the other Party of its
desire to enter into such commercialization arrangement, then the Offering Party
shall have no further obligation to the other Party with respect to the Licensed
Products (where Regeneron is the Offering Party) or the Non-Collaboration PDGF
Products (where Company is the Offering Party), as applicable, in the Excluded
Territory.

ARTICLE VI
DEVELOPMENT ACTIVITIES


6.1    Development of Licensed Products. Subject to the terms of this Agreement,
following Company’s exercise of its Opt-In Right, the Parties shall undertake
Development activities with respect to Licensed Products in the Field pursuant
to the Development Plans under the general direction and oversight of the JDC.
Each Party shall (a) use Commercially Reasonable Efforts to Develop Licensed
Products in the Field

54



--------------------------------------------------------------------------------

        





pursuant to the terms of this Agreement and carry out the Development activities
assigned to it in Development Plans in a timely manner and (b) conduct all such
Development activities hereunder in compliance with applicable Laws, including,
without limitation, Good Practices. Regeneron may conduct separate Development
activities to support Licensed Products in the Excluded Territory, subject to
the conditions and requirements set forth herein.
6.2    Development Plans.
(a)    The JDC shall prepare and update Development Plans for Licensed Products
in the Field under this Agreement for approval by the JSC. Except for the first
Global PDGF Development Plan incorporating the Initial Development Plan, an
updated Global PDGF Development Plan (and, if applicable, Territory PDGF
Development Plan) will be presented by the JDC for approval by the JSC, and
approved by the JSC, at least two (2) months prior to the end of each Contract
Year. Each Development Plan will set forth the plan for Development of each
Licensed Product in the Field over at least three (3) Contract Years and will
include (i) strategies and timelines for Developing and obtaining Approvals for
the Licensed Products in the Field in the Territory and, subject to Section 3.6,
the Excluded Territory, and (ii) the allocation of responsibilities for
Development activities between the Parties, and/or Third Party service providers
to the extent provided by the applicable Development Plan.
(b)    Each Development Plan will be reviewed and informally updated by the JDC
not less frequently than every six (6) months for the ensuing three (3) year
period. No later than sixty (60) days after the Opt-In Effective Date, the JDC
will meet to finalize the first Global PDGF Development Plan (which, as provided
above, shall incorporate, or be substantially consistent with, the Initial
Global PDGF Development Plan) (and, if applicable, the first Territory PDGF
Development Plan). Until the first Global PDGF Development Plan is approved by
the JSC, the Parties will Develop the Licensed Products in the Field under this
Agreement in accordance with the Initial Global PDGF Development Plan, unless
otherwise agreed to by the JSC. Unless otherwise agreed to by the JDC, each
update to the Development Plan(s) shall include the activities and timelines
described in or referred to in the Initial Development Plan until the activities
described therein are completed in a timely manner.
(c)    Notwithstanding the foregoing, in the event that Regeneron elects to
cease development, manufacturing and commercialization of a Licensed Product in
the Field in the Excluded Territory pursuant to Section 2.7(a) or Section 3.6,
the Parties shall Develop such Licensed Product in the Field in the Territory
under this Agreement pursuant to a Territory PDGF Development Plan (and the
first Territory PDGF Development Plan shall incorporate, or be substantially
consistent with, the Initial Territory PDGF Development Plan).
6.3    Clinical Trials Outside of a Development Plan.

55



--------------------------------------------------------------------------------

        





(a)    If a Party (the “Proposing Party”) wishes to undertake additional
clinical trials not contemplated in a Development Plan to support a Licensed
Product in the Field, the Proposing Party shall present the proposed protocols
and clinical trial designs to the JDC for approval and, for other than
Non-Approval Trials or trials conducted solely for purposes of obtaining
Approvals in the Excluded Territory, shall also present to the JDC the related
budgets. If the JDC fails to approve the proposal within the timeframe
established by the JDC pursuant to Section 6.6, then (i) Regeneron as the
Proposing Party shall be free to undertake, at its sole expense, additional
clinical trials and other Development in the Territory and the Excluded
Territory outside the Development Plan for use in the Excluded Territory and
(ii) Company as the Proposing Party shall be free to undertake, at its sole
expense, additional clinical trials and other Development in the Territory
outside the Development Plan that are necessary to obtain Marketing Approval in
the Territory; provided, however, that the Proposing Party must first present
the proposed protocols and clinical trial designs to the other Party for
approval, such approval not to be unreasonably withheld or delayed. If the other
Party does not approve any such protocols or clinical trial designs for material
safety reasons, the Proposing Party may not proceed with the proposed clinical
trials unless and until the dispute has been resolved as provided in Section
4.10(b) and, if necessary, Section 11.4.
(b)     In the event that Regeneron conducts a clinical trial for a Licensed
Product in the Field in the Excluded Territory outside the scope of a
Development Plan pursuant to this Section 6.3 and Company desires to use any
data from such clinical trial to support an application for Marketing Approval
(including a new label claim) for a Licensed Product in the Field in the
Territory, then Company shall pay to Regeneron an amount equal to [***********].
(c)    In the event that Company conducts a clinical trial for a Licensed
Product in the Field in the Territory outside the scope of a Development Plan
pursuant to this Section 6.3 and uses data from such clinical trial to obtain
Marketing Approval for a Licensed Product in the Field in the Territory, then
(A) if Regeneron does not use any data from such clinical trial to support an
application for Marketing Approval (including a new label claim) for a Licensed
Product in the Field in the Excluded Territory, Regeneron shall pay to Company
an amount equal to [***********] and (B) if Regeneron desires to use any data
from such clinical trial to support an application for Marketing Approval
(including a new label claim) for a Licensed Product in the Field in the
Excluded Territory, Regeneron shall pay to Company an amount equal to
[***********].
(d)    The payment of any Development Costs and other amounts by a Party to a
Proposing Party pursuant to this Section 6.3 shall not be subject to the
Quarterly True-Up mechanism set forth in Article X and Schedule 2.
Notwithstanding anything to the contrary in this Section 6.3, a Party shall not
be required to reimburse the other Party for any Development Costs incurred by
such other Party in conducting a clinical trial outside the scope of a
Development Plan pursuant to this Section 6.3 if the

56



--------------------------------------------------------------------------------

        





applicable data is used solely as part of an annual report, a safety report, or
regular filing required by a Regulatory Authority or applicable Laws to maintain
an Approval.
(e)    For clarity, except as otherwise provided in this Section 6.3, neither
Party shall have the right to use any data, results or other Know-How resulting
from a clinical trial conducted by the other Party outside the scope of a
Development Plan pursuant to this Section 6.3 to support the Development or
Commercialization of Licensed Products in the Field in the Territory or the
Development or commercialization of Licensed Products in the Field in the
Excluded Territory, as applicable, under this Agreement.
6.4    Development Budgets. The Territory PDGF Development Plan shall include
the Territory PDGF Development Budget, and the Global PDGF Development Plan
shall include the Global PDGF Development Budget (each individually, a
“Development Budget” and both collectively, the “Development Budgets”), and the
Development Budgets shall be prepared, updated, reviewed and approved as part of
the preparation, update and approval of the Development Plans in accordance with
this Agreement. Amendments and updates to any Development Budgets shall not be
effective without the approval of the JSC. In the event that, during any
Contract Year (the “First Year”), any Development activity expressly provided
for in the approved Development Budget to be completed during such First Year is
not completed during such First Year (to the extent incomplete, an “Incomplete
Activity”) and the full expense budgeted for such activity for such First Year
is not incurred (to the extent not incurred, a “Non-Incurred Amount”), then such
Incomplete Activity shall be completed during Contract Years following such
First Year (the “Succeeding Year(s)”) and the Non-Incurred Amount shall be
included in the Development Budget for such Succeeding Year(s) as set forth in
the following sentence. If the Development Budget for such Succeeding Year(s)
has not yet been approved by the JSC, then the Non-Incurred Amount shall be
included in the proposed Development Budget for such Succeeding Year(s) without
otherwise limiting any other Development activities or any amounts related
thereto, unrelated to the Incomplete Activity, which, pursuant to the
Development Plan, would have been performed during such Succeeding Year, and if
the Development Budget for the Succeeding Year(s) has been approved by the JSC,
then the Development Budget for such Succeeding Year(s) shall be revised
automatically to include the Non-Incurred Amount.
6.5    Development Reports. Within forty-five (45) days after the end of each
Quarter after the Opt-In Effective Date, Regeneron and Company shall each
provide to the other Party a written report (in electronic form) summarizing the
material activities undertaken by such Party during such Quarter in connection
with each Development Plan, together with a statement of Development Costs
incurred by such Party during such Quarter, which statement shall detail those
amounts to be included in the Consolidated Payment Report for such Quarter and
shall be in such form, format and of such level of detail as approved by the
JFC. Within forty-five (45) days after the end of a Contract

57



--------------------------------------------------------------------------------

        





Year, the JFC will present the final Development Costs for such preceding
Contract Year to the JSC for approval.
6.6    Review of Clinical Trial Protocols. The JDC will establish procedures for
the expeditious review of clinical trial protocols for the Licensed Products
submitted to the JDC by either Party pursuant to Section 6.3, including, without
limitation, pre-approval authorizations for Non-Approval Trials meeting
established criteria. In no event will such procedures require more than ten
(10) Business Days for the JDC to accept or reject a proposed protocol and/or
clinical trial design for a clinical study to be conducted solely for purposes
of obtaining an Approval in the Excluded Territory.
ARTICLE VII
COMMERCIALIZATION


7.1    Commercialization of Licensed Products in the Field in the Territory.
Subject to the terms of this Agreement, the Parties shall undertake
Commercialization activities with respect to Licensed Products in the Field in
the Territory under the direction and oversight of the JCC and in accordance
with the Territory PDGF Commercialization Plan, the Country/Region PDGF
Commercialization Plans and the HQ Plan. Except as set forth in this Agreement,
Company shall bear all costs and expenses to Commercialize the Licensed Products
in the Field in the Territory.
7.2    Territory PDGF Commercialization Plan. The Territory PDGF
Commercialization Plan and all updates and amendments thereto will be consistent
with the principles of the Collaboration Purpose. The initial Territory PDGF
Commercialization Plan will be prepared by Company, with Regeneron’s
participation and input with respect to the portions of such Plan directly
applicable to the Major Market Countries, and submitted to the JCC for review
and approval. Once approved by the JCC, the Territory PDGF Commercialization
Plan will be presented to the JSC for review and approval [***********] before
the Anticipated First Commercial Sale of the first Licensed Product in the
Territory. The Territory PDGF Commercialization Plan for each subsequent
Contract Year shall be updated by the JCC and approved by the JSC at least two
(2) months prior to the end of the then current Contract Year. Each Territory
PDGF Commercialization Plan shall include (with sufficient detail, relative to
time remaining to the Anticipated First Commercial Sale, to enable the JCC and
JSC to conduct a meaningful review of such Plan) information and formatting as
will be agreed upon by the JCC, including:
(a)    the overall strategy for Commercializing Licensed Products in the Field
in the Territory, including Licensed Product target product profiles, branding,
positioning, promotional materials and core messages;
(b)    subject to applicable Law, Licensed Product pricing guidelines in the
Field in the Territory;

58



--------------------------------------------------------------------------------

        





(c)    the Territory PDGF Commercialization Budget;
(d)    anticipated launch dates for applicable countries in the Territory;
(e)    any global commercialization activities that are designed to benefit the
Licensed Product in the Field in both the Territory and the Excluded Territory
[***********];
(f)    market and sales forecasts for the Licensed Products in the Field in the
Territory in a form to be agreed between the Parties;
(g)    strategies for the detailing and promotion of Licensed Products in the
Field in the Territory, including recommended sales force sizes in the countries
in the Territory;
(h)    anticipated major advertising, public relations and patient advocacy
programs for Licensed Products in the Field in the Territory;
(i)    reimbursement and patient assistance, including [***********];
(j)    post-marketing clinical trials to support Commercialization of Licensed
Products in the Field in the Territory that [***********], including any such
clinical trials sponsored by Third Parties using Licensed Product supplied by
the Parties (“Non-Approval Trials”);
(k)    proposed use of Third Party sales representatives, Sublicensees (or
Affiliates) and/or distributors in any country in the Territory;
(l)    target incentive product weighting and performance goals for sales
representatives detailing the Licensed Products in the Field in the Territory;
and
(m)    all other Marketing Guidelines.
7.3    Country/Region PDGF Commercialization Plans. Each Country/Region PDGF
Commercialization Plan and all updates and amendments thereto will be consistent
with the Territory PDGF Commercialization Plan and the principles of the
Collaboration Purpose. The initial Country/Region PDGF Commercialization Plan
for [***********] Australia and each Region will be prepared by Company, with
Regeneron’s participation and input, and approved by the JCC at least
[***********] before the Anticipated First Commercial Sale of the first Licensed
Product in the applicable Country and/or Region. The Country/Region PDGF
Commercialization Plan for each subsequent Contract Year shall be updated and
approved by the JCC at least two (2) months prior to the end of the then current
Contract Year and shall cover then Reporting Countries. Each Country/Region PDGF
Commercialization Plan shall include (with sufficient detail, relative to time
remaining to the Anticipated First Commercial

59



--------------------------------------------------------------------------------

        





Sale, to enable the JCC and JSC to conduct a meaningful review of such Plan)
information and formatting as will be agreed upon by the JCC, including:
(a)    the overall strategy for Commercializing Licensed Products in the Field
in the applicable Reporting Country or the Region, as applicable, including
Licensed Product branding, positioning, promotional materials, core messages,
pricing strategies and competitive analyses;
(b)    the Country/Region PDGF Commercialization Budget;
(c)    anticipated launch dates for the Licensed Product in the Field in the
applicable Reporting Country or the Region, as applicable;
(d)    market and sales forecasts for the Licensed Products in the Field in the
applicable Reporting Country or the Region, as applicable, in a form to be
agreed between the Parties;
(e)    strategies for the detailing and promotion of Licensed Products in the
Field in the applicable Reporting Country or the Region, as applicable,
including sales force and medical affairs field force sizes, the number and type
of Licensed Product details to be performed by Company sales representatives and
target opinion leaders in the applicable Reporting Country or the Region, as
applicable;
(f)    FTE requirements and Shared Promotion Expenses to fulfill the
requirements of the Country/Region PDGF Commercialization Plan;
(g)    advertising, patient advocacy programs, professional symposia, public
relations, marketing, sales and promotion efforts for Licensed Products in the
Field in the applicable Reporting Country or the Region, as applicable;
(h)    reimbursement and patient assistance, [***********]; and
(i)    Non-Approval Trials (based on JDC approved protocols), [***********] in
support of the Licensed Products in the Field in the applicable Reporting
Country.
7.4    HQ Plan and HQ Budget. At least [***********] prior to the Parties’
mutually agreeing that Company shall incur any Company HQ Costs and/or Regeneron
shall incur any Regeneron HQ Costs, the JCC and JFC shall prepare and the JSC
shall review and approve the initial HQ Plan and an initial budget for the
Company HQ Unit and the Regeneron HQ Unit for the first Contract Year in which
such expenses and costs are to be incurred, which budget shall include, in
reasonable detail, the Company HQ Costs, the Regeneron HQ Costs, and the number
of FTEs to be utilized by the Company HQ Unit and the Regeneron HQ Unit, as
applicable, in connection with the Commercialization of Licensed Products in the
Field across the Territory (and to the extent agreed by Regeneron, globally)
(such budget, the “HQ Budget”), which budget

60



--------------------------------------------------------------------------------

        





shall, unless otherwise agreed by the Parties, remain fixed throughout such
Contract Year. The Parties agree that the costs and expenses in the HQ Budget
shall be explicitly allocated by the JCC and JFC as either Territory-specific
costs and expenses or global costs and expenses. To the extent the Company HQ
Costs and/or the Regeneron HQ Costs are (a) allocated to the Territory pursuant
to the HQ Budget, such costs shall be considered Shared Promotion Expenses and
shall be shared by the Parties pursuant to Section I of Schedule 2 and (b)
allocated globally pursuant to the HQ Budget, such costs shall be considered
Global HQ Costs and shall be shared by the Parties pursuant to Section III of
Schedule 2. The HQ Plan and HQ Budget for each subsequent Contract Year shall be
updated by the JCC and JFC and approved by the JSC at least two (2) months prior
to the end of the then current Contract Year.
7.5    Commercialization Activities; Sharing of Commercial Information.
(a)    Company (through its Affiliates where appropriate) shall use Commercially
Reasonable Efforts to Commercialize Licensed Products in the Field in the
Territory and shall do so in accordance with the Territory PDGF
Commercialization Plan and the Country/Region PDGF Commercialization Plans.
Without limiting the foregoing, Company will, as necessary, build, train and
apply a field force in the Territory necessary to Commercialize the Licensed
Products in the Field in the Territory in accordance with the Territory PDGF
Commercialization Plan and Country/Region PDGF Commercialization Plans.
(b)    Company shall use reasonable efforts to provide Regeneron with full
access to Company information directly relating to the Commercialization of the
Licensed Products in the Field in the Territory, including, without limitation,
information relating to anticipated launch dates, the development of sales
targets by customer segment and territory, key market metrics, market research,
sales forecasting and modeling, sales, prescription and patient data,
reimbursement and pricing matters, and field force plans, goals, incentives and
training.
(c)    Each Party shall, on a periodic and reasonably current basis, keep the
other Party informed regarding major market developments, acceptance of the
Licensed Products in the Field, Licensed Product quality complaints and similar
information from the Territory or the Excluded Territory, as the case may be.
(d)    No Party may initiate or support any Non-Approval Trial for a Licensed
Product in the Field in the Territory without the prior approval of the JDC.
7.6    Pricing and Pricing Approvals in the Territory. [***********]. For the
avoidance of doubt, Regeneron shall have sole authority for determining and
establishing the price and terms of sale (including any rebates or discounts) of
Licensed Products in the Excluded Territory.
7.7    Sales and Distribution in the Territory; Other Responsibilities. Company
(or its Affiliate) shall invoice and book, and appropriately record, all sales
of

61



--------------------------------------------------------------------------------

        





the Licensed Products in the Field in the Territory. Company (or its Affiliate)
also shall be responsible for (a) the distribution of Licensed Products in the
Field in the Territory and for paying all governmental rebates that are due and
owing with respect to the Licensed Products in the Field in the Territory, (b)
handling all returns of Licensed Product sold in the Field in the Territory
under this Agreement and (c) handling all aspects of ordering, processing,
invoicing, collection, distribution and receivables with respect to Licensed
Products in the Field in the Territory. If Licensed Product sold in the Field in
the Territory is returned to Regeneron, it shall promptly be shipped to a
facility designated by Company. If Licensed Product sold in the Excluded
Territory is returned to Company, it shall promptly be shipped to a facility
designated by Regeneron. If Regeneron receives an order for Licensed Product in
the Field in the Territory (or Company receives an order for Licensed Product in
the Field in the Excluded Territory), the Party erroneously receiving the order
shall refer such orders to the other Party.
7.8    Commercialization Efforts. Company’s sales representatives in the
Territory shall provide the FTE effort and promote and detail the Licensed
Products in the Field in accordance with the approved Country/Region PDGF
Commercialization Plan (if applicable), Territory PDGF Commercialization Plan
and all applicable Laws. Company shall, at its own expense, comply with the
training plan contained in any Country/Region PDGF Commercialization Plan.
Beginning in the Quarter of the First Commercial Sale of the first Licensed
Product in each Reporting Country, Company will provide Regeneron on a quarterly
basis with reports of the activity within its field force in each such Reporting
Country, which will include reasonable data from reports created by Company for
its internal management purposes. Company (through its local Affiliates where
appropriate) shall maintain records relating to its sales representative FTEs
for the Licensed Products in the Field in the countries in a manner sufficient
to permit the determination of Sales Force Cost and Medical Affairs Cost and the
incentive compensation requirements set forth in the Marketing Guidelines.
7.9    Contract Sales Force. Company shall not use the services of a sales
representative employed by a Third Party without Regeneron’s prior written
consent. Company will be responsible for (a) all costs associated with retaining
any such contract sales force in excess of the expected Sales Force Cost if
Company provided its own field force and for such Third Party’s compliance with
this Agreement, (b) ensuring such contract sales force’s compliance with all
applicable Laws and (c) ensuring that sales representatives in such contract
sales force have minimum skill levels customary for sales representatives in the
Field at major pharmaceutical companies in such country.
7.10    Promotional Materials.
(a)    Company will be responsible, consistent with the Marketing Guidelines,
the Territory PDGF Commercialization Plan and the Country/Region PDGF
Commercialization Plans (as applicable), for the creation, preparation,
production and reproduction of all Promotional Materials and for filing, as
appropriate, all Promotional Materials with all Regulatory Authorities for
Licensed Products in the

62



--------------------------------------------------------------------------------

        





Field in the Territory. Upon request, Regeneron will have the right to review
and comment on all major Promotional Materials for use in any country in the
Territory prior to their distribution by Company for use in the Territory.
Without limiting the provisions of Section 12.6, Company shall use its own
corporate name and/or logo on Promotional Materials and Licensed Product labels
in connection with Commercialization of Licensed Products in the Field in the
Territory, unless otherwise mutually agreed by the Parties.
(b)    The Parties shall jointly own all rights to all Promotional Materials,
including all copyrights thereto, in the Major Market Countries.
7.11    Promotional Claims/Compliance. Neither Company nor any of its Affiliates
shall make any medical or promotional claims for any Licensed Product in the
Field other than as permitted by applicable Laws. When distributing information
related to any Licensed Product or its use in the Field in the Territory
(including information contained in scientific articles, reference publications
and publicly available healthcare economic information), Company and its
Affiliates shall comply with all applicable Laws and any guidelines established
by the pharmaceutical industry in the applicable country.
7.12    Restriction on Bundling in the Territory. If Company or its Affiliates
or Sublicensees sell a Licensed Product in the Field in the Territory to a
customer who also purchases other products or services from any such entity,
Company agrees not to, and to require its Affiliates and Sublicensees not to,
bundle or include any such Licensed Product as part of any multiple product
offering or discount or price the Licensed Products in a manner that (a) is
reasonably likely to disadvantage a Licensed Product in order to benefit sales
or prices of other products offered for sale by a Party or its Affiliates or
Sublicensees, as applicable, to such customer or (b) is inconsistent with the
Collaboration Purpose.
7.13    Inventory Management. Company shall use Commercially Reasonable Efforts
to manage, or cause to be managed, Licensed Product inventory on-hand at
wholesalers or Sublicensees (or Affiliates) so as to maintain levels of
inventory appropriate for expected demand and to avoid taking action that would
result in unusual levels of inventory fluctuation.
7.14    Medical and Consumer Inquiries. Company shall be responsible for
responding to medical questions or inquiries from members of the medical and
paramedical professions and consumers regarding Licensed Products in the Field
in the Territory. The Parties will work together to formulate responses to any
such major medical or consumer inquiries, including any inquiry relating to
EYLEA (whether as part of a Combination PDGF Product that is a Licensed Product
or as a standalone product), which shall be used, if possible, by Company in the
Territory and Regeneron in the Excluded Territory. If Regeneron receives
questions about Licensed Products in the Field in a country in the Territory, it
shall refer such questions to Company, and Company shall be responsible for
responding thereto. If Company receives questions about Licensed Products in the
Field in a country in the Excluded Territory (or about any Licensed

63



--------------------------------------------------------------------------------

        





Product outside the Field), it shall refer such questions to Regeneron, and
Regeneron shall be responsible for responding thereto.
7.15    Market Exclusivity Extensions. Subject to the provisions of Article XIV,
each Party shall use Commercially Reasonable Efforts to maintain, and, to the
extent available, legally extend, the period of time during which, in any
country in the Territory, (a) a Party(ies) has the exclusive legal right,
whether by means of a Patent or through other rights granted by a Governmental
Authority in such country, to Commercialize a Licensed Product in the Field in
such country and (b) no generic equivalent of a Licensed Product in the Field
may be marketed in such country.
7.16    Post Marketing Clinical Trials. Subject to the provision of this
Agreement, the Parties shall comply with any clinical trial obligations with
respect to a Marketing Approval with respect to any use of a Licensed Product in
the Field in any country in the Territory imposed by applicable Law, pursuant to
the Approvals or required by a Regulatory Authority.
7.17    Non-Compete; Activities Outside the Collaboration.
(a)    Activities Outside the Collaboration. During the Term, except as set
forth in this Agreement, neither a Party nor any of its Affiliates, either alone
or through any Third Party, shall develop, commercialize or otherwise Exploit
[***********]; provided that either Party can develop, commercialize or
otherwise Exploit any [***********]. For the avoidance of doubt, except with
respect to the license grants set forth in Article V, nothing in the preceding
sentence or elsewhere in this Agreement shall limit or restrict either Party’s
right [***********], including, without limitation, Regeneron’s and Aventis’
activities under the Aventis Agreement or either Party’s activities under the
EYLEA Agreement.
(b)    Non-Compete.
(i)    In the event that (A) Regeneron terminates this Agreement pursuant to
Sections 20.2, 20.3, 20.5, 20.7 or 21.18 or (B) this Agreement terminates
pursuant to Sections 20.4, 20.6 (other than for Company’s termination of the
EYLEA Agreement pursuant to Section 19.3 or 19.4 of the EYLEA Agreement) or
20.7, then during the period (the “Company Non-Compete Period”) until the
earlier of (1) [***********] and (2) [***********], its Affiliates or
Sublicensees in the Field in the Territory, Company (and its Affiliates or
Sublicensees) shall not, directly or indirectly, commercialize any
[***********], or develop or manufacture any [***********] for commercialization
in the Field in the Territory; provided that either Party can develop,
commercialize or otherwise Exploit any [***********].
(ii)    In the event that (A) Regeneron exercises the Regeneron Opt-Out Exercise
pursuant to Section 2.5(c) and Company

64



--------------------------------------------------------------------------------

        





exercises its Opt-In Right pursuant to Section 2.7(c) or (B) Company terminates
this Agreement pursuant to Section 20.2 or Section 20.3 or (C) this Agreement
terminates pursuant to Section 20.6 for Company’s termination of the EYLEA
Agreement pursuant to Section 19.3 or 19.4 of the EYLEA Agreement, then during
the period (the “Regeneron Non-Compete Period”) until the earlier of (1)
[***********] and (2) [***********], Regeneron (and its Affiliates or
Sublicensees) shall not, directly or indirectly, commercialize [***********], or
develop or manufacture any[***********] for commercialization in the Field in
the Territory, other than [***********] as to which, as of the date notice of
such termination is received by Regeneron, Regeneron has ownership of, or a
license to; provided that either Party can develop, commercialize or otherwise
Exploit any [***********].
(iii)    Without limiting the foregoing, in the event that a PDGF Product is no
longer being developed, manufactured or commercialized by or on behalf of a
Party, its Affiliates or Sublicensees in the Field in the Territory, such Party
shall, during any period in which the restrictions of this Section 7.17 remain
in effect with respect to the other Party, provide written notice thereof to the
other Party.
(c)    A Party (the “Affected Party”) shall not be considered in breach of this
Section 7.17 solely by reason of (i) the acquisition by such Party of a Person
with a Competing PDGF Product in the Field in the Territory or the acquisition
of such Party by a Person with a Competing PDGF Product in the Field in the
Territory or (ii) the determination by such Party that one of its or its
Affiliates’ internal product candidates would otherwise constitute a Competing
PDGF Product in the Field or the acquisition by such Party or its Affiliate of
rights to a product that would otherwise constitute a Competing PDGF Product in
the Field from a Third Party, in each case ((i) and (ii)), (A) with respect to
Regeneron as the Affected Party, if Regeneron makes available and the Parties
agree to include the offending Competing PDGF Product(s) in the licenses granted
to Company pursuant to this Agreement and (B) with respect to Company as the
Affected Party, if Company makes available and the Parties agree to include the
offending Competing PDGF Product(s) in the Collaboration on the same terms as if
such Competing PDGF Product(s) were a Licensed Product(s) and as if Company had
the rights and obligations of Regeneron hereunder with respect thereto and
Regeneron had the rights and obligations of Company hereunder with respect
thereto, or (C) if prior to the closing of such acquisition (or as of the date
such Party makes a determination as to an internal product candidate), the
Affected Party commits in writing to the other Party that, promptly following
the closing of such acquisition (or the date such Party makes a determination as
to an internal product candidate), it will divest itself of the offending rights
and/or activity, and the Affected Party uses Commercially Reasonable Efforts to
pursue such divestiture, and in the event that such divestiture is not completed
within six (6) months of the closing of such acquisition, the Affected Party
ceases all development, manufacturing and/or commercialization, as applicable,
of the

65



--------------------------------------------------------------------------------

        





offending Competing PDGF Product(s) in the Field or includes the offending
Competing PDGF Product(s) in the licenses granted to the other Party pursuant to
this Agreement.
7.18    Restriction on Commercialization Activities. Company agrees that it
shall refrain from pursuing a policy of directly or indirectly selling,
advertising, promoting or marketing [***********], and, in particular, engaging
in any advertising, promoting or marketing of [***********]. Without limiting
the foregoing, it is agreed that the Parties shall use Commercially Reasonable
Efforts to [***********] and each Party shall use Commercially Reasonable
Efforts to [***********]. Company further agrees that it shall refrain from
pursuing a policy of directly or indirectly selling, advertising, promoting or
marketing Licensed Products that it is Commercializing hereunder in the Field in
the Territory for sale in the Excluded Territory. Each Party will use reasonable
efforts to prevent the unauthorized importation of Licensed Products into the
Territory or Excluded Territory, as the case may be.
7.19    Exports from the Territory to the Excluded Territory.
(a)    Company shall supply the [***********] with Licensed Products in
quantities that are appropriate to the size of such market (not including
cross-border sales).
(b)    The Parties shall discuss, as appropriate from time to time, through
their respective representatives on the JSC, any concerns either Party may have
with respect to the entry of Licensed Products into the Excluded Territory from
the Territory, including [***********] (“Parallel Trade Concern”).
(c)    No later than ninety (90) days after Regeneron raises a Parallel Trade
Concern, the Parties hereby agree to negotiate in good faith to determine a
method for the calculation of [***********] (the “Parallel Unit Sales”). Such
Parallel Unit Sales shall be determined based on available data, as agreed by
the Parties, measuring [***********]. Out-of-Pocket Costs associated with
obtaining the data required to meet Company’s obligations under this Section
7.19 shall be treated as Shared Promotion Expenses.
(d)    Within fifteen (15) days after the end of any Contract Year in which
Regeneron raises a Parallel Trade Concern, Company shall provide a detailed
written report, which shall include copies of all data used to generate such
report (the “Parallel Trade Report”), to Regeneron. The Parallel Trade Report
shall show the amount of Parallel Unit Sales of Licensed Products on a unit
basis for each Licensed Product from Canada and/or Mexico into the Excluded
Territory for the preceding Contract Year. The Parallel Trade Report shall
[***********].
(e)    Promptly following delivery of the Parallel Trade Report, the Parties
will meet and make a good faith effort to agree upon [***********].

66



--------------------------------------------------------------------------------

        





(f)    Notwithstanding anything to the contrary contained herein, nothing
contained in this Section 7.19 shall require any Party to take actions
inconsistent with applicable Law.
ARTICLE VIII
CLINICAL AND REGULATORY AFFAIRS


8.1    Ownership of Approvals and Registration Filings.
(a)    Regeneron shall be the Lead Regulatory Party, and shall own all Approvals
and Registration Filings, (i) with respect to the Development of Licensed
Products in the Field in the Excluded Territory under the Global PDGF
Development Plan and (ii) with respect to its manufacturing facilities anywhere
in the world (including with respect to any applicable site license and the drug
master file for the Licensed Products), and shall have the rights and
obligations set forth in this Article VIII with respect thereto.
(b)    During the Term, Company shall be the Lead Regulatory Party, and shall
own all Approvals and Registration Filings, (i) with respect to the Licensed
Products in the Field in each country in the Territory and (ii) with respect to
its manufacturing facilities anywhere in the world (including with respect to
any applicable site license), and shall have the rights and obligations set
forth in this Article VIII with respect thereto.
(c)    The Lead Regulatory Party shall, as reasonably necessary to permit the
other Party to perform its obligations or exercise its rights under this
Agreement, license, transfer, provide a letter of reference with respect to or
take such other action as is necessary to make available the relevant
Registration Filings and Approvals to and for the benefit of the other Party.
(d)    The Lead Regulatory Party (as defined in the EYLEA Agreement) shall, as
reasonably necessary to permit the other Party to perform its obligations or
exercise its rights under this Agreement, license, transfer, provide a letter of
reference with respect to or take such other action as is reasonably necessary
to make available the EYLEA Regulatory Documentation to and for the benefit of
the other Party.
8.2    Regulatory Coordination.
(a)    Under the direction and supervision of the Working Group, the Lead
Regulatory Party shall oversee, monitor and coordinate all regulatory actions,
communications and filings with and submissions (including supplements and
amendments thereto) to each applicable Regulatory Authority with respect to the
Licensed Product in the Field in each jurisdiction as to which it is the Lead
Regulatory Party; provided that it shall adhere to the obligations in this
Article VIII. Without limiting the foregoing, the Lead Regulatory Party will be
responsible for, and will use Commercially Reasonable Efforts in applying for,
obtaining and maintaining the

67



--------------------------------------------------------------------------------

        





applicable Approval or other Registration Filing for the Licensed Products in
the Field for which it has responsibility as the Lead Regulatory Party. To the
extent applicable, the Lead Regulatory Party shall perform all such activities
in accordance with the Plans and all applicable Laws.
(b)    The Parties shall establish procedures, through the JDC or the JCC, to
ensure that the Parties exchange on a timely basis all necessary information
with respect to Licensed Products and EYLEA to enable the other Party and its
licensees, as applicable, (i) to comply with its regulatory obligations in
connection with the development, manufacture and/or commercialization of the
Licensed Products and EYLEA (pursuant to the EYLEA Agreement) in the Field,
including, without limitation, filing updates or supplements with Regulatory
Authorities, pharmacovigilance filings, manufacturing supplements and
investigator notifications to Regulatory Authorities, (ii) to comply with Laws
in connection with the development, manufacture and/or commercialization of the
Licensed Products and EYLEA (pursuant to the EYLEA Agreement) in the Field
anywhere in the world, including the Excluded Territory, and (iii) to comply
with Laws with respect to the development, manufacture and/or commercialization
of PDGF Products and EYLEA (pursuant to the EYLEA Agreement) outside the Field.
The Parties shall provide to each other prompt written notice of any Approval of
a Licensed Product or EYLEA (pursuant to the EYLEA Agreement) in the Field
anywhere in the world. The Parties shall work together cooperatively through the
JDC in the preparation of regulatory strategies and with respect to all material
regulatory actions, communications and Regulatory Filings for Licensed Products
in the Field in the Territory (including with respect to any regulatory
strategies, material regulatory actions, communications and Regulatory Filings
under the EYLEA Agreement with respect to EYLEA), and, subject to Section 3.6,
with respect to the same in the Excluded Territory to the extent that such
strategies, actions, and/or communications would reasonably be expected to
materially adversely affect, or have a material impact on, the Development or
Commercialization of Licensed Products in the Field in the Territory.
(c)    Subject to Sections 3.6 and 8.2(e), the Lead Regulatory Party shall use
Commercially Reasonable Efforts to provide the other Party as promptly as
practicable with written notice and copies of any material (i) draft filings
with, (ii) submissions to and (iii) correspondence (including Approvals) with,
Regulatory Authorities in each case ((i), (ii) and (iii)) that directly pertain
to the Development and/or Commercialization of a Licensed Product in the Field
under the Plans, and shall use reasonable efforts to afford the other Party’s
representatives an opportunity to actively participate in the drafting and
review of such material filings and submissions (including, without limitation,
all annual and periodic safety reports for Licensed Products in the Field).
Moreover, the Lead Regulatory Party shall consider in good faith requests from
the other Party to have up to two (2) representatives from the other Party
attend (but not participate in) all material, pre-scheduled meetings, telephone
conferences and/or discussions with the Regulatory Authorities in the Territory
or, to the extent such material meetings, telephone conferences and/or
discussions pertain to the activities under the Global PDGF Development Plan,
the Excluded Territory. Without limiting the foregoing,

68



--------------------------------------------------------------------------------

        





the Lead Regulatory Party shall use Commercially Reasonable Efforts to provide
the other Party on a timely basis with all material information, data and
materials reasonably necessary for the other Party to participate in the
preparation of the material filings and submissions referred to in this
paragraph (c), said items to be provided to the other Party in a timely manner.
The Parties will discuss in good faith any disputes on the contents of filings
or submissions referred to in this paragraph (c) to the Regulatory Authorities
and disputes shall be submitted to the JDC for timely resolution.
(d)    For the avoidance of doubt, nothing in this Section 8.2 entitles Company
to attend meetings with Regulatory Authorities in the Excluded Territory or
review Registration Filings in connection with the Development of Licensed
Products in the Excluded Territory, except as they relate to the performance of
the Global PDGF Development Plan. Subject to its obligations hereunder,
Regeneron, in its sole discretion, shall have the exclusive right (i) to seek
and obtain all Registration Filings and Approvals with respect to the
commercialization of Licensed Products in the Excluded Territory, (ii) to decide
the final content of, and to prepare and submit, any Registration Filings for
Marketing Approval for a Licensed Product in the Excluded Territory and (iii) to
make any submissions or conduct any meetings or discussions with Regulatory
Authorities in the Excluded Territory concerning Marketing Approval for a
Licensed Product.
(e)    [***********].
8.3    Regulatory Coordination with Third Parties. Company acknowledges and
agrees that Regeneron has secured certain rights under the Aventis Agreement (a)
to allow Company and its Affiliates to reference the filings, registrations,
licenses and authorizations from or with any Regulatory Authority in connection
with Regeneron’s and Aventis’ development, manufacture or commercialization of
Regeneron VEGF Products outside the Field to support the development,
manufacture or commercialization of Licensed Products (as defined in the EYLEA
Agreement) in the Field in the Territory under the EYLEA Agreement and (b) to
coordinate the exchange of information (including, without limitation,
information pertaining to pharmacovigilance, development, manufacture and
commercialization) related to Licensed Products (as defined in the EYLEA
Agreement) inside and outside the Field between Regeneron, Company and Aventis
(or any other Third Party licensee of Regeneron engaged in the development,
manufacture or commercialization of Licensed Products (as defined in the EYLEA
Agreement) outside the Field) in order to ensure compliance with applicable
Laws. Regeneron shall use Commercially Reasonable Efforts under the Aventis
Agreement to extend to Company substantially similar rights with respect to
Licensed Products that contain Aflibercept under this Agreement as those rights
identified in the previous sentence. It is agreed that Regeneron and its
Affiliates and licensees of PDGF Products and Regeneron VEGF Products outside
the Field (including, without limitation, Aventis) or outside the Territory
shall have the right to reference the Registration Filings and/or Approvals of
the Parties for the Licensed Products and EYLEA to support Regeneron’s or its
Affiliates’ or such licensees’ development, manufacture or

69



--------------------------------------------------------------------------------

        





commercialization of PDGF Products and EYLEA (pursuant to the EYLEA Agreement)
and/or Regeneron VEGF Products outside the Field or outside the Territory.
Company and Regeneron shall work in good faith to coordinate the exchange of
information (including, without limitation, pharmacovigilance information)
related to PDGF Products, EYLEA and/or Regeneron VEGF Products inside and
outside the Field (and inside and outside the Territory) between Regeneron,
Company and Aventis (or any other Third Party licensee of a Party engaged in the
development, manufacture or commercialization of PDGF Products or EYLEA
(pursuant to the EYLEA Agreement) or Regeneron VEGF Products outside the Field
or outside the Territory) in order to ensure compliance with applicable Laws. As
between the Parties, Regeneron shall have the exclusive right to communicate
with Regulatory Authorities with respect to Licensed Products outside the Field
and, subject to Section 3.6, in the Excluded Territory.
8.4    Regulatory Events. Each Party shall keep the other Party informed,
commencing within forty-eight (48) hours after notification (or other time
period specified below), of any action by, or notification or other information
that it receives (directly or indirectly) from, any Regulatory Authority, Third
Party or other Governmental Authority in the Territory or Excluded Territory,
that:
(a)    raises any material concerns regarding the safety or efficacy of any
Licensed Product in the Field;
(b)    indicates or suggests a potential investigation or formal inquiry by any
Regulatory Authority in connection with the Development, Manufacture or
Commercialization of a Licensed Product in the Field under the Plans; provided,
however, that each Party shall inform the other Party of the foregoing no later
than twenty-four (24) hours after receipt of a notification referred to in this
clause (b); or
(c)    is reasonably likely to lead to a recall or market withdrawal of any
Licensed Product in the Field in the Territory.
Information that shall be disclosed pursuant to this Section 8.4 shall include,
but not be limited to:
(i)    Governmental Authority inspections of Manufacturing, Development,
distribution or other facilities;
(ii)    inquiries by Regulatory Authorities or other Governmental Authorities
concerning clinical investigation activities (including inquiries of
investigators, clinical research organizations and other related parties) or
pharmacovigilance activities, in each case, to the extent involving matters
described in clauses (a), (b) or (c) of this Section 8.4;
(iii)    receipt of a warning letter issued by a Regulatory Authority;

70



--------------------------------------------------------------------------------

        





(iv)    an initiation of any Regulatory Authority or other Governmental
Authority investigation, detention, seizure or injunction; and
(v)    receipt of product complaints concerning actual or suspected Licensed
Product tampering, contamination, or mix-up (e.g., wrong ingredients).
8.5    Pharmacovigilance and Product Complaints. While the Lead Regulatory Party
shall be responsible for managing pharmacovigilance and product complaints for
its territory and for formulating and implementing any related strategies, both
Parties will cooperate with each other in order to fulfill all regulatory
requirements concerning drug safety surveillance and product complaint reporting
in all countries in which the Licensed Products (both in the Field and out of
the Field) and/or EYLEA are being developed, manufactured, or commercialized in
the Territory or in the Excluded Territory. Without limitation to the foregoing,
the Parties shall within ninety (90) days of the Opt-In Effective Date execute a
Pharmacovigilance Agreement setting forth the specific procedures to be used by
the Parties to coordinate the investigation and exchange of reports of adverse
drug experiences and product complaints with respect to Licensed Product and/or
EYLEA to ensure timely communication to Regulatory Authorities and compliance
with Laws.
8.6    Regulatory Inspection or Audit. If a Regulatory Authority desires to
conduct an inspection or audit of a Party with regard to a Licensed Product in
the Field, each Party agrees to cooperate with the other and the Regulatory
Authority during such inspection or audit, including by allowing, to the extent
practicable, a representative of the other Party to be present during the
applicable portions of such inspection or audit to the extent it relates to the
Development, Manufacture or Commercialization of a Licensed Product for use in
the Field under this Agreement. Following receipt of the inspection or audit
observations of the Regulatory Authority (a copy of which the receiving Party
will promptly provide to the other Party), the Party in receipt of the
observations will prepare any appropriate responses; provided that the other
Party, to the extent practicable, shall have the right to review and comment on
such responses to the extent they relate to or may be reasonably expected to
adversely impact the Licensed Products in the Field in the Territory, and the
Party that received the observations shall consider in good faith the comments
made by such other Party. In the event the Parties disagree concerning the form
or content of a response, the Party that received the observations will decide
the appropriate form and content of the response. Without limiting the
foregoing, each Party (and its Third Party subcontractors) shall notify the
other Party within forty-eight (48) hours of receipt of a notification from a
Regulatory Authority of the intention of such Regulatory Authority to audit or
inspect facilities used or proposed to be used for the Manufacture of Licensed
Products for use in the Field under this Agreement; provided that, to the extent
feasible, such notification shall be given no later than twenty-four (24) hours
prior to any such Regulatory Authority audit or inspection.

71



--------------------------------------------------------------------------------

        





8.7    Recalls and Other Corrective Actions. Decisions with respect to any
recall, market withdrawal or other corrective action related to any Licensed
Product in the Field in the Territory shall be made only upon mutual agreement
of the Parties, which agreement shall not be unreasonably withheld or delayed;
provided, however, that nothing herein shall prohibit either Party from
initiating or conducting any recall or other corrective action required by a
Governmental Authority or Law. The Party that determines that a recall or market
withdrawal of a Licensed Product in the Field in the Territory may be required
shall, within twenty-four (24) hours, notify the other Party and, without
limitation of and subject to the proviso in the immediately preceding sentence,
the Parties shall decide whether such a recall or market withdrawal is required.
The Parties shall cooperate with respect to any actions taken or public
statements made in connection with any such recall or market withdrawal. Except
to the extent any such recall, market withdrawal or other corrective action is
due to a Party’s fraud, gross negligence or willful misconduct, expenses
associated with such recalls will be treated as Other Shared Expenses. For
clarity, any expenses associated with a recall, market withdrawal or other
corrective action due to a Party’s fraud, gross negligence or willful misconduct
shall not be treated as Other Shared Expenses and shall be the responsibility of
the Party causing such recall, market withdrawal or other corrective action.

ARTICLE IX
MANUFACTURING AND SUPPLY


9.1    Formulated Bulk Product Supply in the Field in the Territory. Regeneron
or its Affiliates will use Commercially Reasonable Efforts to provide an
adequate and timely supply of any Formulated Bulk Product for Clinical Supply
Requirements and Commercial Supply Requirements of Licensed Product in the Field
in the Territory in accordance with the applicable Manufacturing Plan. Regeneron
or its Affiliates may use its Manufacturing facilities or, subject to Company’s
prior written approval, such approval not to be unreasonably withheld or
delayed, Company or Third Parties to Manufacture any Formulated Bulk Product.
[***********] Any Formulated Bulk Product Manufactured by or on behalf of
Regeneron or its Affiliates will be charged by Regeneron or its Affiliates at
the Manufacturing Cost as a Clinical Supply Cost (for Clinical Supply
Requirements) or Commercial Supply Cost (for Commercial Supply Requirements), as
the case may be, in accordance with Schedule 1 and Schedule 2, or as otherwise
agreed by the Parties.
9.2    Finished Product Supply in the Field in the Territory. The Parties,
through the JSC, will identify which Party or Third Party will perform the
filling, packaging, labeling and testing of the Formulated Bulk Product to
supply Finished Product for Clinical Supply Requirements and Commercial Supply
Requirements for use in the Field in the Territory under this Agreement. The
Finished Product Manufactured by or on behalf of a Party or its Affiliates will
be charged by such Party or its Affiliates at the Manufacturing Cost as a
Clinical Supply Cost (for Clinical Supply Requirements) in

72



--------------------------------------------------------------------------------

        





accordance with Schedule 1 or Commercial Supply Cost or COGS (for Commercial
Supply Requirements) in accordance with Schedule 2, as the case may be.
9.3    Supply Agreement. Within six (6) months after the Opt-In Effective Date,
the Parties shall enter into one or more clinical supply agreements with respect
to the quality assurance/quality control, forecasting, ordering and delivery of
Clinical Supply Requirements, which shall contain terms consistent with this
Agreement. At least [***********] prior to the Anticipated First Commercial Sale
of the first Licensed Product in the Territory, the Parties (or their
Affiliates) shall enter into separate commercial supply agreements with respect
to the quality assurance/quality control, forecasting, ordering and delivery of
Clinical Supply Requirements and Commercial Supply Requirements after the First
Commercial Sale of such Licensed Product, in a form substantially consistent
with the EYLEA Commercial Supply Agreement. Each supply agreement will include
as an annex thereto a customary quality agreement containing terms and
conditions regarding quality assurance and Good Practices and provide for terms
for forecasting, ordering, delivery, payment and supply consistent with the
terms of this Agreement.
9.4    Manufacturing Plans. The Parties (or their Affiliates), through the JSC,
will develop and update as necessary on an annual basis, the Licensed Product
Manufacturing plan (the initial plan and each such updated plan, a
“Manufacturing Plan”) providing for the Manufacturing (including testing and
specifications), distribution, and forecasting of Clinical Supply Requirements
under the Development Plans and Commercial Supply Requirements under the
Territory PDGF Commercialization Plan, including, if applicable, the choice of
Third Party manufacturers, fillers, packagers, and labelers. Notwithstanding the
foregoing, Regeneron or its Affiliates will have the right to make all decisions
with respect to Manufacturing Formulated Bulk Product for Licensed Products,
subject to Company’s prior written approval, such approval not to be
unreasonably withheld or delayed. Each Manufacturing Plan shall be updated,
reviewed and approved by the Parties, through the JSC, on an annual basis and
shall set forth the Licensed Product requirements over an ensuing period of at
least three (3) Contract Years. Each Manufacturing Plan shall be approved by the
JSC at least [***********], except that the initial Manufacturing Plan shall be
approved by the JSC within [***********]. Each Manufacturing Plan will include
[***********] The Parties shall design Manufacturing Plans to ensure an adequate
supply of Licensed Product and shall use Commercially Reasonable Efforts to
perform their responsibilities in accordance with the approved Manufacturing
Plans.
9.5    Manufacturing Shortfall. Each Party is required to provide prompt written
notice to the other Party if it reasonably determines that it or its Affiliates
will not be able to supply the agreed upon demand forecast for the Licensed
Products set forth in a Manufacturing Plan.  Upon such notification, the matter
will be referred to the JSC to determine what, if any (and identify and
establish, as quickly as possible, if applicable) alternative supply source of
Licensed Product should be utilized.  In case of Finished Product or Formulated
Bulk Product shortages, available supplies will be allocated as

73



--------------------------------------------------------------------------------

        





between the Parties on a pro rata basis based on their forecasted requirements
for Licensed Product in the Field in the Territory and the Excluded Territory
over the relevant period; [***********].  Notwithstanding the foregoing, Company
shall maintain an appropriate level of safety stock of Formulated Bulk Product
and Finished Product. Company shall exert Commercially Reasonable Efforts to
maintain the following target safety stocks based on Company’s most recent
Territory or applicable country forecast reviewed with Regeneron or the Joint
Commercialization Committee: [***********]. The safety stock in other countries
shall be determined by Company (and reviewed with Regeneron) and shall be
commensurate with the level of safety stock necessary to assure uninterrupted
supply of Finished Product in the relevant country.
9.6    Manufacturing Compliance. Each Party and its Affiliates will use diligent
efforts to Manufacture Formulated Bulk Product and Finished Product supplied
under this Article IX or, as applicable, to ensure that the same is Manufactured
by Third Parties in conformity with Good Practices and applicable Laws. Each
Party will timely notify and seek the approval of the other Party, which
approval shall not be unreasonably withheld or delayed, for any Manufacturing
changes for any Formulated Bulk Product or Finished Product that are reasonably
likely to have an adverse impact on (a) the quality of the Licensed Products
supplied under this Agreement or (b) the regulatory status of the Licensed
Products in the Territory, including requirements to support or maintain any
Approvals. Each Party and its Affiliates shall have the right to conduct
inspections and audits of the other Party’s or its Affiliates’ facilities
involved in the Manufacture of Licensed Products in the Field pursuant to this
Agreement at reasonable times and on reasonable prior notice on terms to be
agreed upon by the Parties. Moreover, each Party and its Affiliates will use
diligent efforts to negotiate agreements that would allow the other Party to
audit the facilities of Third Party contractors (including Aventis, if
applicable) involved in the Manufacture of Licensed Products for use in the
Field under this Agreement.

ARTICLE X
PERIODIC REPORTS; PAYMENTS


10.1    Upfront Payment, Milestone Payments, Opt-In Payment, Aventis Royalties.
In consideration of the rights granted to Company with respect to the Opt-In
Right under Article II, Company shall be required to make the following payments
to Regeneron:
(a)    Upfront Payment. Within ten (10) Business Days from the receipt of an
invoice from Regeneron on or after the Effective Date, Company shall pay to
Regeneron the non-refundable, non-creditable amount of Twenty-Five Million Five
Hundred Thousand U.S. Dollars (US $25,500,000) (which shall not, subject to
Section 21.9, be reduced by any withholding or similar taxes).

74



--------------------------------------------------------------------------------

        





(b)    Regeneron Development Milestone Payment. Company shall pay to Regeneron
the non-refundable, non-creditable milestone payment set forth in Section I of
Schedule 3 (such payment, the “Regeneron Development Milestone Payment”) within
ten (10) Business Days from the receipt of an invoice from Regeneron related to
the achievement of the Regeneron Development Milestone, which shall not, subject
to Section 21.9, be reduced by any withholding or similar taxes.
(c)    Aventis Development Milestone Payments. Company shall pay its applicable
share of each Aventis Development Milestone Payment as set forth in Section 2.1
to Regeneron within ten (10) Business Days from the receipt of an invoice from
Regeneron related to the achievement of the applicable Aventis Development
Milestone, which, in each case, shall be non-refundable and non-creditable and
shall not, subject, however, to Section 21.9, be reduced by any withholding or
similar taxes.
(d)     Opt-In Payment; Supplemental Option Payment; Additional Antibody
Payment.
(i)    In the event that Company elects to exercise its Opt-In Right pursuant to
Section 2.7, Company shall make a non-refundable, non-creditable payment to
Regeneron of US $20,000,000 (such payment, the “Opt-In Payment”) pursuant to
Section 2.7, which payment shall be made in accordance with Sections 10.7 and
10.8 and shall not, subject to Section 21.9, be reduced by any withholding or
similar taxes.
(ii)    In the event that Regeneron incurs Additional Development Costs, then
following (A) the Parties’ agreement to amend the Initial Development Plan and
Initial Development Budget to include an additional Phase 2 Trial pursuant to
Section 2.7(b) or (B) Company’s exercise of its Opt-In Right, Regeneron shall
issue an invoice to Company for the Supplemental Option Payment following such
agreement to amend the Initial Development Plan and Initial Development Budget
or Company’s exercise of its Opt-In Right, and Company shall pay to Regeneron
the Supplemental Option Payment within ten (10) days of receipt of such invoice
from Regeneron, subject to the terms of Sections 10.7, 10.8, 10.9 and 10.10.
(iii)    In the event that Company exercises its Opt-In Right and elects to
acquire rights to Additional PDGF Receptor Antibodies pursuant to Section 2.6,
Regeneron shall issue an invoice to Company for the Additional Antibody Payment
following Company’s exercise of its Opt-In Right, and Company shall pay to
Regeneron the Additional Antibody Payment within ten (10) days of receipt of
such invoice from Regeneron, subject to the terms of Sections 10.7, 10.8, 10.9
and 10.10. For clarity, the payment of the Additional Antibody Payment (and the
Supplemental Option Payment, if applicable) shall be payable pursuant to

75



--------------------------------------------------------------------------------

        





this Section 10.1 and shall not be subject to the Quarterly True-Up mechanism
set forth in Article X and Schedule 2.
(e)    Aventis Royalties. Following the Opt-In Effective Date, Company shall pay
to Regeneron the Aventis Royalties (as described in Section III of Schedule 3)
due with respect to a given Quarter during the PDGF Royalty Term within
forty-five (45) days after the end of such Quarter for so long as Regeneron is
obligated to pay such Aventis Royalties to Aventis under the Aventis Letter
Agreement. Each payment of Aventis Royalties due to Regeneron shall be
accompanied by a report specifying, on a Licensed Product-by-Licensed Product
and country-by-country basis, any information necessary to calculate the Aventis
Royalties or which Regeneron is required to report to Aventis under the Aventis
Letter Agreement, including, without limitation, (i) the total gross invoiced
amount from sales of each Licensed Product, (ii) all relevant deductions from
gross invoiced amounts to calculate Net Sales (as defined in the Aventis Letter
Agreement), (iii) the amount of Net Sales (as defined in the Aventis Letter
Agreement) in local currency and United States Dollars and (iv) the Aventis
Royalties payable for such Quarter, in each case ((i) - (iv)), as set forth in
the Aventis Letter Agreement (each such report, an “Aventis Royalty Report”).
Without limiting the generality of the foregoing, Company shall require its
Affiliates and Sublicensees to account for their Net Sales and to provide such
reports with respect thereto, as if such sales were made by Company.
10.2    Development Costs.
(a)    Initial Development Plan.
(i)    Company shall be responsible for reimbursing Regeneron for (A)
twenty-five percent (25%) of all Development Costs incurred under the Initial
Development Plan and the Initial Development Budget, as each may be amended,
that are not specific to the Territory and (B) fifty percent (50%) of all
Development Costs incurred under the Initial Development Plan and the Initial
Development Budget, as each may be amended, that are specific to the Territory;
provided; however, in the event Company exercises the Company Opt-Out Exercise
pursuant to Section 2.9, Company shall only be responsible for further payments
of Development Costs and wind-down costs to the extent provided in Section 2.9.
(ii)    In the event Company exercises the Company Opt-In Right pursuant Section
2.7(c) following Regeneron’s exercise of the Regeneron Opt-Out Exercise,
Regeneron shall only be responsible for further payments of Development Costs
and wind-down costs to the extent provided in Section 2.8(b).
(iii)    Regeneron shall issue an invoice to Company within twenty (20) days
after the end of each Quarter for Company’s applicable share of the Development
Costs incurred under the Initial

76



--------------------------------------------------------------------------------

        





Development Plan and/or wind-down costs, as applicable, for such Quarter, and
Company shall pay to Regeneron its share of such Development Costs and/or
wind-down costs, as applicable, within ten (10) days of receipt of such invoice
from Regeneron, subject to the terms of Sections 10.7, 10.8, 10.9 and 10.10.
(iv)    Without limiting the foregoing, Company shall pay to Regeneron pursuant
to Section 10.1 its applicable share of all Aventis Development Milestone
Payments when and as such payments become due.
(v)    For clarity, the Development Costs incurred under the Initial Development
Plan (and the associated Initial Development Budget) include Development Costs
incurred by Regeneron thereunder beginning on January 1, 2014.
(b)    Global PDGF Development Plan. Commencing on the Opt-In Effective Date and
continuing during the Term, (i) Company shall be responsible for paying
twenty-five percent (25%) of all Development Costs incurred under the Global
PDGF Development Plan and (ii) Regeneron shall be responsible for paying
seventy-five percent (75%) of all Development Costs incurred under the Global
PDGF Development Plan, in each case ((i) and (ii)), by or on behalf of Company,
Regeneron and their respective Affiliates in accordance with Schedule 2 and the
other terms of this Agreement. Company shall also provide Development Cost
reporting under the Global PDGF Development Plan in United States Dollars and,
if applicable and to the extent available and generated by Company’s and its
Affiliates’ internal reporting systems, local currency.
(c)    Territory PDGF Development Plan. Commencing on the Opt-In Effective Date
and continuing during the Term, each of Company and Regeneron shall be
responsible for paying fifty percent (50%) of all Development Costs incurred
under the Territory PDGF Development Plan by or on behalf of Company, Regeneron
and their respective Affiliates in accordance with Schedule 2 and the other
terms of this Agreement. Company shall also provide Development Cost reporting
under the Territory PDGF Development Plan in local currency and United States
Dollars. For clarity, in the event that Regeneron elects to cease all
development of a Licensed Product in the Field in the Excluded Territory
pursuant to Section 2.7(a) or Section 3.6, all Development Costs incurred by the
Parties (or their Affiliates) under the Territory PDGF Development Plan after
the Opt-In Effective Date in Developing such Licensed Product in the Field under
this Agreement shall be considered Territory-specific Development Costs and
shall be shared equally by the Parties pursuant to this Section 10.2(c).
(d)    Allocation. With respect to Section 10.2(b) and 10.2(c), each Party shall
be responsible in the first instance for bearing any Development Costs incurred
by it and such expenses shall be allocated between the Parties pursuant to the
Global True-Up, except as otherwise may be agreed by the Parties.

77



--------------------------------------------------------------------------------

        





10.3    Periodic Reports. Company and Regeneron shall each prepare and deliver
to the other Party the periodic reports specified below:
(a)    Each Party shall deliver electronically the reports required to be
delivered by it pursuant to Section 6.5;
(b)    Prior to the end of each Quarter, Company shall deliver electronically to
Regeneron in a format to be agreed upon by the Parties (i) a high-level forecast
of the Territory Profit for that Quarter to the extent reasonably available and
(ii) a quarterly forecast of the Territory Profit for the remaining Quarters of
the Contract Year. This forecast will include for each Reporting Country, the
Regions, and the Company HQ Unit, as applicable, a minimum of Net Sales, COGS,
Shared Promotion Expenses, Other Shared Expenses, and Company HQ Costs in United
States Dollars and, if applicable and to the extent available and generated by
Company’s and its Affiliates’ internal reporting systems, for each Reporting
Country in local currency.
(c)    Within twenty (20) days following the end of each month, Company shall
deliver electronically to Regeneron (i) a monthly detailed Net Sales report with
monthly and year-to-date sales for each Licensed Product in the Field in the
Territory by country in United States Dollars and (ii) the monthly Net Sales
reports that are generated by Company’s and its Affiliates’ internal reporting
systems for each country in the Territory in local currency;
(d)    Within forty-five (45) days following the end of each Quarter, Company
shall deliver electronically to Regeneron a written report setting forth, on a
country-by-country basis in the Territory for such Quarter (i) the Net Sales of
each Licensed Product in local currency and in United States Dollars, (ii)
Licensed Product quantities sold in the Field by dosage form and unit size and
(iii) gross Licensed Product sales in the Field and an accounting of the
deductions from gross sales permitted by the definition of Net Sales in local
currency and United States Dollars;
(e)    Within thirty (30) days following the end of each Quarter, each Party
that has incurred any Other Shared Expenses in that Quarter shall deliver
electronically to the other Party a written report setting forth in reasonable
detail the Other Shared Expenses incurred by such Party in such Quarter,
including whether any such expenses are also included in the reports delivered
pursuant to clause (g) below;
(f)    Within forty-five (45) days following the end of each Quarter, Company
shall provide to Regeneron, in electronic form, a Country PDGF Commercialization
Report for each country in the Territory;
(g)    Within thirty (30) days following the end of each Quarter, each Party
that has incurred any Shared Promotion Expenses in that Quarter either in a
Reporting Country or by the Company HQ Unit or by the Regeneron HQ Unit, as
applicable, shall deliver electronically to the other Party a preliminary
written report setting forth in reasonable detail the Shared Promotion Expenses
incurred by such Party

78



--------------------------------------------------------------------------------

        





in such Quarter (including a detailed breakdown of the Commercial Overhead
Charge included in Shared Promotion Expenses in a format agreed upon by the JFC
and JCC) in United States Dollars for each such Reporting Country and Company HQ
Unit or Regeneron HQ Unit, as applicable. Company shall also provide the reports
that are generated by Company’s or its Affiliates’ internal reporting system of
the Shared Promotion Expenses incurred by Company for each applicable Reporting
Country or HQ Unit, as applicable, in local currency;
(h)    Within forty-five (45) days following the end of each Quarter, each Party
that has incurred any Shared Promotion Expenses (by Reporting Country, the
Regions, the Company HQ Unit and the Regeneron HQ Unit) in that Quarter shall
deliver electronically to the other Party a final written report setting forth
in reasonable detail the Shared Promotion Expenses (including a detailed
breakdown of the Commercial Overhead Charge included in Shared Promotion
Expenses in a format agreed upon by the JFC and JCC) incurred by such Party in
such Quarter in United States Dollars;
(i)    Within thirty (30) days following the end of each Quarter, each Party
that has incurred any Global HQ Costs in that Quarter shall deliver
electronically to the other Party a written report setting forth in reasonable
detail the Global HQ Costs incurred by such Party in such Quarter in local
currency and United States Dollars;
(j)    Within forty-five (45) days after the end of each Quarter, Company shall
provide to Regeneron, in electronic form, an HQ Report;
(k)    Within forty-five (45) days following the end of each Quarter, each Party
(if applicable) shall deliver electronically to the other Party a written report
setting forth Commercial Supply Costs incurred by such Party for such Quarter in
United States Dollars and, if applicable, for each Reporting Country in local
currency; and
(l)    Within sixty (60) days following the end of each Quarter, Company shall
deliver electronically to Regeneron a Consolidated Payment Report in respect of
such Quarter, combining the information reported by each Party pursuant to
Section 6.5 and this Section 10.3 and showing its calculations in accordance
with Schedule 2 of the amount of any payments to be made by the Parties
hereunder for such Quarterly period as contemplated by Section 10.4 and, if
applicable, providing for the netting of such payments; and
(m)    At least six (6) months prior to the end of the then current Contract
Year, Company will provide Regeneron with a high-level five (5)-year forecast to
the extent available for each Reporting Country, the Regions, and the Company HQ
Unit, as applicable, of Net Sales, COGS, Shared Promotion Expenses, Other Shared
Expenses, and Company HQ Costs in United States Dollars and, if applicable and
to the

79



--------------------------------------------------------------------------------

        





extent available and generated by Company’s and its Affiliates’ internal
reporting systems, local currency.
All reports referred to in this Section 10.3 shall be in such form, format and
level of detail as may be approved by the JFC. Unless otherwise agreed by the
JCC, the financial data in the reports will include calculations in local
currency and United States Dollars. For all financial reports described in
clauses (f), (g), (h), (i) and (j) above, Company shall also provide written
explanations of variances to any JSC approved Territory PDGF Commercialization
Budget or Country/Region PDGF Commercialization Budget and latest reforecast.
10.4    Quarterly True-Up Payments; Funds Flow.
(a)    The Parties shall make Quarterly True-Up payments as set forth in
Schedule 2. If Company is the Party owing the Quarterly True-Up based on the
calculations in the Consolidated Payment Report, it shall, subject to Section
10.11, make such payment to Regeneron within ten (10) days after its delivery to
Regeneron of such Consolidated Payment Report. If Regeneron is the Party owing
the Quarterly True-Up based on the calculations in the Consolidated Payment
Report, it shall, subject to Section 10.11, make such payment to Company within
ten (10) days after its receipt of such Consolidated Payment Report from
Company. Notwithstanding the foregoing, no later than fifty-five (55) days after
the end of each Quarter, Company shall pay Regeneron [***********] of the amount
of license fees, royalties or other amounts payable under any Existing License
or New License (to the extent attributable to the Manufacture, Development
and/or Commercialization of Licensed Products under the Plans for the Territory)
to which Regeneron is a party and provide such supporting documentation required
by such Existing License and/or New License, as the case may be. For clarity,
Company’s payment of the [***********] (x) shall not be governed by the
provisions of this Section 10.4, but rather, in the case of the [***********],
shall be governed by the provisions of Section 10.1(c) and 10.1(e) respectively
and (y) shall not be included as part of the Quarterly True-Up payments to be
made by the Parties pursuant to this Article X and Schedule 2.
(b)    Notwithstanding anything in this Agreement to the contrary, no cost,
expense, amount or sum allocable or chargeable to the Parties’ activities under
this Agreement shall be allocated or charged more than once (whether, for
example, chargeable as a Development Cost, Shared Promotion Expense, Commercial
Overhead Charge, Company HQ Cost, or Regeneron HQ Cost or as a deduction for
purposes of calculating Net Sales).
10.5    Payments Related to Commercialization of Licensed Products in Japan.
Notwithstanding anything to the contrary in this Agreement, within thirty (30)
days of the Effective Date, the Parties shall meet to discuss in good faith
[***********]. In the event [***********].

80



--------------------------------------------------------------------------------

        





10.6    Invoices and Documentation. The JFC shall approve the form of any
necessary documentation relating to any payments hereunder so as to afford the
Parties appropriate accounting treatment in relation to any of the transactions
or payments contemplated hereunder.
10.7    Payment Method and Currency. All payments under this Agreement shall be
made by bank wire transfer in immediately available funds to an account
designated by the Party to which such payments are due. All sums due under this
Agreement shall be payable in United States Dollars. In those cases where the
amount due in United States Dollars is calculated based upon one or more
currencies other than United States Dollars, such amounts shall be converted to
United States Dollars at the average rate of exchange for the Quarter to which
such payment relates, as reported in The Bloomberg Professional, a service of
Bloomberg LP, or in the event The Bloomberg Professional does not have data
available for the Quarter, then in Thomson Reuters Eikon and by a method of
conversion consistent with Company’s customary and usual procedures used for
currency conversion in its financial statements.
10.8    Late Payments. The Parties agree that, unless otherwise mutually agreed
by the Parties or otherwise provided in this Agreement, amounts due by one Party
to the other shall be payable to a bank account, details of which are to be
communicated by the receiving Party. Unless otherwise mutually agreed by the
Parties or otherwise provided in this Agreement, all payments under this
Agreement shall earn interest, to the extent permitted by applicable Law, from
the date due until paid at a rate equal to the thirty (30) day London Inter-Bank
Offering Rate (LIBOR) U.S. Dollars, as quoted in The Wall Street Journal
(Eastern Edition) effective for the date on which the payment was due, plus
[***********] (such sum being referred to as the “Default Interest Rate”).
10.9    Taxes. Subject to Section 21.9, any withholding or other taxes that
either Party or its Affiliates are required by Law to withhold or pay on behalf
of the other Party, with respect to any payments to such other Party hereunder,
shall be deducted from such payments and paid to the appropriate tax authority
contemporaneously with the remittance to the other Party; provided, however,
that the withholding Party shall promptly furnish to the other Party proper
evidence of the taxes so paid. Each Party shall cooperate with the other and
furnish to the other Party appropriate documents to secure application of the
most favorable rate of withholding tax under applicable Law (or exemption from
such withholding tax payments, as applicable). Without limiting the foregoing,
Company agrees to make all lawful and reasonable efforts to minimize any such
taxes, assessments and fees and will claim on Regeneron’s behalf the benefit of
any available Treaty on the Avoidance of Double Taxation that applies to any
payments hereunder.
10.10    Adjustments to FTE Rates. Notwithstanding anything herein to the
contrary, upon the request of either Party (such request to occur not more than
once every three (3) years for any country), the Parties shall meet to review
the accuracy of an applicable FTE rate in any country (e.g., Sales Force FTE
Rate, Medical Affairs FTE

81



--------------------------------------------------------------------------------

        





Rate, Development FTE Rate, HQ FTE Rate, etc.). The Parties agree to share
reasonable supporting documents and materials in connection with an assessment
of the applicable FTE rate and to determine in good faith whether to adjust the
rate(s) in any country.
10.11    Resolution of Payment Disputes. In the event there is a dispute
relating to any of the payment obligations or reports under this Article X
(other than, for clarity, an Audit Dispute), the Party with the dispute shall
have its representative on the JFC provide the other Party’s representative on
the JFC with written notice setting forth in reasonable detail the nature and
factual basis for such good faith dispute, and the Parties, through the JFC,
will seek to resolve the dispute as promptly as possible, but no later than ten
(10) days after such written notice is received. In the event that no resolution
is reached by the JFC, the matter shall be referred to the JSC in accordance
with Section 4.10(a). Notwithstanding any other provision of this Agreement to
the contrary, the obligation to pay any reasonably disputed amount shall not be
deemed to have been triggered until such dispute is resolved hereunder, provided
that all amounts that are not in dispute shall be paid in accordance with the
provisions of this Agreement.
10.12    Development Budget Overruns. Except as otherwise set forth in Section
2.2(a), neither Party shall be required to pay any Development Costs for a
Contract Year that are in excess of [***********] of the total amounts that are
in the JSC approved Global PDGF Development Budget (or Territory PDGF
Development Budget) for such Contract Year (as such budget may be adjusted to
include any Non-Incurred Amounts from prior years pursuant to Section 6.4)
(“Development Overruns”), unless such Development Overruns have been approved by
both Parties’ representatives on the JSC. Otherwise, the Party responsible for
the Development activities that caused the overrun shall be responsible for
bearing [***********] of the costs and expenses of such Development Overrun not
otherwise approved by the JSC, or, if both Parties contributed toward the
overrun, they shall bear those excess expenses in the same proportion as their
contributions to the Development Overrun.
10.13    Commercialization Budget Overruns.
(a)    Major Market Country / HQ Commercialization Overruns. Regeneron shall not
be required to pay (i) any Shared Promotion Expenses with respect to any
individual Major Market Country or the Company HQ Unit for a Contract Year that
for such Major Market Country or the Company HQ Unit are in excess of
[***********] of the total amounts that are in the JSC approved Territory PDGF
Commercialization Budget (or Country PDGF Commercialization Budget) for such
Major Market Country or the HQ Budget for the Company HQ Unit for such Contract
Year; and (ii) any Shared Promotion Expenses with respect to the aggregate of
all Major Market Countries plus the Company HQ Unit for a Contract Year that
collectively are in excess of [***********] of the total amounts that are in the
JSC approved Territory PDGF Commercialization Budget (and Country PDGF
Commercialization Budget) for all the Major Market Countries and the HQ Budget
for the Company HQ Unit for such Contract Year. Any Shared Promotion Expenses
that are not paid pursuant to Section

82



--------------------------------------------------------------------------------

        





10.13(a)(i) shall be excluded from the Shared Promotion Expenses used in
calculating the limits set forth in Section 10.13(a)(ii).
(b)    Region Commercialization Overruns. Regeneron shall not be required to pay
(i) any Shared Promotion Expenses with respect to any individual Region that are
in excess of [***********] of the total amounts that are in the JSC approved
Country/Region PDGF Commercialization Budget for such individual Region for a
Contract Year; and (ii) any Shared Promotion Expenses with respect to the
aggregate of all Regions that collectively are in excess of [***********] of the
total amounts that are in the JSC approved Country/Region PDGF Commercialization
Budget for all the Regions collectively for a Contract Year. Any Shared
Promotion Expenses that are not paid pursuant to Section 10.13(b)(i) shall be
excluded from the Shared Promotion Expenses used in calculating the limits set
forth in Section 10.13(b)(ii).
(c)    Non-Incurred Amounts. In the event that, during any Contract Year, any
Shared Promotion Expenses expressly provided for in the JSC approved
Country/Region PDGF Commercialization Budget or HQ Budget to be incurred during
such Contract Year are not incurred during such Contract Year, then such
budgeted amounts not yet incurred shall be automatically included in the
Country/Region PDGF Commercialization Budget or HQ Budget, as applicable, for
such succeeding Contract Year(s) (as such budgets may be adjusted to include any
budgeted amounts not yet incurred from prior Contract Years).
(d)    Company Responsibility for Commercialization Overruns. Each such overrun
described in clauses (a) and (b) above shall be considered a “Commercialization
Overrun” and shall be the sole responsibility of Company, unless such
Commercialization Overrun has been approved by both Parties’ representatives on
the JSC.
(e)    Development and Commercialization Overruns. Any such Development Overruns
or Commercialization Overruns that are not approved by both Parties’
representatives on the JSC shall not be included in the calculation of the
Regeneron Reimbursement Amount, Global True-Up, or Territory Profit Split, as
applicable. For clarity, the Parties shall share, to the extent provided in this
Agreement, Development Costs and Shared Promotion Expenses that are over the
budgeted amounts in the Plans up to (but not including) the amounts otherwise
triggering a Development Overrun or Commercialization Overrun, as applicable.

ARTICLE XI
DISPUTE RESOLUTION


11.1    Resolution of Disputes. The Parties recognize that disputes as to
certain matters may from time to time arise that relate to either Party’s rights
and obligations hereunder. It is the objective of the Parties to comply with the
procedures set

83



--------------------------------------------------------------------------------

        





forth in this Agreement to use all reasonable efforts to facilitate the
resolution of such disputes in an expedient manner by mutual agreement.
11.2    Governance Disputes. Disputes, controversies and claims related to
matters intended to be decided within the governance provisions of this
Agreement set forth in Article IV (“Governance Disputes”) shall be resolved
pursuant to Article IV and, to the extent any such Governance Dispute
constitutes a Technical Development Matter or an Audit Dispute, pursuant to
Section 11.4 (subject to, and without limitation of, the proviso in Section
4.10(a)(iii)), except to the extent any such Governance Dispute constitutes a
Legal Dispute, in which event the provisions of Section 11.3 shall apply. For
the avoidance of doubt, Legal Disputes arising under Section 20.2 hereof shall
be governed under such section.
11.3    Legal Disputes. The Parties agree that, subject to Sections 11.5 and
17.4, they shall use reasonable efforts, through their participation in the JSC
in the first instance, to resolve any Legal Dispute arising after the Effective
Date by good faith negotiation and discussion. In the event that the JSC is
unable to resolve any such Legal Dispute within five (5) Business Days of
receipt by a Party of notice of such Legal Dispute, either Party may submit the
Legal Dispute to the Executive Officers for resolution. In the event the
Executive Officers are unable to resolve any such Legal Dispute within the time
period set forth in Section 4.10(b), the Parties shall be free to pursue any
rights and remedies available to them at law, in equity or otherwise, subject,
however, to Section 21.1 and Section 21.15. For the avoidance of doubt, Legal
Disputes arising under Section 20.2 hereof shall be governed under such section.
11.4    Expert Panel
(a)    In the event of a dispute between the Parties concerning a Technical
Development Matter or an Audit Dispute that cannot be resolved by the Executive
Officers pursuant to Section 4.10(b) (other than a Legal Dispute or any dispute
concerning any proposed amendment to the Initial Development Plan or the Initial
Global PDGF Development Plan), either Party may by written notice to the other
Party require the specific issue in dispute to be submitted to a panel of
experts (“Expert Panel”) in accordance with this Section 11.4. Such notice shall
contain a statement of the issue forming the basis of the dispute, the position
of the moving Party as to the proper resolution of that issue and the basis for
such position. For disputes referred to the Expert Panel arising under Section
4.10(a)(iii), the Expert Panel in resolving the dispute shall balance the
relative benefits and harm to each Party from the matter in dispute in
connection with the applicable Licensed Product in the Territory and Excluded
Territory. Within fifteen (15) days after receipt of such notice, the responding
Party shall submit to the moving Party a statement of its conception of the
specific issue in question, its position as to the proper resolution of that
issue and the basis for such position.
(b)    Within fifteen (15) days of the responding Party’s response, each Party
shall appoint to the Expert Panel an individual who (i) has expertise in the
pharmaceutical or biotechnology industry and the specific matters at issue (or,
in the case

84



--------------------------------------------------------------------------------

        





of an Audit Dispute, expertise in accounting and auditing with respect to the
development and commercialization of pharmaceutical products), (ii) is not a
current or former director, employee or consultant of such Party or any of its
Affiliates, or otherwise has not received compensation or other payments from
such Party (or its Affiliates) for the past five (5) years and (iii) has no
known personal financial interest or benefit in the outcome or resolution of the
dispute, and the appointing Party shall give the other Party written notice of
such appointment; provided that for such appointment to be effective and for
such individual to serve on the Expert Panel, such individual must deliver to
the other Party a certificate confirming that such individual satisfies the
criteria set forth in clauses (i) through (iii) above, disclosing any potential
conflict or bias and certifying that, as a member of the Expert Panel, such
individual is able to render an independent decision.
(c)    Within fifteen (15) days of the appointment of the second expert, the two
(2)-appointed experts shall agree on an additional expert who meets the same
criteria as described above, and shall appoint such expert as chair of the
Expert Panel. If the Party-appointed experts fail to timely agree on a third
expert, then upon the written request of either Party, each Party-appointed
expert shall, within ten (10) days of such request, nominate one expert
candidate and the CPR Institute for Dispute Resolution shall, within ten (10)
days of receiving the names of the Parties’ respective nominees, select one of
those experts to serve as the chair of the Expert Panel. Each expert shall
agree, prior to his or her appointment, to render a decision as soon as
practicable after the appointment of the full Expert Panel.
(d)    Within seven (7) days of the appointment of the third expert, the Expert
Panel shall hold a preliminary meeting or teleconference with the Parties or
their representatives and shall designate a time and place for a hearing of the
Parties on the dispute and the procedures to be utilized at the hearing. The
Parties may agree in writing to waive the hearing and have the Expert Panel
reach a decision on the basis of written submissions alone. The Expert Panel may
order the Parties to produce any documents or information that are relevant to
the dispute. All such documents or information shall be provided to the other
Party and the Expert Panel as expeditiously as possible but no later than one
(1) week prior to the hearing (if any), along with the names of all witnesses
who will testify at the hearing and a brief summary of their testimony. The
hearing shall be held in New York, NY, unless otherwise agreed by the Parties,
and shall take place as soon as possible but no more than forty-five (45) days
after the appointment of the third expert, unless the Parties otherwise agree in
writing or the Expert Panel agrees to extend such time period for good cause
shown. The hearing shall last no more than one (1) day, unless otherwise agreed
by the Parties or the Expert Panel agrees to extend such time period for good
cause shown. After the conclusion of all testimony (or if no hearing is held
after all submissions have been received from the Parties), at a time designated
by the Expert Panel no later than seven (7) days after the close of the hearing
or the receipt of all submissions, each Party shall simultaneously submit to the
Expert Panel and exchange with the other Party its final proposed resolution.

85



--------------------------------------------------------------------------------

        





(e)    In rendering the final decision (which shall be rendered no later than
fifteen (15) days after receipt by the Expert Panel of the Parties’ respective
proposed resolutions), the Expert Panel shall be limited to choosing a
resolution proposed by a Party without modification; provided, however, that in
no event shall the Expert Panel render a decision that is inconsistent with the
Collaboration Purpose and the Parties’ intentions as set forth in this
Agreement. The agreement of two (2) of the three (3) experts shall be sufficient
to render a decision and the Parties shall abide by such decision.
(f)    The decision of the Expert Panel shall be final and binding on the
Parties and may be entered and enforced in any court having jurisdiction. Each
Party shall bear the cost of its appointee to the Expert Panel and the Parties
shall share equally the costs of the third expert.
11.5    No Waiver. Nothing in this Article XI or elsewhere in this Agreement
shall prohibit either Party from seeking and obtaining immediate injunctive or
other equitable relief if such Party reasonably believes that it will suffer
irreparable harm from the actions or inaction of the other.

ARTICLE XII
TRADEMARKS AND CORPORATE LOGOS


12.1    Corporate Names. Each Party and its Affiliates shall retain all right,
title and interest in and to their respective corporate names and logos.
12.2    Selection of Product Trademarks. [***********]. Each Licensed Product in
the Field shall be promoted and sold in the Territory, and if applicable
pursuant to Section 4.4(b)(i), in the Excluded Territory, under the applicable
Product Trademark(s), trade dress and packaging approved by the JCC.
12.3    Ownership of Product Trademarks. Unless otherwise mutually agreed
between the Parties, and subject to Sections 12.4 and 12.5, Company (or its
local Affiliates, as appropriate) shall own and retain all right, title and
interest in and to Product Trademark(s), together with all associated domain
names, and all goodwill related thereto in all countries in the Territory. It is
understood and agreed that Regeneron shall own and retain all right, title and
interest in the Product Trademark(s) for Licensed Products, together with all
associated domain names and all goodwill related thereto in the Excluded
Territory.
12.4    Prosecution and Maintenance of Product Trademark(s). Company will use
Commercially Reasonable Efforts to prosecute and maintain the Product
Trademark(s) in all countries in the Territory. Notwithstanding the foregoing,
in the event Company elects not to prosecute or maintain any Product
Trademark(s) in any country in the Territory, Regeneron shall have the right,
but not the obligation, to assume the prosecution or maintenance of such Product
Trademark(s) on behalf of Company for use

86



--------------------------------------------------------------------------------

        





with Licensed Products, subject to consultation and cooperation with Company.
All Out-of-Pocket Costs incurred in the filing, prosecution and maintenance of
any Product Trademark(s) in the Territory shall be shared by the Parties as part
of Other Shared Expenses.
12.5    License and Use of the Product Trademark(s) and EYLEA Trademark(s).
Company hereby grants to Regeneron (1) a co-exclusive (with Company and its
Affiliates) sublicensable license to use the Product Trademark(s) and (2) a
non-exclusive sublicensable license to use the EYLEA Trademark(s), both licenses
for use in the Territory for the Licensed Products solely for the purposes of
Regeneron’s (a) Development and Manufacturing, and (b) if agreed to by Company
or set forth in any Plans, Commercialization activities pursuant to this
Agreement and subject to the terms and conditions of this Agreement. Regeneron
shall utilize the Product Trademark(s) and/or EYLEA Trademark(s), if applicable,
only on approved Promotional Materials or other approved product-related
materials for the Licensed Products in the Field in the Territory for the
purposes contemplated herein, and all use by Regeneron or its Affiliates or
Sublicensees of the Product Trademark(s) and/or EYLEA Trademark(s), if
applicable, shall be in accordance with (a) rules established by the JCC and (b)
quality standards established by the JCC that are reasonably necessary in order
to preserve the validity and enforceability of the Product Trademark(s).
Regeneron agrees that at no time during the Term will it or any of its
Affiliates attempt to use or register any trademarks, trade dress, service
marks, trade names or domain names confusingly similar to the Product
Trademark(s) and/or EYLEA Trademark(s), if applicable, or take any other action
that damages or dilutes the rights to, or goodwill associated with, the Product
Trademark(s) and/or EYLEA Trademark(s), if applicable, in each case, in the
Territory. Company shall utilize the Product Trademark(s) and/or EYLEA
Trademark(s), if applicable, only on approved Promotional Materials or other
approved product-related materials for the Licensed Products in the Field in the
Territory for the purposes contemplated herein, and all use by Company or its
Affiliates or Sublicensees of the Product Trademark(s) and/or EYLEA
Trademark(s), if applicable, shall be in accordance with (a) rules established
by the JCC and (b) quality standards established by the JCC that are reasonably
necessary in order to preserve the validity and enforceability of the Product
Trademark(s). Company agrees that at no time during the Term will it or any of
its Affiliates attempt to use or register any trademarks, trade dress, service
marks, trade names or domain names confusingly similar to the Product
Trademark(s) and/or EYLEA Trademark(s), if applicable, or take any other action
that damages or dilutes the rights to, or goodwill associated with, the Product
Trademark(s) and/or EYLEA Trademark(s), if applicable, in the Territory or the
Excluded Territory. Each Party shall be entitled to use the EYLEA Trademarks (1)
in any manner as specified in the EYLEA Agreement except as otherwise expressly
provided in this Agreement and (2) in connection with the Licensed Products for
the Development, Manufacturing and Commercialization of Licensed Products in the
Field in the Territory as specified in this Agreement. Upon request by either
Party, the other Party shall (or shall cause its Affiliates, as appropriate, to)
execute such documents as may reasonably be required for the purpose of
recording with any Governmental

87



--------------------------------------------------------------------------------

        





Authority the license, or a recordable version thereof, referred to above in
this Section 12.5.
12.6    Use of Corporate Names. Company (through its Affiliates, as appropriate)
shall use Commercially Reasonable Efforts to include Regeneron’s name with equal
prominence on materials exclusively related to each Licensed Product in the
Field (including, without limitation, package inserts, packaging, trade
packaging, samples and all Promotional Materials used or distributed in
connection with such Licensed Product) in the Major Market Countries, unless to
do so would be prohibited under applicable Laws; provided, however, in the case
of multi-product materials that refer to a Licensed Product in the Field in the
Major Market Countries as well as other pharmaceutical products, the prominence
of Regeneron’s name shall be commensurate with the relative prominence of the
Licensed Product in such materials. Each Party grants to the other Party (and
its Affiliates) the right, free of charge, to use its name and logo on package
inserts, packaging, trade packaging, samples and all Promotional Materials used
or distributed in connection with the applicable Licensed Product in the Field
in the Territory during the Term and to the extent that a Party has a continuing
right to use or sell existing inventory of Licensed Product and Promotional
Materials for a maximum period of three (3) years thereafter with respect to
Promotional Materials, package inserts, packaging, labeling, trade packaging and
samples solely to the extent necessary to exhaust the existing inventory of
Licensed Product and Promotional Materials containing such name or logo. During
the Term, each Party shall submit samples of each such package inserts,
packaging, trade packaging, etc. to such other Party for its prior approval,
which approval shall not be unreasonably withheld or delayed, at least thirty
(30) days before dissemination of such materials. Failure of the receiving Party
to object within such thirty (30) day period shall constitute approval of the
submitting Party’s package inserts, packaging, trade packaging, etc.
ARTICLE XIII
NEWLY CREATED INVENTIONS


13.1    Ownership of Newly Created Intellectual Property.
(a)    Each Party (or each Party’s designated Affiliates) shall exclusively own
all right, title and interest in and to any and all intellectual property
(including, without limitation, Know-How, Patents and copyrights) discovered,
invented, authored or otherwise created under or in connection with the
Collaboration solely by or on behalf of such Party (or its Affiliates or its or
their Sublicensees) (“Sole Inventions”). Sole Inventions made solely by or on
behalf of Company (or its Affiliates or its or their Sublicensees) (other than
Regeneron and its Affiliates) are referred to herein as “Company Sole
Inventions.” Sole Inventions made solely by or on behalf of Regeneron (or its
Affiliates or its or their Sublicensees) (other than Company and its Affiliates)
are referred to herein as “Regeneron Sole Inventions.” The Parties agree that
nothing in this Agreement, and no use by a Party of the other Party’s
Intellectual Property pursuant to

88



--------------------------------------------------------------------------------

        





this Agreement, shall vest in a Party any right, title or interest in or to the
other Party’s Intellectual Property, other than the license rights expressly
granted hereunder.
(b)    The Parties shall each own an equal, undivided interest in any and all
intellectual property (including, without limitation, Know-How, Patents and
copyrights) discovered, invented, authored or otherwise created under or in
connection with the Collaboration after the Opt-In Effective Date during the
Term that is discovered, invented, authored or otherwise created jointly by an
individual or individuals having an obligation to assign such intellectual
property to Company or its Affiliates (or for which ownership vests in Company
or its Affiliates by operation of law), on the one hand, and an individual or
individuals having an obligation to assign such intellectual property to
Regeneron or its Affiliates (or for which ownership vests in Regeneron or its
Affiliates by operation of law), on the other hand (“Joint Inventions”). Each
Party shall disclose to the other Party in writing and shall cause its
Affiliates, and its and their Sublicensees to so disclose, the conception,
discovery, invention, or reduction to practice of any Joint Inventions.
(c)    Notwithstanding the foregoing in Section 13.1(b), (i) for purposes of
determining whether a patentable invention is a Company Sole Invention, a
Regeneron Sole Invention or a Joint Invention, questions of inventorship shall
be resolved in accordance with United States patent laws, (ii) for purposes of
determining whether a copyrighted work is a Company Sole Invention, a Regeneron
Sole Invention or a Joint Invention, questions of copyright authorship shall be
resolved in accordance with United States copyright laws and (iii) for purposes
of determining whether Know-How (other than copyrighted work and Patent
applications) is a Company Sole Invention, a Regeneron Sole Invention or a Joint
Invention, questions of authorship or inventorship shall be resolved in
accordance with the laws of the State of New York, United States.
(d)    To the extent that any right, title or interest in or to any intellectual
property discovered, invented, authored or otherwise created under the
Collaboration during the Term vests in a Party or its Affiliates, by operation
of Law or otherwise, in a manner contrary to the agreed upon ownership as set
forth in this Agreement, such Party shall, and hereby does, irrevocably assign,
and shall cause its Affiliates and its and their Sublicensees to so assign, to
the other Party any and all such right, title and interest in and to such
intellectual property to the other Party without the need for any further action
by any Party.
(e)    The Parties hereby agree that each Party’s use of the Joint Inventions is
governed by the terms and conditions of this Agreement, including the terms of
Article V and shall be governed as follows: each Party’s interest in the Joint
Inventions may be sublicensed to Third Parties, and any ownership rights therein
transferred, in whole or part, by each Party without the consent of the other
Party (unless otherwise prohibited by this Agreement); provided, however that
(i) each of the Parties acknowledges that it receives no rights to any
Intellectual Property of the other Party underlying or necessary for the use of
any Joint Invention, except as may be expressly set

89



--------------------------------------------------------------------------------

        





forth in Article V, (ii) each Party agrees not to transfer any of its ownership
interests in any of the Joint Inventions without securing the transferee’s
written agreement to be bound by the terms of this Section 13.1(e) and the other
terms of this Agreement that relate to the Joint Intellectual Property and (iii)
nothing in this Article XIII shall relieve a Party or its Affiliates of their
obligations under Article XVII with respect to confidential Party Information
provided by or on behalf of the other Party or such other Party’s Affiliates.
Neither Party hereto shall have the duty to account to the other Party for any
revenues or profits obtained from any transfer of its interest in, or its use,
sublicense or other exploitation of, the Joint Inventions outside the scope of
the Collaboration. Subject to the provisions of Article XIV, each of the Parties
(or its Affiliates), as joint owner of the Joint Inventions, agrees to cooperate
with any enforcement actions brought by the other joint owner(s) against any
Third Parties, and further agrees not to grant any licenses to any such Third
Parties against which such enforcement actions are brought during the time of
such dispute, without the prior written consent of the other joint owner(s),
such consent not to be unreasonably withheld. The provisions governing Joint
Inventions set forth in this Section 13.1(e) shall survive the expiration or
termination of this Agreement.
13.2    Prosecution and Maintenance of Patents.
(a)    Regeneron shall use Commercially Reasonable Efforts to prepare, file,
prosecute and maintain the Regeneron Collaboration Patent Rights and Regeneron
Licensed Patent Rights in the Territory and shall confer with and keep Company
reasonably informed regarding the status of such activities. In addition,
Regeneron shall have the following obligations with respect to the filing,
prosecution and maintenance of the Regeneron Collaboration Patent Rights and
Regeneron Licensed Patent Rights in the Territory: (i) Regeneron shall use
Commercially Reasonable Efforts to provide to Company for review and comment a
substantially completed draft of any priority Patent application in the
Territory at least thirty (30) days prior to the filing of any such priority
Patent application by Regeneron and consider in good faith any comment from
Company; (ii) Regeneron shall provide Company promptly with copies of all
material communications received from or filed in patent offices in the
Territory with respect to such filings; (iii) Regeneron shall consult with
Company promptly following the filing of the priority Patent applications in the
Territory to mutually determine in which countries in the Territory it shall
file convention Patent applications and (iv) Regeneron shall consult with
Company a reasonable time prior to taking or failing to take action that would
materially affect the scope or validity of rights under any Regeneron
Collaboration Patent Rights or Regeneron Licensed Patent Rights in the Territory
in the Field (including but not limited to substantially narrowing or canceling
any claim without reserving the right to file a continuing or divisional Patent
application, abandoning any Patent or not filing or perfecting the filing of any
Patent application in any country). In the event that Regeneron desires to
abandon any Regeneron Collaboration Patent Rights or Regeneron Licensed Patent
Rights in the Territory, Regeneron shall provide reasonable prior written notice
to Company of such intention to abandon (which notice shall, in any event, be
given no later than sixty (60) days prior to the next deadline for any action
that may be taken with respect to such Regeneron Collaboration Patent Rights or
Regeneron

90



--------------------------------------------------------------------------------

        





Licensed Patent Rights with the applicable patent office) and, subject to any
rights granted to Aventis under the Aventis Agreement, Company shall have the
right, but not the obligation, to assume responsibility for the prosecution and
maintenance thereof in Regeneron’s name, unless, with respect to any such Patent
applications that are unpublished, Regeneron notifies Company that Regeneron
would prefer to maintain the subject matter of such Patent applications as a
trade secret.
(b)    Company shall use Commercially Reasonable Efforts to prepare, file,
prosecute and maintain the Company Collaboration Patent Rights in the Territory
and the Excluded Territory and shall confer with and keep Regeneron reasonably
informed regarding the status of such activities. In addition, Company shall
have the following obligations with respect to the filing, prosecution and
maintenance of the Company Collaboration Patent Rights in the Territory and the
Excluded Territory: (i) Company shall use Commercially Reasonable Efforts to
provide to Regeneron for review and comment a copy of a substantially completed
draft of any priority Patent application in the Territory and/or the Excluded
Territory at least thirty (30) days prior to the filing of any such priority
Patent application by Company and consider in good faith any comment from
Regeneron; (ii) Company shall provide Regeneron promptly with copies of all
material communications received from or filed in patent offices with respect to
such filings; (iii) Company shall consult with Regeneron promptly following the
filing of the priority Patent applications in the Territory and/or the Excluded
Territory to mutually determine in which countries in the Territory and the
Excluded Territory it shall file convention Patent applications and (iv) Company
shall consult with Regeneron a reasonable time prior to taking or failing to
take action that would materially affect the scope or validity of rights under
any Company Collaboration Patent Rights in the Territory or the Excluded
Territory in the Field (including but not limited to substantially narrowing or
canceling any claim without reserving the right to file a continuing or
divisional Patent application, abandoning any Patent or not filing or perfecting
the filing of any Patent application in any country). In the event that Company
desires to abandon any Company Collaboration Patent Rights in the Territory or
the Excluded Territory, Company shall provide reasonable prior written notice to
Regeneron of such intention to abandon (which notice shall, in any event, be
given no later than sixty (60) days prior to the next deadline for any action
that may be taken with respect to such Company Collaboration Patent Rights with
the applicable patent office) and Regeneron shall have the right, but not the
obligation, to assume responsibility for the prosecution and maintenance thereof
in Company’s name in the Territory and in Regeneron’s name (and at Regeneron’s
cost) in the Excluded Territory and upon Regeneron’s request, Company shall
assign such Company Collaboration Patent Right in the Excluded Territory to
Regeneron without additional consideration and such Patent shall thereafter
cease to be a Company Collaboration Patent Right (provided, without limiting
Company’s obligations under Section 7.17, Regeneron hereby grants Company
(effective upon any such assignment), a non-exclusive license to all rights
under such Patent except to the extent that Company grants Regeneron exclusive
rights under the Company Collaboration Patent Rights (A) in Section 5.2 or (B)
solely upon termination of this Agreement under Schedule 7, Schedule 8 or
Schedule 9, as applicable, unless, with respect to any such

91



--------------------------------------------------------------------------------

        





Patent applications that are unpublished, Company notifies Regeneron that
Company would prefer to maintain the subject matter of such Patent applications
as a trade secret.
(c)    The Parties shall consult with each other regarding the filing,
prosecution and maintenance of any Joint Patent Rights in the Territory and the
Excluded Territory, and responsibility for such activities shall be the
obligation of the Controlling Party. The Controlling Party shall undertake such
filings, prosecutions and maintenance in the names of both Parties as co-owners.
The Controlling Party shall have the following obligations with respect to the
filing, prosecution and maintenance of any Joint Patent Rights in the Territory
and the Excluded Territory: (i) the Controlling Party shall use Commercially
Reasonable Efforts to provide the non-Controlling Party with notice and a copy
of a substantially completed draft of any priority Patent application at least
thirty (30) days prior to the filing of any such priority Patent application by
the Controlling Party and consider in good faith any comment from the
non-Controlling Party; (ii) the Controlling Party shall notify the
non-Controlling Party prior to the filing of a Patent application by the
Controlling Party; (iii) the Controlling Party shall consult with the
non-Controlling Party promptly following the filing of the priority Patent
application to mutually determine in which countries it shall file convention
Patent applications; (iv) the Controlling Party shall provide the
non-Controlling Party promptly with copies of all communications received from
or filed in patent offices with respect to such filings; and (v) the Controlling
Party shall provide the non-Controlling Party a reasonable time prior to taking
or failing to take action that would affect the scope or validity of rights
under any Joint Patent Rights (including but not limited to substantially
narrowing or canceling any claim without reserving the right to file a
continuing or divisional Patent application, abandoning any Patent or not filing
or perfecting the filing of any Patent application in any country), but in no
event less than sixty (60) days prior to the next deadline for any action that
may be taken with the applicable patent office, with notice of such proposed
action or inaction so that the non-Controlling Party has a reasonable
opportunity to review and make comments, and take such actions as may be
appropriate in the circumstances. In the event that the Controlling Party
materially breaches the foregoing obligations and such breach is not cured
within thirty (30) days of a written notice from the non-Controlling Party to
the Controlling Party describing such breach, or in the event that the
Controlling Party fails to undertake the filing of a Patent application within
the earlier of (i) ninety (90) days of a written request by the non-Controlling
Party to do so and (ii) sixty (60) days prior to the expiration of any period
during which the Controlling Party is required to file such Patent application
in order to maintain its rights in such Patent application, the non-Controlling
Party may assume the Controlling Party’s responsibility for filing, prosecution
and maintenance of any such Joint Patent Right, and will thereafter be deemed
the Controlling Party for purposes hereof (and will undertake such filings,
prosecutions and maintenance in such Party’s name). Notwithstanding the
foregoing, the Controlling Party may withdraw from or abandon any Joint Patent
Rights on thirty (30) days’ prior notice to the other Party (provided that such
notice shall be given no later than sixty (60) days prior to the next deadline
for any action that may be taken with respect to such Joint Patent Rights with

92



--------------------------------------------------------------------------------

        





the applicable patent office), providing the non-Controlling Party the right to
assume the prosecution or maintenance thereof.
(d)    Each Party agrees to cooperate with the other with respect to the
preparation, filing, prosecution and maintenance of the Regeneron Collaboration
Patent Rights, Regeneron Licensed Patent Rights, Company Collaboration Patent
Rights and Joint Patent Rights pursuant to this Section 13.2, including, without
limitation, the execution of all such documents and instruments and the
performance of such acts (and causing its relevant employees to execute such
documents and instruments and to perform such acts) as may be reasonably
necessary in order to permit the other Party to continue any preparation,
filing, prosecution or maintenance of Joint Patent Rights that such Party has
elected not to pursue as provided for in Section 13.2(c). The JCC, with the
approval of the JSC, will determine which of the Company Collaboration Patent
Rights, Regeneron Collaboration Patent Rights, Regeneron Licensed Patent Rights
and Joint Patent Rights for which to seek an extension of term in the Territory
and the applicable Party will file for said patent term extension, and Regeneron
will determine which of the Company Collaboration Patent Rights, Regeneron
Collaboration Patent Rights, Regeneron Licensed Patent Rights and Joint Patent
Rights for which to seek an extension of term in the Excluded Territory and will
file for said patent term extension.
(e)    All Out-of-Pocket Costs incurred in the filing, prosecution and
maintenance of any Company Collaboration Patent Rights, Regeneron Collaboration
Patent Rights, Regeneron Licensed Patent Rights and Joint Patent Rights, in each
case, in the Territory, and any extensions thereof, pursuant to this Section
13.2 shall be shared by the Parties as part of Other Shared Expenses.
Notwithstanding the foregoing, (i) each Party shall be responsible for its own
costs and expenses incurred in the filing, prosecution and maintenance of any
Company Collaboration Patent Rights, Regeneron Collaboration Patent Rights and
Regeneron Licensed Patent Rights (and any extensions thereof) in the Excluded
Territory and (ii) the Parties will share equally all costs and expenses
incurred in the filing, prosecution and maintenance of any Joint Patent Rights
(and any extensions thereof) in the Excluded Territory (provided that if a
Controlling Party abandons the prosecution or maintenance of any Joint Patent
Right in the Excluded Territory and the other Party elects to continue the
prosecution and maintenance thereof, then such other Party shall be responsible
for the costs and expenses of such prosecution and maintenance); provided,
however, that if the non-Controlling Party fails to pay its share of all costs
and expenses incurred in the filing, prosecution and maintenance of any Joint
Patent Rights (and any extensions thereof) in the Excluded Territory, such Joint
Patent Right shall cease to be a Joint Patent Right and the non-Controlling
Party shall assign to the Controlling Party, without additional consideration,
all of its right, title and interest in and to such Joint Patent Right in the
Excluded Territory.
13.3    Interference, Opposition and Reissue.
(a)    Each Party will notify the other within ten (10) days of receipt by such
Party of information concerning the request for, or filing or declaration

93



--------------------------------------------------------------------------------

        





of, any interference, opposition or reexamination relating to Regeneron
Collaboration Patent Rights, Regeneron Licensed Patent Rights, Company
Collaboration Patent Rights or Joint Patent Rights, in each case, in the
Territory and, solely with respect to Company Collaboration Patent Rights and
Joint Patent Rights, in the Excluded Territory. The Parties will thereafter
consult and cooperate fully to determine a course of action with respect to any
such proceeding. Decisions on whether to initiate or how to respond to such a
proceeding, as applicable, and the course of action in such proceeding,
including settlement negotiations and terms, will be made (i) with respect to
Regeneron Collaboration Patent Rights and Regeneron Licensed Patent Rights, by
Regeneron in consultation with Company, (ii) with respect to Company
Collaboration Patent Rights, by Company in consultation with Regeneron and (iii)
with respect to Joint Patent Rights, jointly by the Parties. Regeneron may have
certain obligations under Section 12.3 of the Aventis Agreement with respect to
any such proceeding described in this Section 13.3(a) and, notwithstanding
anything to the contrary herein, Regeneron shall have the right to comply with
its obligations and exercise its rights thereunder.
(b)    All Out-of-Pocket Costs incurred in connection with any interference,
opposition, reissue or reexamination proceeding relating to the Regeneron
Collaboration Patent Rights, Regeneron Licensed Patent Rights, Company
Collaboration Patent Rights and/or Joint Patent Rights, in each case, in the
Territory pursuant to this Section 13.3 shall be shared by the Parties as part
of Other Shared Expenses. Notwithstanding the foregoing, (i) each Party shall be
responsible for its own costs and expenses incurred in connection with any
interference, opposition, reissue or reexamination proceeding relating to the
Regeneron Collaboration Patent Rights, Regeneron Licensed Patent Rights, and/or
Company Collaboration Patent Rights and (ii) the Parties will share equally all
costs and expenses incurred in connection with any interference, opposition,
reissue or reexamination proceeding relating to the Joint Patent Rights in the
Excluded Territory.
13.4    Coordination with IP Provisions in the EYLEA Agreement. To the extent
any Patent Right or invention with respect to a Licensed Product is implicated
by both the intellectual property ownership and litigation provisions of this
Agreement and this EYLEA Agreement, Article XIII and Article XIV shall govern if
such Patent Right or invention is related primarily to a PDGF Product
(including, for clarity, a Combination PDGF Product) and Article XII and Article
XIII of the EYLEA Agreement shall govern if such Patent Right or invention is
related primarily to EYLEA.

ARTICLE XIV
INTELLECTUAL PROPERTY LITIGATION


14.1    Enforcement of Patents and Product Trademarks.
(a)    In the event that either Party or any of its Affiliates becomes aware of
an actual or suspected infringement or unauthorized use, as applicable,

94



--------------------------------------------------------------------------------

        





of a Company Collaboration Patent Right, a Regeneron Collaboration Patent Right,
a Regeneron Licensed Patent Right, a Joint Patent Right or any Product
Trademark, in each case, by a Third Party’s activities (an “Infringement”), the
Party that became aware of such Infringement shall promptly notify the other
Party in writing and shall provide such other Party with all available evidence
supporting such Infringement.
(b)    If the Infringement is with respect to (i) a Company Collaboration Patent
Right, a Regeneron Collaboration Patent Right, a Regeneron Licensed Patent
Right, or a Joint Patent Right in the Field in the Territory, (ii) Joint Patent
Rights outside of the Field, (iii) Company Collaboration Patent Rights or Joint
Patent Rights in the Field in the Excluded Territory or (iv) except as set forth
in Section 14.1(d), Company Collaboration Patent Rights outside the Field, as
soon as reasonably practicable after the receipt of such notice, the Parties
shall cause the JSC to meet and consider the appropriate course of action with
respect to such Infringement. The Parties shall at all times cooperate, share
all material notices and filings in a timely manner, provide all reasonable
assistance to each other and use Commercially Reasonable Efforts to mutually
agree upon an appropriate course of action with respect to such Infringement,
including, as appropriate, the preparation of material court filings and any
discussions concerning prosecution and/or settlement of any such claim.
Regeneron may have certain obligations under Article 13 of the Aventis Agreement
with respect to any such Infringement described in this Section 14.1 and,
notwithstanding anything to the contrary herein, Regeneron shall have the right
to comply with its obligations and exercise its rights thereunder. Final
decisions on whether to initiate a proceeding with respect to such Infringement,
and the course of action in such proceeding, including whether to prosecute any
such Infringement as a defense or counterclaim in connection with any Third
Party infringement claims pursuant to Section 14.3 or any settlement
negotiations and terms, will be made with respect to (i) Regeneron Collaboration
Patent Rights and Regeneron Licensed Patent Rights in the Field in the
Territory, Company Collaboration Patent Rights and Joint Patent Rights in the
Field in the Excluded Territory, Joint Patent Rights outside the Field and,
except as set forth in Section 14.1(d), Company Collaboration Patent Rights
outside the Field, by Regeneron in consultation with Company, (ii) Company
Collaboration Patent Rights in the Field in the Territory by Company in
consultation with Regeneron and (iii) Joint Patent Rights in the Field in the
Territory by the Controlling Party in consultation with the other Party. Without
limiting the preceding sentence, any disagreement between the Parties concerning
the enforcement specified above shall be referred to the Executive Officers for
resolution. The Party controlling the prosecution of any Infringement pursuant
to this Section 14.1 shall be referred to as the “Lead Litigation Party”. The
non-Lead Litigation Party will provide reasonable assistance to the Lead
Litigation Party in prosecuting any action, and if required by Law, will join in
the action. Although the Lead Litigation Party has the right to select counsel
of its own choice, it shall first consult with the other Party and consider in
good faith the recommendations of the other Party. Subject to any obligations
under any New License or Existing License, the amount of any recovery from any
such Infringement action (whether by way of settlement or otherwise) shall be
retained as follows: (i) for (A) Company Collaboration Patent Rights or Joint
Patent Rights in the Field in the Excluded Territory, (B) Joint

95



--------------------------------------------------------------------------------

        





Patent Rights that relate to a PDGF Product outside the Field in the Excluded
Territory and (C) Company Collaboration Patent Rights that relate to a PDGF
Product outside the Field in the Excluded Territory, by Regeneron, and (ii) for
(A) Company Collaboration Patent Rights, Regeneron Collaboration Patent Rights
or Regeneron Licensed Patent Rights in the Field in the Territory, (B) Joint
Patent Rights in the Field in the Territory, (C) Joint Patent Rights outside the
Field in the Territory, (D) Joint Patent Rights that relate to a product that is
not a PDGF Product and (E) except as set forth in Section 14.1(d), Company
Collaboration Patent Rights outside the Field in the Territory, shall be shared
equally by the Parties; provided, however, that notwithstanding anything to the
contrary in this Section 14.1(b), any recoveries for lost sales or profits of a
product from any Infringement action hereunder shall be paid solely to or
retained solely by the Party that is selling (or has the right to sell) such
product.
(c)    With respect to any actual or suspected Infringement of (i) Regeneron
Collaboration Patent Rights and Regeneron Licensed Patent Rights outside the
Field, (ii) Regeneron Collaboration Patent Rights and Regeneron Licensed Patent
Rights in the Excluded Territory, and/or (iii) Regeneron Non-Collaboration
Patent Rights, Regeneron shall have sole discretion and control of any actions
taken with respect to such Infringement. Company shall promptly notify Regeneron
in writing of any such Infringement of which it or any of its Affiliates becomes
aware and shall provide Regeneron with all available evidence supporting such
Infringement. Company shall, at Regeneron’s cost, provide reasonable assistance
to Regeneron in prosecuting any action with respect to such infringement, and if
required by Law, will join in the action. The amount of any recovery from any
such infringement action (whether by way of settlement or otherwise) shall be
retained solely by Regeneron, subject to any obligations under any New License
or Existing License.
(d)    With respect to any actual or suspected infringement of (i) Company
Collaboration Patent Rights outside the Field that relate to a product that is
not a PDGF Product and/or (ii) Company Non-Collaboration Patent Rights, Company
shall have sole discretion and control of any actions taken with respect to such
infringement. Regeneron shall promptly notify Company in writing of any such
infringement of which it or any of its Affiliates becomes aware and shall
provide Company with all available evidence supporting such infringement.
Regeneron shall, at Company’s cost, provide reasonable assistance to Company in
prosecuting any action with respect to such infringement, and if required by
Law, will join in the action. The amount of any recovery from any such
infringement action (whether by way of settlement or otherwise) shall be
retained solely by Company, subject to any obligations under any New License or
Existing License.
(e)     All Out-of-Pocket Costs incurred in connection with any Infringement
litigation under Section 14.1(b) with respect to (i) Company Collaboration
Patent Rights, Regeneron Collaboration Patent Rights, Regeneron Licensed Patent
Rights or Joint Patent Rights in the Field in the Territory or (ii) Company
Collaboration Patent Rights and Joint Patent Rights outside the Field in the
Territory shall be shared by the

96



--------------------------------------------------------------------------------

        





Parties as part of Other Shared Expenses. All internal and out-of-pocket costs
and expenses incurred by Regeneron in connection with any infringement
litigation under Section 14.1(c) or any Infringement litigation under Section
14.1(b) with respect to (i) Company Collaboration Patent Rights or Joint Patent
Rights in the Field in the Excluded Territory, (ii) Joint Patent Rights outside
the Field in the Excluded Territory or (iii) except as set forth in Section
14.1(d), Company Collaboration Patent Rights outside the Field in the Excluded
Territory shall be the responsibility of Regeneron. All internal and
out-of-pocket costs and expenses incurred by Company in connection with any
Infringement litigation under Section 14.1(d) shall be the responsibility of
Company.
(f)    For the avoidance of doubt, neither Party will enter into any settlement
of any Infringement suit referenced in this Section 14.1 that materially
adversely affects the other Party’s rights or obligations with respect to the
applicable Licensed Product in the Field in the Territory or the Excluded
Territory or the commercialization of EYLEA in the Field in the Territory or the
Excluded Territory pursuant to the EYLEA Agreement without the other Party’s
prior written consent.
14.2    Patent Marking. Each Party shall comply with the patent marking statutes
in each country in which a Licensed Product in the Field is made, offered for
sale, sold or imported by such Party, its Affiliates and/or Sublicensees.
14.3    Third-Party Infringement Claims; New Licenses.
(a)    If either Party or its Affiliates becomes aware of an allegation that the
Development, Manufacture or Commercialization of any Licensed Product in the
Field in the Territory under this Agreement infringes or otherwise violates the
intellectual property rights of any Third Party in the Territory, then such
Party shall promptly notify the other Party in writing of this allegation. As
soon as reasonably practicable after the receipt of such notice and at all times
thereafter, the Parties shall meet and consider the appropriate course of action
with respect to such allegation of infringement. In any such instance, each
Party shall have the right to defend and control the defense of any such action
naming it as a defendant at its sole cost and expense, using counsel of its own
choice; provided, however, that the Parties shall at all times cooperate, share
all material notices and filings in a timely manner, provide all reasonable
assistance to each other and use Commercially Reasonable Efforts to mutually
agree upon an appropriate course of action, including, as appropriate, the
preparation of material court filings and any discussions concerning a potential
defense and/or settlement of any such claim; provided further that any
counterclaim or defense alleging Infringement (or infringement) shall be
governed by Section 14.1. The rights and obligations in this Section 14.3 shall
apply even if only one Party defends any claimed infringement action commenced
by a Third Party in the Territory claiming that the Development, Manufacture
and/or Commercialization of any Licensed Product in the Field under this
Agreement infringes or otherwise violates any intellectual property rights of
any Third Party. Regeneron may have certain obligations under Article 13 of the
Aventis Agreement with respect to any allegation described in this Section 14.3
and,

97



--------------------------------------------------------------------------------

        





notwithstanding anything to the contrary herein, Regeneron shall have the right
to comply with its obligations and exercise its rights thereunder.
(b)    Except as otherwise set forth in this Agreement, all Out-of-Pocket Costs
(except for the expenses of the non-controlling Party’s counsel, if only one
Party defends a claim) incurred in connection with any litigation referred to in
this Section 14.3 shall be shared by the Parties as Other Shared Expenses.
(c)    For the avoidance of doubt, neither Party will enter into any settlement
of any suit involving Licensed Products that materially adversely affects the
other Party’s rights or obligations with respect to the applicable Licensed
Product in the Field in the Territory or the Excluded Territory or the
commercialization of EYLEA in the Field in the Territory or the Excluded
Territory pursuant to the EYLEA Agreement without the other Party’s prior
written consent. Furthermore, neither Party shall enter into any Third Party
intellectual property license requiring the payment of royalties or other
amounts based on the Development, Manufacture or Commercialization of Licensed
Products in the Field in the Territory under this Agreement (or with respect to
Company, in the Field in the Excluded Territory) without the other Party’s prior
written consent.
(d)    License fees, royalties and other payments under Existing Licenses and
New Licenses to the extent attributable to, and based on, the Manufacture of
Commercial Supply Requirements or the Commercialization of Licensed Products in
the Field in the Territory shall be shared by the Parties as Other Shared
Expenses.
14.4    Invalidity or Unenforceability Defenses or Actions.
(a)    In the event that a Third Party asserts, as a defense or as a
counterclaim in any Infringement action (or infringement action) under Section
14.1, that any Regeneron Collaboration Patent Rights, Regeneron Licensed Patent
Rights, Company Collaboration Patent Rights or Joint Patent Rights are invalid
or unenforceable, then the Party first becoming aware of such claim shall
promptly give written notice to the other Party. Subject to the assistance and
coordination provisions described in Sections 14.1(b) through 14.1(d), the Party
having the final decision-making authority on responding to such defense or
defending against such counterclaim (as applicable), including the right to
settle or otherwise compromise such claim, will be made by the Party controlling
and/or having final decision-making authority with respect to the Infringement
action (or infringement action) as set forth in Sections 14.1(b) through
14.1(d), in consultation with the other Party.
(b)    If a Third Party asserts, in a declaratory judgment action or similar
action or claim filed by such Third Party, that any Regeneron Collaboration
Patent Rights, Regeneron Licensed Patent Rights, Company Collaboration Patent
Rights or Joint Patent Rights, in each case, in the Territory or the Excluded
Territory are invalid or unenforceable, then the Party first becoming aware of
such action or claim shall promptly give written notice to the other Party. The
Party having the final decision-making

98



--------------------------------------------------------------------------------

        





authority on controlling the defense of such action or claim, including
settlement negotiations and terms, will be (i) with respect to Company
Collaboration Patent Rights and Joint Patent Rights in the Excluded Territory,
and Regeneron Collaboration Patent Rights and Regeneron Licensed Patent Rights,
Regeneron in consultation with Company, (ii) with respect to Company
Collaboration Patent Rights in the Territory, Company in consultation with
Regeneron, and (iii) with respect to Joint Patent Rights in the Territory, the
Parties jointly. Any such Party controlling the defense against any such action
or claim in the Territory shall use legal counsel mutually agreeable by the
Parties, and the Parties shall at all times cooperate, share all material
notices and filings in a timely manner, provide all reasonable assistance to
each other and use Commercially Reasonable Efforts to mutually agree upon an
appropriate course of action, including, as appropriate, the preparation of
material court filings and any discussions concerning a potential defense and/or
settlement of any such claim.
(c)    All Out-of-Pocket Costs incurred in connection with responding to or
defending against any action or claim that any Regeneron Collaboration Patent
Rights, Regeneron Licensed Patent Rights, Company Collaboration Patent Rights or
Joint Patent Rights are invalid or unenforceable pursuant to this Section 14.4
shall be shared by the Parties in the same way the Parties share costs with
respect to Infringement (or infringement) litigation as specified in Section
14.1(e).
(d)    For the avoidance of doubt, neither Party will enter into any settlement
of any suit referenced in this Section 14.4 that materially adversely affects
the other Party’s rights or obligations with respect to the applicable Licensed
Product in the Field in the Territory or the Excluded Territory, including
admitting the invalidity or unenforceability of any Regeneron Collaboration
Patent Rights, Regeneron Licensed Patent Rights, Company Collaboration Patent
Rights or Joint Patent Rights, or the commercialization of EYLEA in the Field in
the Territory or the Excluded Territory without the other Party’s prior written
consent.

ARTICLE XV
BOOKS, RECORDS AND INSPECTIONS; AUDITS AND ADJUSTMENTS


15.1    Books and Records. Each Party shall, and shall cause each of its
respective Affiliates to, keep proper books of record and account in which full,
true and correct entries (in conformity with GAAP or IAS/IFRS) shall be made for
the purpose of determining the amounts payable or owed pursuant to this
Agreement. Each Party shall, and shall cause each of its respective Affiliates
to, permit auditors, as provided in Section 15.2, to visit and inspect, during
regular business hours and under the guidance of officers of the Party being
inspected, and to examine the books of record and account of such Party or such
Affiliate to the extent relating to this Agreement and to discuss the affairs,
finances and accounts of such Party or such Affiliate to the extent relating to
this Agreement with, and be advised as to the same by, its and their officers
and independent accountants.

99



--------------------------------------------------------------------------------

        





15.2    Audits and Adjustments.
(a)    Each Party shall have the right (at its costs), upon no less than thirty
(30) days’ advance written notice and at such reasonable times and intervals and
to such reasonable extent as the investigating Party shall request, not more
than once during any Contract Year, to have the books and records of the other
Party and its Affiliates to the extent relating to this Agreement for the
preceding two (2) years audited by an independent “Big Four” (or equivalent)
accounting firm of its choosing under reasonable appropriate confidentiality
provisions, for the sole purpose of verifying the accuracy of all financial,
accounting and numerical information and calculations provided, and payments
made, under this Agreement; provided that no period may be subjected to audit
more than one (1) time unless a material discrepancy is found in any such audit
of such period, in which case additional audits of such period may be conducted
until no material discrepancies are found.
(b)    The results of any such audit shall be delivered in writing to each Party
and shall be final and binding upon the Parties, unless disputed by a Party
within ninety (90) days of receipt thereof. Unless otherwise mutually agreed by
the Parties, any disputes regarding the results of any such audit (each such
dispute, an “Audit Dispute”) shall be subject to dispute resolution in
accordance with Section 11.4 (subject to, and without limitation of, the proviso
in Section 4.10(a)(iii)), except to the extent any such dispute, controversy or
claim constitutes a Legal Dispute, in which event the provisions of Section 11.3
shall apply. If the audited Party or its Affiliates have underpaid or over
billed an amount due under this Agreement resulting in a cumulative discrepancy
during any year of more than ten percent (10%), the audited Party shall also
reimburse the other Party for the costs of such audit (with the cost of the
audit to be paid by the auditing party in all other cases). Such accountants
shall not reveal to the Party seeking verification the details of its review,
except for such information as is required to be disclosed under this Agreement,
and shall be subject to the confidentiality provisions contained in Article
XVII.
(c)    If any examination or audit of the records described above discloses an
under- or over-payment of amounts due hereunder, then, unless the result of the
audit is to be contested pursuant to Section 15.2(b) above, the Party owing any
money hereunder shall pay the same (plus interest thereon at the Default
Interest Rate from the date of such underpayment through the date of payment of
the amount required to be paid pursuant to this Section 15.2(c)) to the Party
entitled thereto within thirty (30) days after receipt of the written results of
such audit pursuant to this Section 15.2.
15.3    GAAP/IAS/IFRS. Except as otherwise provided herein, all costs and
expenses and other financial determinations with respect to this Agreement shall
be determined in accordance with GAAP or IAS/IFRS as generally and consistently
applied.

100



--------------------------------------------------------------------------------

        






ARTICLE XVI
REPRESENTATIONS AND WARRANTIES


16.1    Due Organization, Valid Existence and Due Authorization. Each Party
hereto represents and warrants to the other Party, as of the Effective Date, as
follows: (a) it is duly organized and validly existing under the Laws of its
jurisdiction of incorporation; (b) it has full corporate power and authority and
has taken all corporate action necessary to enter into and perform this
Agreement; (c) no action by any other person is necessary to enter into this
Agreement; (d) the execution and performance by it of its obligations hereunder
will not constitute a breach of, or conflict with, its organizational documents
nor any other agreement by which it is bound or any requirement of applicable
Laws or regulations; (e) this Agreement is its legal, valid and binding
obligation, enforceable in accordance with the terms and conditions hereof
(subject to applicable Laws of bankruptcy and moratorium); (f) such Party is not
prohibited by the terms of any agreement to which it is a party from granting
the licenses granted to the other under Article V; and (g) no broker, finder or
investment banker is entitled to any brokerage, finder’s or other fee in
connection with this Agreement or the transactions contemplated hereby based on
arrangements made by it or on its behalf. Company additionally represents and
warrants to Regeneron that it has and will continue to have the resources and
financial wherewithal to fully meet its obligations under this Agreement.
16.2    Knowledge of Pending or Threatened Litigation. Each Party represents and
warrants to the other Party that, as of the Effective Date, there is no claim,
announced investigation, suit, action or proceeding pending or, to such Party’s
knowledge, threatened, against such Party before or by any Governmental
Authority or arbitrator that, individually or in the aggregate, could reasonably
be expected to (a) materially impair the ability of such Party to perform any of
its obligations under this Agreement or (b) prevent or materially delay or alter
the consummation of any or all of the transactions contemplated hereby. During
the Term, each Party shall promptly notify the other Party in writing upon
learning of any pending or threatened actions or proceedings described in this
Section 16.2.
16.3    Additional Regeneron Representations and Warranties. Regeneron
additionally represents and warrants to Company that, as of the Effective Date:
(a)    Regeneron has the right and authority to grant the rights and licenses
granted pursuant to the terms and conditions of this Agreement and Regeneron has
not granted any rights that remain in effect that conflict with the rights and
licenses granted herein;
(b)    Except as set forth in Schedule 6A, (i) Regeneron is the sole owner of
the Regeneron Licensed Patent Rights existing as of the Effective Date, (ii) to
Regeneron’s knowledge, its title in and to the Regeneron Licensed Patent Rights
is free

101



--------------------------------------------------------------------------------

        





and clear of all liens, security interests and other encumbrances (other than
unilateral creditor filings, as to which this representation and warranty is
made only to Regeneron’s knowledge), and (iii) except for the joint owner
identified in Schedule 6 (and with respect to the Existing Licenses, the Third
Party licensors referred to in Schedule 4), no Third Party has any right, title
or interest in the Territory in the Field with respect to the Regeneron Licensed
Patent Rights existing at the Effective Date;
(c)    [***********] Regeneron has no knowledge that the making, using or
selling of REGN 2176 and REGN 2176-3 in the Field in the Territory would
infringe any valid claims of the Patents of any Third Party in the Territory,
nor does it have knowledge that any Third Party is infringing or
misappropriating any of the Regeneron Licensed Intellectual Property;
(d)    There are no judgments or settlements against or owed by Regeneron with
respect to the Regeneron Licensed Intellectual Property that is owned by
Regeneron;
(e)    There are no announced investigations, actions or other proceedings
pending before or, to Regeneron’s knowledge, threatened by any Regulatory
Authority or other government agency with respect to the Licensed Products, and
Regeneron has not received written notice threatening any such investigation,
action or other proceeding;
(f)    To the knowledge of Regeneron, the development, manufacture and
commercialization of the PDGF Product in the Field that has been conducted by
Regeneron and its Affiliates and its subcontractors was conducted in compliance
in all material respects with applicable Laws; and
(g)    To Regeneron’s knowledge, each Existing License is in full force and
effect as of the Effective Date. Regeneron has, to the extent contractually
permitted, provided to Company, or allowed Company access to review, a true and
complete copy of each Existing License. Regeneron will devote Commercially
Reasonable Efforts to maintain the Existing Licenses in full force and effect
and to perform its obligations thereunder and to keep Company informed of any
material development pertaining thereto that would reasonably be expected to
have a material adverse effect on Company’s rights under this Agreement.
Regeneron shall not, without the prior written approval of Company, (i) amend
any provision of an Existing License that would reasonably be expected to have a
material adverse effect on Company’s rights under this Agreement or (ii) make
any election or exercise any right or option to terminate in whole or in part
any Existing License to the extent such election or exercise would reasonably be
expected to have a material adverse effect on Company’s rights under this
Agreement.
(h)    [***********].

102



--------------------------------------------------------------------------------

        





16.4    Disclaimer of Warranties. EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED IN
THIS AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS,
IMPLIED, STATUTORY OR OTHERWISE, CONCERNING THE SUCCESS OR POTENTIAL SUCCESS OF
THE DEVELOPMENT, COMMERCIALIZATION, MARKETING OR SALE OF ANY LICENSED PRODUCT IN
THE FIELD. EXCEPT AS EXPRESSLY SET FORTH HEREIN, EACH PARTY EXPRESSLY DISCLAIMS
ANY AND ALL REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.
16.5    Mutual Covenants. Each Party hereby covenants to the other Party as of
the Effective Date as follows:
(a)    it will not during the Term grant any right or license to any Third Party
that would conflict with the rights granted to the other Party under this
Agreement, and will not take any action that would materially conflict with or
adversely affect its obligations to the other Party under this Agreement;
(b)    it will not use the Patents or Know-How of the other Party outside the
scope of the licenses and rights granted to it by the other Party under this
Agreement; and
(c)    in the course of the Development or Commercialization of a Licensed
Product in the Field under this Agreement, it will not knowingly use and will
not have knowingly used an employee or consultant who is or has been debarred
pursuant to Section 306 of the FFDCA in the Excluded Territory or by a
Regulatory Authority in the Territory under applicable Law or, to the best of
such Party’s knowledge, is or has been the subject of a conviction described in
Section 306 of the FFDCA or debarment proceedings by a Regulatory Authority in
the Territory. It shall inform the other Party in writing immediately if it or
any Person who is performing activities hereunder is debarred or is the subject
of a conviction described in Section 306 of the FFDCA or under other applicable
Law, or if any action, suit, claim, investigation or legal or administrative
proceeding is pending or, to the best of such Party’s knowledge, is threatened,
relating to the debarment or conviction of such Party or any Person performing
activities hereunder.

ARTICLE XVII
CONFIDENTIALITY


17.1    Confidential Information. Each of Company and Regeneron acknowledges
(subject to the further provisions of this Article XVII and the provisions of
Article XX) that all Party Information provided to it (or its Affiliate) or
otherwise made available to it by the other Party or its respective Affiliates
pursuant to this Agreement (or, in the case of Company, Party Information
provided to it under the confidentiality agreement between the Parties dated
December 20, 2012, as subsequently amended) is

103



--------------------------------------------------------------------------------

        





confidential and proprietary to such other Party. Furthermore, each of Company
and Regeneron acknowledges (subject to the further provisions of this Article
XVII) that all New Information is confidential and proprietary to both Parties
(and both Parties shall be deemed to be the receiving Party with respect
thereto). Subject to the further provisions of this Article XVII, during the
Term and for a period of ten (10) years thereafter each of Company and Regeneron
shall (a) maintain in confidence and not disclose to any Third Party the Party
Information of the other Party (or its Affiliates) and all New Information and
(b) use the Party Information of the other Party (or its Affiliates) and New
Information solely for the purpose of exercising its rights and performing its
obligations hereunder. Each of Company and Regeneron covenants that during the
Term and for a period of ten (10) years thereafter neither it nor any of its
respective Affiliates shall disclose any Party Information of the other Party
(or its Affiliates) or New Information to any Person except (x) to its
employees, agents or any other Person under its authorization; provided such
employees, agents or Persons are subject in writing to substantially the same
confidentiality obligations as the Parties as set forth in this Article XVII,
(y) as approved by both Parties in writing or (z) as expressly permitted
pursuant to Section 17.3 or elsewhere in this Agreement. Company shall not
during the Term and for a period of ten (10) years thereafter disclose and/or
use any Company Collaboration Intellectual Property, Regeneron Collaboration
Intellectual Property, Regeneron Licensed Intellectual Property, Joint
Intellectual Property and/or New Information in connection with the research,
development, manufacture, commercialization or other exploitation of any
compound or product in the Field in the Territory or the Excluded Territory
(other than Licensed Products in the Field in the Territory as permitted under
this Agreement) or any PDGF Product outside the Field in the Excluded Territory.
17.2    Exclusions. Notwithstanding anything provided above, the confidentiality
and non-use restrictions provided in this Article XVII shall not apply to Party
Information or New Information that was or is (and such information shall not be
considered confidential or proprietary under this Agreement):
(a)    already in the public domain as of the Effective Date or becomes publicly
known through no act, omission or fault of the receiving Party or its Affiliate
or any Person to whom the receiving Party or its Affiliate provided such
information;
(b)    already in the possession of the receiving Party or its Affiliate at the
time of disclosure by the disclosing Party, other than under an obligation of
confidentiality; provided, however, that this exception shall not apply with
respect to New Information;
(c)    disclosed to the receiving Party or its Affiliate on an unrestricted
basis from a Third Party not under an obligation of confidentiality to the other
Party or any Affiliate of such other Party with respect to such information; or
(d)    similar in nature to the purported Party Information or New Information
but has been independently created outside of this Agreement, as evidenced

104



--------------------------------------------------------------------------------

        





by written or electronic documentation, without any aid, application or use of
the Party Information or New Information.
17.3    Permitted Disclosures and Uses.
(a)    Each Party may use or disclose Party Information of the other Party and
New Information to the extent that such use or disclosure is:
(i)    necessary or useful to file, prosecute or defend Patents for which the
Party has the right to assume filing, prosecution, defense or maintenance
pursuant to this Agreement; provided, however, that reasonable measures shall be
taken to assure confidential treatment of such information to the extent
practicable and consistent with applicable Law;
(ii)    required by a Governmental Authority, applicable Law (including the
rules and regulations of any stock exchange or trading market on which the
receiving Party’s (or its parent entity’s) securities are traded), or court
order to be disclosed, provided that the receiving Party uses reasonable efforts
to give the disclosing Party advance notice of such required disclosure in
sufficient time to enable the disclosing Party to seek confidential treatment
for such information or to request that the receiving Party seek confidential
treatment for such information, if applicable, and provided, further, that the
receiving Party provides all reasonable cooperation to assist the disclosing
Party to protect such information and limits the disclosure to that information
that is required by Governmental Authority, applicable Law (including the rules
or regulations of any stock exchange or trading market on which the receiving
Party’s (or its parent entity’s) securities are traded) or court order to be
disclosed. Moreover, either Party may use Party Information and New Information
to enforce the terms of this Agreement if it gives reasonable advance notice to
the other Party to permit the other Party a sufficient opportunity to take any
measures to ensure confidential treatment of such information and the disclosing
Party shall provide reasonable cooperation to protect the confidentiality of
such information; or
(iii)    to the Regulatory Authorities as required in connection with any
filing, application or request for Approval of a Licensed Product in the
Territory pursuant to the terms of this Agreement; provided, however, that
reasonable measures shall be taken to assure confidential treatment of such
information to the extent practicable and consistent with applicable Law.
(b)    Notwithstanding anything provided above or elsewhere in this Agreement,
Regeneron and its Affiliates shall have the right to use and disclose any

105



--------------------------------------------------------------------------------

        





New Information or Party Information of Company, in each case, related to the
Licensed Products (including the Manufacture or use thereof):
(i)    to Aventis or any other Third Party licensee or contractor of Regeneron
engaged in, and for use in connection with, the Exploitation of PDGF Products
outside the Field under substantially the same confidentiality obligations as
are set forth herein, except that the confidentiality obligations shall have a
term of at least five (5) years;
(ii)    in connection with Regeneron’s Exploitation of PDGF Products outside the
Field, including, without limitation, to existing or potential distributors,
Sublicensees, Affiliates, or collaboration partners, under substantially the
same confidentiality obligations as are set forth herein, except that the
confidentiality obligations shall have a term of at least five (5) years;
(iii)    in connection with Regeneron’s Exploitation of PDGF Products in the
Field in the Excluded Territory, including, without limitation, to existing or
potential distributors, Sublicensees, Affiliates, or collaboration partners,
under substantially the same confidentiality obligations as are set forth
herein, except that the confidentiality obligations shall have a term of at
least five (5) years; or
(iv)    to the Regulatory Authorities as required in connection with any filing,
application or request for regulatory approval in the Excluded Territory;
provided, however, that reasonable measures shall be taken to assure
confidential treatment of such information to the extent practicable and
consistent with applicable Law.
17.4    Injunctive Relief. Each Party acknowledges that damages resulting from
breach of this Article XVII or Section 3.7 would not be an adequate remedy and
that, notwithstanding the provisions of Article XI, in the event of any such
disclosure or any indication of an intent to disclose such Party Information or
New Information or Confidential Property and Information in breach of this
Article XVII, or breach of Section 3.7, the Party owning such Party Information
(or each Party with respect to New Information) or Regeneron (in the case of
Confidential Property and Information) shall be entitled to obtain, by way of
private litigation, injunctive relief, whether preliminary or permanent,
specific performance in addition to any other rights or remedies (which may
include reasonable royalties, notwithstanding anything to the contrary in
Section 21.15) to which such non-breaching Party may be entitled in law or
equity, and reasonable attorneys’ fees. In any such action for equitable relief
in a court of competent jurisdiction, both Parties agree to waive any
requirement that the other (a) post a bond or other security as a condition for
obtaining any such relief and (b) show irreparable harm.

106



--------------------------------------------------------------------------------

        





17.5    Publication of New Information. During the Term, if either Company or
Regeneron (the “Publishing Party”) desires to disclose any New Information in
scientific journals, publications or scientific presentations, the Publishing
Party shall provide the other Party an advance copy of any proposed publication
or summary of a proposed oral presentation relating to the New Information prior
to submission for publication or disclosure. Such other Party shall have a
reasonable opportunity to recommend any changes it reasonably believes are
necessary (a) to prevent any specific, material adverse effect to it or any
Licensed Product as a result of the publication or disclosure or (b) to enable
the Parties to obtain patent protection if either Party deems it necessary (such
recommendation of changes to include a description of the specific material
adverse effect or patentability issues, as applicable) to which the Publishing
Party shall give due consideration and shall not unreasonably reject such
comments. Disputes concerning publication shall be resolved by the JDC (other
than Legal Disputes).
17.6    Other Publications or Disclosures.
(a)    The Parties will mutually agree upon the contents of a joint press
release with respect to the execution of this Agreement that shall be issued
simultaneously by both Parties on the Effective Date. During the Term, Company
and Regeneron agree not to (and to ensure that their respective Affiliates do
not) issue any other press releases or public announcements concerning this
Agreement or any other activities contemplated hereunder without the prior
written consent of the other Party (which shall not be unreasonably withheld or
delayed), except as required by a Governmental Authority or applicable Law
(including the rules and regulations of any stock exchange or trading market on
which a Party’s (or its parent entity’s) securities are traded); provided that
the Party intending to disclose such information shall use reasonable efforts to
provide the other Party advance notice of such required disclosure, an
opportunity to review and comment on such proposed disclosure (which comments
shall be considered in good faith by the disclosing Party) and all reasonable
cooperation to assist the other Party to protect such information and shall
limit the disclosure to that information that is required to be disclosed.
Notwithstanding the foregoing, without prior submission to or approval of the
other Party, either Party may issue press releases or public announcements that
incorporate information concerning this Agreement or any activities contemplated
hereunder which information was included in a press release or public disclosure
that was previously disclosed under the terms of this Agreement or that contains
only non-material factual information regarding this Agreement or, after the
Opt-In Effective Date, the Collaboration (e.g., that the Collaboration is
ongoing in accordance with the terms of this Agreement).
(b)    Except as required by a Governmental Authority or applicable Law
(including the rules and regulations of any stock exchange or trading market on
which a Party’s (or its parent entity’s) securities are traded), or in
connection with the enforcement of this Agreement, neither Party (or their
respective Affiliates) shall disclose to any Third Party, under any
circumstances, any financial terms of this

107



--------------------------------------------------------------------------------

        





Agreement that have not been previously disclosed publicly pursuant to this
Article XVII without the prior written consent of the other Party, which consent
shall not be unreasonably withheld or delayed; except for disclosures to Third
Parties that are bound by obligations of confidentiality and nonuse
substantially equivalent in scope to those included herein with a term of at
least five (5) years. The Parties, through the Committees, shall establish
mechanisms and procedures to ensure that there are coordinated timely corporate
communications relating to the Licensed Products in the Field. Company
acknowledges that Regeneron, as a publicly traded company, is legally obligated
to make timely disclosures of all material events relating to Licensed Products.
The Parties acknowledge that either or both Parties may be obligated to file a
copy of this Agreement with the United States Securities and Exchange Commission
or its equivalent in the Territory. Each Party will be entitled to make such
filing but shall use reasonable efforts to obtain confidential treatment of
confidential, including trade secret, information in accordance with applicable
Law. The filing Party will provide the non-filing Party with an advance copy of
this Agreement marked to show provisions for which the filing Party intends to
seek confidential treatment and will reasonably consider the non-filing Party’s
timely comments thereon.
17.7    Disclosure of Collaboration Know-How and Joint Inventions. During the
Term and any applicable wind-down or transition periods after termination
hereunder, Company shall disclose and/or make available to Regeneron any Company
Collaboration Know-How and Joint Inventions as may be reasonably requested by
Regeneron. After the Opt-In Effective Date during the Term, Regeneron shall
disclose and/or make available to Company any Regeneron Collaboration Know-How
and Joint Inventions as may be reasonably requested by Company.

ARTICLE XVIII
INDEMNITY


18.1    General Indemnity.
(a)    Company will defend, indemnify and hold harmless Regeneron, its
Affiliates and its and their respective officers, directors, employees,
(sub)licensees and agents (“Regeneron Indemnitees”) from and against all claims,
demands, liabilities, damages, penalties, fines, costs and expenses, including
reasonable attorneys’ and expert fees and costs, and costs or amounts paid to
settle (collectively, “Damages”), arising from a Third Party’s claim, action,
suit, judgment or settlement (a “Third Party Claim”) against a Regeneron
Indemnitee that is due to or based upon the gross negligence, recklessness, bad
faith, intentional wrongful acts or omissions or violations of Law in the
performance of, or material breach of the terms of, or the inaccuracy of any
representation or warranty made by it in, this Agreement by or of any Company
Indemnitee, including, without limitation, in connection with its Development,
Manufacture or Commercialization of any Licensed Product in the Field, except to
the extent that such Damages arise out of, and are allocable to, the gross
negligence,

108



--------------------------------------------------------------------------------

        





recklessness, bad faith, intentional wrongful acts or omissions or violations of
Law in the performance of this Agreement or breach of this Agreement committed
by Regeneron or any other Regeneron Indemnitee.
(b)    Regeneron will defend, indemnify and hold harmless Company, its
Affiliates and its and their respective officers, directors, employees,
Sublicensees and agents (“Company Indemnitees”) from and against all Damages
arising from a Third Party Claim against a Company Indemnitee that is due to or
based upon the gross negligence, recklessness, bad faith, intentional wrongful
acts or omissions or violations of Law in the performance of, or material breach
of the terms of, or the inaccuracy of any representation or warranty made by it
in, this Agreement by or of any Regeneron Indemnitee, including, without
limitation, in connection with its Development, Manufacture or Commercialization
of any Licensed Product in the Field, except to the extent that such Damages
arise out of, and are allocable to, the gross negligence, recklessness, bad
faith, intentional wrongful acts, or omissions or violations of Law in the
performance of this Agreement or breach of this Agreement committed by Company
or any other Company Indemnitee.
18.2    Additional Indemnity.
(a)    In the event of any Third Party Claim alleging that the Development
and/or Manufacture of any Licensed Product in the Excluded Territory or the
Territory under this Agreement and/or the Commercialization of any Licensed
Product in the Field in the Territory under this Agreement, in each case,
infringes a Patent of a Third Party for which neither Party is entitled to
indemnification hereunder, each Party shall indemnify the other Party for
[***********] of all Damages therefrom, and during the Term such Damages shall
be treated as Other Shared Expenses; provided, that with respect to any Damages
attributable to the Manufacture of Licensed Product in the Excluded Territory,
such Damages shall be allocated between the Territory and the Excluded Territory
(i) if such Damages are allocable between the Territory and the Excluded
Territory pursuant to a formula or mechanism expressly set forth in the
applicable settlement agreement or judgment (e.g., as a result of a royalty
based on net sales or a flat fee per unit manufactured), then pursuant to such
formula or mechanism and (ii) otherwise, as agreed by the Parties and in the
absence of agreement, such matter shall be referred to the Executive Officers
for resolution pursuant to Section 4.10(b).
(b)    Without limiting Company’s obligations under Section 18.1(a), Company
shall defend, indemnify and hold harmless the Regeneron Indemnitees from and
against all Damages arising from a Third Party Claim arising from Company’s or
its Affiliates’ or Sublicensees’ Commercialization of Licensed Products in the
Field in the Territory, except that Regeneron shall indemnify Company
Indemnitees under Section 18.1(b) for all such claims arising from, and to the
extent allocable to, the gross negligence, recklessness, bad faith, intentional
wrongful acts or omissions or violations of Law in the performance of this
Agreement or breach of this Agreement committed by Regeneron or any other
Regeneron Indemnitee.

109



--------------------------------------------------------------------------------

        





(c)    Without limiting Regeneron’s obligations under Section 18.1(b), Regeneron
shall defend, indemnify and hold harmless the Company Indemnitees from and
against all Damages arising from a Third Party Claim arising from Regeneron’s or
its Affiliates’ or Sublicensees’ commercialization of Licensed Products in the
Field in the Excluded Territory, except that Company shall indemnify Regeneron
Indemnitees under Section 18.1(a) for all such claims arising from, and to the
extent allocable to, the gross negligence, recklessness, bad faith, intentional
wrongful acts or omissions, or violations of Law in the performance of this
Agreement or breach of this Agreement committed by Company or any other Company
Indemnitee.
(d)    In the event that Company exercises its Opt-In Right pursuant to Section
2.7, Damages from Third Party Claims arising from the Development of any
Licensed Product in the Field under this Agreement for which neither Party is
entitled to indemnification under this Article XVIII shall be treated as
Development Costs.
(e)    Notwithstanding anything to the contrary in this Article XVIII, neither
Party shall be responsible to indemnify the other Party (or the Regeneron
Indemnitees or Company Indemnitees, as the case may be) from Third Party Claims
resulting from, and to the extent allocable to, the negligence, recklessness,
bad faith, intentional wrongful acts or omissions, or violations of Law
committed by Third Parties contracted to Manufacture any part of the Clinical
Supply Requirements or Commercial Supply Requirements pursuant to Article IX;
provided, however, that nothing in this Section 18.2(e) limits either Party’s
indemnification obligations to the extent any Third Party Claims arise from the
negligence, recklessness, bad faith, intentional wrongful acts or omissions, or
violations of Law committed directly by the Party that is responsible for
contracting with such Third Party Manufacturer(s) pursuant to Article IX.
(f)    Notwithstanding anything to the contrary herein, in the event that
Company exercises the Company Opt-Out Exercise, Regeneron shall defend,
indemnify and hold harmless the Company Indemnitees from and against all Damages
arising from a Third Party Claim against a Company Indemnitee arising from
Regeneron’s (or its Affiliates’ or Sublicensees’) Development prior to the
effective date of the Company Opt-Out Exercise of any Licensed Product in the
Field to the extent attributable to a Discretionary Amendment not agreed to by
Company.
(g)    In the event that Company exercises its Opt-In Right pursuant to Section
2.7(c), (i) Company shall defend, indemnify and hold harmless the Regeneron
Indemnitees from and against all Damages arising from a Third Party Claim
against a Regeneron Indemnitee that is due to or based upon the Development
(solely with respect to Licensed Product administered after the Opt-In Effective
Date), Manufacture and Commercialization of any Licensed Product in the Field in
or for the Territory, except that Regeneron shall indemnify Company Indemnitees
under Section 18.1(b) for all such claims arising from, and to the extent
allocable to, the gross negligence, recklessness, bad faith, intentional
wrongful acts or omissions or violations of

110



--------------------------------------------------------------------------------

        





Law in the performance of this Agreement or breach of this Agreement committed
by Regeneron or any other Regeneron Indemnitee; and (ii) Regeneron shall defend,
indemnify and hold harmless the Company Indemnitees from and against all Damages
arising from a Third Party Claim against a Company Indemnitee that is due to or
based upon the Development (solely with respect to Licensed Product administered
after the Opt-In Effective Date), Manufacture and commercialization of any
Licensed Product in the Field in or for the Excluded Territory, except that
Company shall indemnify Regeneron Indemnitees under Section 18.1(a) for all such
claims arising from, and to the extent allocable to, the gross negligence,
recklessness, bad faith, intentional wrongful acts or omissions or violations of
Law in the performance of this Agreement or breach of this Agreement committed
by Company or any other Company Indemnitee.
(h)    In the event that this Agreement terminates pursuant to the terms hereof
(including as a result of Company’s exercise of the Company Opt-Out Exercise),
Regeneron shall defend, indemnify and hold harmless the Company Indemnitees from
and against all Damages arising from or occurring as a result of a Third Party
Claim against a Company Indemnitee that is due to or based upon a Licensed
Product that is sold, or in connection with Development, Manufacture or
commercialization of such Licensed Product administered solely after the
effective date of termination of this Agreement, except that Company shall
indemnify Regeneron Indemnitees under Section 18.1(a) for all such claims
arising from, and to the extent allocable to, the gross negligence,
recklessness, bad faith, intentional wrongful acts or omissions or violations of
Law in the performance of this Agreement or breach of this Agreement committed
by Company or any other Company Indemnitee.
18.3    Insurance. Immediately upon First Commercial Sale of the first Licensed
Product in the Territory, during the Term and thereafter for a period of five
(5) years after the expiration of this Agreement or the earlier termination
thereof, each Party shall use Commercially Reasonable Efforts to obtain and/or
maintain (either directly or as a named insured on a Third Party insurance
policy or policies), at its sole cost and expense, product liability insurance
(including any self-insured arrangements) in amounts, respectively, that are
reasonable and customary for comparable products in the pharmaceutical industry
for companies of comparable size and activities at the respective place of
business of each Party; provided, however, that Regeneron shall not be required
to obtain or maintain such insurance in an amount greater than [***********] per
incident and in the aggregate. Such product liability insurance or self-insured
arrangements shall insure against personal injury, physical injury or property
damage arising out of, for Regeneron, the Manufacture of Licensed Products (if
applicable) and sale, distribution and/or marketing of Licensed Products in the
Excluded Territory, and for Company, the sale, distribution and/or marketing of
Licensed Products in the Territory.
18.4    Indemnity Procedure. The Party entitled to indemnification under this
Article XVIII (an “Indemnified Party”) shall notify the Party potentially
responsible for such indemnification (the “Indemnifying Party”) within five (5)
Business Days of

111



--------------------------------------------------------------------------------

        





becoming aware of any claim or claims asserted or threatened against the
Indemnified Party that could give rise to a right of indemnification under this
Agreement; provided, however, that the failure to give such notice shall not
relieve the Indemnifying Party of its indemnity obligation hereunder except to
the extent that such failure materially prejudices its rights hereunder. For the
avoidance of doubt, the indemnification procedures in this Section 18.4 shall
not apply to claims for which each Party indemnifies the other Party
[***********] of all Damages under the terms of Section 18.2(a).
(a)    If the Indemnifying Party has acknowledged in writing to the Indemnified
Party the Indemnifying Party’s responsibility for defending such claim, the
Indemnifying Party shall have the right to defend, at its sole cost and expense,
such claim by all appropriate proceedings, which proceedings shall be prosecuted
diligently by the Indemnifying Party to a final conclusion or settled at the
discretion of the Indemnifying Party; provided, however, that the Indemnifying
Party may not enter into any compromise or settlement without the Indemnified
Party’s prior written consent, not to be unreasonably withheld or delayed,
unless (i) such compromise or settlement includes as an unconditional term
thereof, the giving by each claimant or plaintiff to the Indemnified Party of a
release from all liability in respect of such claim; and (ii) such compromise or
settlement does not (A) include any admission of legal wrongdoing by the
Indemnified Party, (B) require any payment by the Indemnified Party that is not
indemnified hereunder or (C) result in the imposition of any equitable relief
against the Indemnified Party. If the Indemnifying Party does not elect to
assume control of the defense of a claim or if a good faith and diligent defense
is not being or ceases to be materially conducted by the Indemnifying Party, the
Indemnified Party shall have the right, at the expense of the Indemnifying
Party, upon ten (10) Business Days’ prior written notice to the Indemnifying
Party of its intent to do so, to undertake the defense of such claim for the
account of the Indemnifying Party (with counsel reasonably selected by the
Indemnified Party and approved by the Indemnifying Party, such approval not to
be unreasonably withheld or delayed); provided that the Indemnified Party shall
keep the Indemnifying Party apprised of all material developments with respect
to such claim and promptly provide the Indemnifying Party with copies of all
correspondence and documents exchanged by the Indemnified Party and the opposing
party(ies) to such litigation. The Indemnified Party may not compromise or
settle such litigation without the prior written consent of the Indemnifying
Party, such consent not to be unreasonably withheld or delayed.
(b)    The Indemnified Party may participate in, but not control, any defense or
settlement of any claim controlled by the Indemnifying Party pursuant to this
Section 18.4 and shall bear its own costs and expenses with respect to such
participation; provided, however, that the Indemnifying Party shall bear such
costs and expenses if counsel for the Indemnifying Party shall have reasonably
determined that such counsel may not properly represent both the Indemnifying
and the Indemnified Party.

112



--------------------------------------------------------------------------------

        





(c)    Regardless of whether the Indemnifying Party assumes the defense of any
claim pursuant to this Section 18.4, the Indemnified Party shall and shall cause
each indemnitee to, cooperate in the defense or prosecution thereof and shall
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith. Such cooperation shall
include access during normal business hours afforded to the Indemnifying Party
to and reasonable retention by the Indemnified Party of, records and information
that are reasonably relevant to such claim and making Indemnified Parties and
other employees and agents available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder, and
to the extent the Indemnified Party is entitled to indemnification pursuant to
this Article XVIII, the Indemnifying Party shall reimburse the Indemnified Party
for all its reasonable and verifiable out-of-pocket expenses in connection with
providing such assistance.
(d)    The amount of any Damages for which indemnification is provided under
this Article XVIII will be reduced by the insurance proceeds received, and any
other amount recovered if any, by the Indemnified Party in respect of any such
Damages.
(e)    If an Indemnified Party receives an indemnification payment pursuant to
this Article XVIII and subsequently receives insurance proceeds from its insurer
with respect to the Damages in respect of which such indemnification payment(s)
was made, the Indemnified Party will promptly pay to the Indemnifying Party an
amount equal to the difference (if any) between (i) the sum of such insurance
proceeds or other amounts received, and the indemnification payment(s) received
from the Indemnifying Party pursuant to this Article XVIII and (ii) the amount
necessary to fully and completely indemnify and hold harmless the Indemnified
Party from and against such Damages. However, in no event will such refund ever
exceed the Indemnifying Party’s indemnification payment(s) to the Indemnified
Party under this Article XVIII.

ARTICLE XIX
FORCE MAJEURE


Neither Party will be held liable or responsible to the other Party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement when such failure or
delay is caused by or results from causes beyond the reasonable control of the
affected Party including, without limitation, embargoes, acts of terrorism, acts
of war (whether war be declared or not), insurrections, strikes, riots, civil
commotions or acts of God (“Force Majeure”). Such excuse from liability and
responsibility shall be effective only to the extent and duration of the
event(s) causing the failure or delay in performance and provided that the
affected Party has not caused such event(s) to occur. The affected Party will
notify the

113



--------------------------------------------------------------------------------

        





other Party of such Force Majeure circumstances as soon as reasonably practical
and will make every reasonable effort to mitigate the effects of such Force
Majeure circumstances.

ARTICLE XX
TERM AND TERMINATION


20.1    Term/Expiration of Term.
(a)    The “Term” of this Agreement shall commence on the Effective Date and,
unless this Agreement is earlier terminated as provided hereafter, shall end at
such time as neither Party, nor either Party’s Affiliates or Sublicensees, is
Developing or Commercializing any Licensed Product in the Field in the Territory
under this Agreement and such cessation of Development and Commercialization
activities is acknowledged by both Parties in writing to be permanent; provided,
that if at any time during the Term after the Opt-In Effective Date Company
loses the exclusive legal right to Commercialize Licensed Product in the Field
in any Major Market Country, whether due to expiration of Regeneron
Collaboration Patent Rights, Regeneron Licensed Patent Rights, Joint Patent
Rights or Company Collaboration Patent Rights, or expiration of any statutory
marketing exclusivity period for Licensed Product in such Major Market Country,
the Parties shall meet to discuss and attempt to enter into an amendment to this
Agreement for the purpose of simplifying the governance structure hereunder.
(b)    Upon expiration of the Term, except as set forth in this Agreement
(including Sections 20.8 and 20.9), all licenses and rights granted by a Party
to the other Party hereunder shall automatically terminate and revert to the
granting Party.
20.2    Termination For Material Breach. Upon and subject to the terms and
conditions of this Section 20.2, this Agreement shall be terminable by a Party
in its entirety if the other Party commits a material breach of this Agreement.
Such notice of termination shall set forth in reasonable detail the facts
underlying or constituting the alleged breach (and specifically referencing the
provisions of this Agreement alleged to have been breached), and the termination
that is the subject of such notice shall be effective ninety (90) days after the
date such notice is given unless the breaching Party shall have cured such
breach within such ninety (90)-day period (or, if such material breach, by its
nature, is a curable breach but such breach is not curable within such ninety
(90)-day period, such longer period not to exceed one hundred eighty (180) days
so long as the breaching party is using Commercially Reasonable Efforts to cure
such breach, in which event if such breach has not been cured at the end of such
one hundred eighty (180) day period, such termination shall be effective on the
earlier of the expiration of such one hundred eighty (180)-day period or such
time as the breaching party ceases to use Commercially Reasonable Efforts to
cure such breach), provided that (a) the Parties shall meet within fifteen (15)
Business Days after delivery of such notice to the breaching Party to discuss in
good faith such alleged breach and (b) in the event the Parties are unable to
resolve such dispute within twenty (20) Business Days of meeting to discuss

114



--------------------------------------------------------------------------------

        





such dispute, either Party may require that the matter be submitted to the
Executive Officers for resolution, and the Executive Officers shall diligently
and in good faith attempt to resolve the referred dispute within fifteen (15)
Business Days of receiving such written notification for a period of fifteen
(15) Business Days. Should such Executive Officers fail to resolve the dispute
within the appointed time, then, without limiting the foregoing, either Party
may pursue any and all legal and equitable remedies available to it under
applicable Law, subject to Sections 21.1 and 21.15. In the case of breach of a
payment obligation hereunder, the ninety (90)-day period referred to in the
second sentence of this Section 20.2 shall instead be thirty (30) days (and the
immediately preceding parenthetical clause in such sentence shall not apply).
For purposes of this Section 20.2, the term “material breach” shall mean a
substantial violation of any material provision of this Agreement that would
materially adversely affect the non-breaching Party.
20.3    Termination for Insolvency. Either Party shall have the right to
terminate this Agreement in its entirety, by and effective immediately, upon
written notice to the other Party, if, at any time, (a) the other Party shall
file in any court or agency pursuant to any statute or regulation of any state
or country, a petition in bankruptcy or insolvency or for reorganization or for
an arrangement or for the appointment of a receiver or trustee of the Party or
of its assets, (b) the other Party shall be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition shall not be
dismissed or stayed within ninety (90) days after the filing thereof or (c) the
other Party shall make a general assignment for the benefit of creditors.
20.4    Termination for Company’s Opt-Out Exercise. In the event Company
exercises the Company Opt-Out Exercise pursuant to the terms of Section 2.9,
this Agreement shall terminate and the provisions of Section 20.8(c) shall
apply, which such termination shall become effective at the end of the Opt Out
Notice Period.
20.5    Termination for Breach of Standstill. Notwithstanding anything to the
contrary herein, Regeneron will have the unilateral right to terminate this
Agreement in its entirety, effective immediately, upon written notice to
Company, if Section 21.16 of this Agreement shall have been breached by Company
or any of its Affiliates. For the avoidance of doubt, Company or its Affiliates
will not be deemed to have breached Section 21.16, and Regeneron shall not have
the right to terminate this Agreement, as a result of an inadvertent breach of
Section 21.16 arising from (a) any discussion with any Third Parties that are
initiated by such Third Parties, are not publicly disclosed and do not result in
any actions referred to in paragraphs (a) through (g) of Section 21.16 or (b)
any informal discussions covering general corporate or other business matters
the purpose of which is not to effectuate or lead to any of the actions referred
to in paragraphs (a) through (g) of Section 21.16.
20.6    Termination for Termination of EYLEA Agreement. In the event that the
EYLEA Agreement is terminated for any reason, this Agreement shall automatically
terminate upon the effective date of the termination of the EYLEA

115



--------------------------------------------------------------------------------

        





Agreement and the provisions of Section 20.8(e) shall apply. For clarity, the
termination of this Agreement for any reason shall not automatically terminate
the EYLEA Agreement.
20.7    Other Termination. [***********].
(a)    [***********].
(b)    [***********].
20.8    Effect of Termination.
(a)    Except as set forth in Section 2.10, 20.7, 20.8(b), 20.8(c), 20.8(d),
20.8(e) and 21.18 below, upon termination of this Agreement other than pursuant
to Section 20.6 prior to expiration of the Term or pursuant to Section 20.6 as a
result of any termination of the EYLEA Agreement, other than Company’s
termination of the EYLEA Agreement pursuant to Section 19.3 or 19.4 of the EYLEA
Agreement, the provisions of Schedule 7 shall apply, and except to the extent
required by Company to fulfill its obligations pursuant to Schedule 7, (i) all
licenses and rights granted by Regeneron to Company hereunder shall
automatically terminate, and revert to Regeneron, and (ii) the licenses and
rights granted by Company and its Affiliates to Regeneron in Sections 5.2(b),
5.2(c), 5.2(d), and 12.5 shall survive the termination of this Agreement;
provided, however, the licenses under Section 12.5 shall be expanded to cover
the rights to make, have made, develop, use, sell, offer to sell, have sold,
import and export Licensed Products inside and outside the Field on a worldwide
basis and those licenses in Section 5.2(b)(ii) shall be expanded to include the
Territory. If Regeneron terminates this Agreement pursuant to Section 20.2,
20.3, or 20.5 or this Agreement terminates pursuant to Section 20.6 (other than
for Company’s termination of the EYLEA Agreement pursuant to Section 19.3 or
19.4 of the EYLEA Agreement) or Section 20.7(a) or Section 21.18 (only where
Company is the subject party under Section 21.18), then Company shall pay to
Regeneron, in addition to any other amount payable by Company to Regeneron under
this Agreement, under Law, or pursuant to any contractual remedies available to
Regeneron, an amount equal to (i) twenty-five percent (25%) of the Development
Costs incurred by Regeneron under the Global PDGF Development Plan and (ii)
fifty percent (50%) of the Development Costs incurred by Regeneron under the
Territory PDGF Development Plan, during the period commencing on the effective
date of such termination of this Agreement pursuant to Section 20.2, 20.3, 20.5,
20.6, 20.7(a) or 21.18 (only where Company is the subject party under Section
21.18), as applicable, and ending on the six (6)-month anniversary of such date.
Without limiting Section 20.9, to the extent this Section 20.8(a) is applicable,
the following provisions of this Agreement shall survive the termination of this
Agreement and shall continue to be enforceable: Article XIII and Article XIV,
provided that Regeneron shall have the same rights, but not the obligation to
prosecute, maintain, enforce and defend (and settle claims with respect thereto)
the Company Collaboration Patent Rights (except as set forth in Section
14.1(d)), Regeneron Collaboration Patent Rights, Regeneron Licensed Patent
Rights and Joint Patent Rights in the Territory and outside the Field on the
same terms as Regeneron has

116



--------------------------------------------------------------------------------

        





with respect to the prosecution, maintenance, enforcement and defense of the
Regeneron Collaboration Patent Rights, Regeneron Licensed Patent Rights, Company
Collaboration Patent Rights and Joint Patent Rights, as applicable, in the Field
in the Excluded Territory under Article XIII and Article XIV, mutatis mutandis,
provided that (A) any costs and expenses in connection with the prosecution and
maintenance (including any interference, opposition or reexamination) of the
Regeneron Collaboration Patent Rights, Regeneron Licensed Patent Rights, Company
Collaboration Patent Rights or Joint Patent Rights or the defense of any claim
that any of the foregoing are invalid or unenforceable shall be treated as
follows: (1) to the extent they are incurred with respect to Regeneron
Collaboration Patent Rights or Regeneron Licensed Patent Rights, such costs and
expenses shall be the responsibility of Regeneron; (2) to the extent they are
incurred with respect to Company Collaboration Patent Rights, such expenses
shall be shared equally in the Territory and the responsibility of Company in
the Excluded Territory, provided that if Company decides not to prosecute,
maintain or defend any Company Collaboration Patent Right, then Regeneron shall
have the right to take over the prosecution, maintenance and defense of such
Company Collaboration Patent Right and upon Regeneron’s request Company shall
assign such Company Collaboration Patent Right to Regeneron without additional
consideration and Regeneron hereby grants Company (effective upon any such
assignment), a non-exclusive license to all rights under such Patent except to
the extent that Company grants in (A) Section 5.2 or (B) Schedule 7 exclusive
rights to Regeneron under the Company Collaboration Patent Rights; and (3) to
the extent they are incurred with respect to Joint Patent Rights, the cost shall
be shared equally unless the Controlling Party decides not to prosecute,
maintain or defend any such rights, then the non-Controlling Party shall have
the right to take over the prosecution, maintenance and defense of such Joint
Patent Rights, and upon the non-Controlling Party’s request the Controlling
Party shall assign its interest in such Joint Patent Right to the
non-Controlling Party without additional consideration and (B) any costs and
expenses in connection with the enforcement (and any resulting recoveries) of
the Regeneron Collaboration Patent Rights, Regeneron Licensed Patent Rights,
Company Collaboration Patent Rights or Joint Patent Rights shall be the
responsibility of the enforcing Party and the enforcing Party shall retain all
recoveries with respect thereto; provided, however, that notwithstanding
anything to the contrary in this Section 20.8(a), any recoveries for lost sales
or profits of a product from any Infringement action hereunder shall be paid
solely to or retained solely by the Party that is selling (or has the right to
sell) such product.
(b)    Upon termination of this Agreement by Company pursuant to Section 20.2 or
20.3 or the termination of this Agreement pursuant to Section 20.6 as a result
of Company’s termination of the EYLEA Agreement pursuant to Section 19.3 or 19.4
of the EYLEA Agreement, the provisions of Schedule 8 shall apply and the
licenses from Company and its Affiliates to Regeneron referred to in Schedule 8
shall come into full force and effect, and all other licenses and rights granted
(i) by Company to Regeneron hereunder shall automatically terminate and revert
to Company (provided, however, that the licenses and rights with respect to the
EYLEA Trademark(s) granted by Company and its Affiliates to Regeneron in Section
12.5 shall survive the termination of

117



--------------------------------------------------------------------------------

        





this Agreement (provided, however, the licenses under Section 12.5 shall be
expanded to cover the rights to make, have made, develop, use, sell, offer to
sell, have sold, import and export Licensed Products inside and outside the
Field on a worldwide basis) and (ii) by Regeneron to Company hereunder shall
automatically terminate (except to the extent required by Company to fulfill its
obligations pursuant to Schedule 8), and revert to Regeneron. Without limiting
Section 20.9, the following provisions of this Agreement shall survive the
termination of this Agreement by Company pursuant to Section 20.2, or 20.3 or
the termination of this Agreement pursuant to Section 20.6 as a result of
Company’s termination of the EYLEA Agreement pursuant to Section 19.3 or 19.4 of
the EYLEA Agreement and shall continue to be enforceable: Section 7.17(b)(ii),
Article XIII and Article XIV, provided that (A) Regeneron shall have the same
rights, but not the obligation to prosecute, maintain, enforce and defend (and
settle claims with respect thereto) the Regeneron Collaboration Patent Rights,
Regeneron Licensed Patent Rights and Joint Patent Rights in the Territory and
outside the Field on the same terms as Regeneron has with respect to the
prosecution, maintenance, enforcement and defense of the Regeneron Collaboration
Patent Rights, Regeneron Licensed Patent Rights, and Joint Patent Rights, as
applicable, in the Field in the Excluded Territory under Article XIII and
Article XIV, mutatis mutandis, and (B) the Parties shall have the same rights,
but not the obligation to prosecute, maintain, enforce and defend (and settle
claims with respect thereto) the Company Collaboration Patent Rights in the
Field in the Territory on the same terms as the Parties have with respect to the
prosecution, maintenance, enforcement and defense of the Company Collaboration
Patent Rights in the Field in the Excluded Territory under Article XIII and
Article XIV, mutatis mutandis, provided that (1) any costs and expenses in
connection with the prosecution and maintenance (including any interference,
opposition or reexamination) of the Regeneron Collaboration Patent Rights,
Regeneron Licensed Patent Rights, Company Collaboration Patent Rights or Joint
Patent Rights or the defense of any claim that any of the foregoing are invalid
or unenforceable shall be treated as follows: (X) to the extent they are
incurred with respect to Regeneron Collaboration Patent Rights or Regeneron
Licensed Patent Rights, such costs and expenses shall be the responsibility of
Regeneron; (Y) to the extent they are incurred with respect to Company
Collaboration Patent Rights, such expenses shall be the responsibility of
Company, provided that if Company decides not to prosecute, maintain or defend
any Company Collaboration Patent Right, then Regeneron shall have the right to
take over the prosecution, maintenance and defense of such Company Collaboration
Patent Right and upon Regeneron’s request Company shall assign such Company
Collaboration Patent Right to Regeneron without additional consideration and
Regeneron hereby grants Company (effective upon any such assignment) a
non-exclusive license to all rights under such Patent except to the extent that
Company grants in (A) Section 5.2 or (B) Schedule 8 exclusive rights to
Regeneron under the Company Collaboration Patent Rights; and (Z) to the extent
they are incurred with respect to Joint Patent Rights, the cost shall be shared
equally unless the Controlling Party decides not to prosecute, maintain or
defend any such rights, then the non-Controlling Party shall have the right to
take over the prosecution, maintenance and defense of such Joint Patent Rights,
and upon the non-Controlling Party’s request the Controlling Party shall assign
its interest in such Joint Patent Right to the non-Controlling Party without
additional consideration and (2) any

118



--------------------------------------------------------------------------------

        





costs and expenses in connection with the enforcement (and any resulting
recoveries) of the Regeneron Collaboration Patent Rights, Regeneron Licensed
Patent Rights, Company Collaboration Patent Rights or Joint Patent Rights shall
be the responsibility of the enforcing Party and the enforcing Party shall
retain all recoveries with respect thereto; provided, however, that
notwithstanding anything to the contrary in this Section 20.8(b), any recoveries
for lost sales or profits of a product from any Infringement action hereunder
shall be paid solely to or retained solely by the Party that is selling (or has
the right to sell) such product.
(c)    Upon termination of this Agreement by Company pursuant to Section 20.4 or
Section 20.7(a), the provisions of Schedule 9 shall apply, and, the licenses
from Company and its Affiliates to Regeneron referred to in Schedule 9 shall
come into full force and effect. Notwithstanding the foregoing provisions of
this Section 20.8(c), the following provisions of this Agreement shall survive
or, as applicable, come into effect on, the termination of this Agreement by
Company pursuant to Section 20.4 or Section 20.7(a) and shall continue to be
enforceable: Sections 2.4 (solely with respect to a termination pursuant to
Section 20.4), 2.9 (solely with respect to a termination pursuant to Section
20.4), 2.10 (solely with respect to a termination pursuant to Section 20.4),
7.17(b)(i), 8.1(d), 8.2(b) (solely to the extent related to EYLEA), 12.5
(provided, however, the licenses under Section 12.5 shall be expanded to cover
the rights to make, have made, develop, use, sell, offer to sell, have sold,
import and export Licensed Products inside and outside the Field on a worldwide
basis), 20.8(c), and 20.9 and Article XIII (other than Sections 13.2(e) (first
sentence only) and 13.3(b) (first sentence only)), Article XVII, and Article
XXI. Notwithstanding the foregoing, Article XIV (other than Sections 14.1(e)
(first sentence), 14.3(b), 14.3(d), and 14.4(c) (first sentence)) shall become
effective, or if the Agreement is terminated pursuant to Section 20.7(a), shall
survive the termination of this Agreement and continue to be enforceable,
provided that Regeneron shall have the same rights, but not the obligation, to
prosecute, maintain, enforce and defend (and settle claims with respect thereto)
the Company Collaboration Patent Rights (except as set forth in Section
14.1(d)), Regeneron Collaboration Patent Rights, Regeneron Licensed Patent
Rights and Joint Patent Rights in the Field in the Territory and outside the
Field on the same terms as Regeneron has with respect to the prosecution,
maintenance, enforcement and defense of the Regeneron Collaboration Patent
Rights, Regeneron Licensed Patent Rights, Company Collaboration Patent Rights
and Joint Patent Rights, as applicable, in the Field in the Excluded Territory
under Article XIII and Article XIV, mutatis mutandis; provided, that that (A)
any costs and expenses in connection with the prosecution and maintenance
(including any interference, opposition or reexamination) of the Regeneron
Collaboration Patent Rights, Regeneron Licensed Patent Rights, Company
Collaboration Patent Rights or Joint Patent Rights or the defense of any claim
that any of the foregoing are invalid or unenforceable shall be treated as
follows: (1) to the extent they are incurred with respect to Regeneron
Collaboration Patent Rights or Regeneron Licensed Patent Rights, such costs and
expenses shall be the responsibility of Regeneron; (2) to the extent they are
incurred with respect to Company Collaboration Patent Rights, such expenses
shall be shared equally in the Territory and the responsibility of Company in
the Excluded Territory, provided that if Company decides not to prosecute,
maintain or

119



--------------------------------------------------------------------------------

        





defend any Company Collaboration Patent Right, then Regeneron shall have the
right to take over the prosecution, maintenance and defense of such Company
Collaboration Patent Right and upon Regeneron’s request Company shall assign
such Company Collaboration Patent Right to Regeneron without additional
consideration and Regeneron hereby grants Company (effective upon any such
assignment), a non-exclusive license to all rights under such Patents except to
the extent that Company grants in (A) Section 5.2 or (B) Schedule 9 exclusive
rights to Regeneron under the Company Collaboration Patent Rights to use such to
the extent it does not violate Regeneron’s licenses; and (3) to the extent they
are incurred with respect to Joint Patent Rights, the cost shall be shared
equally unless the Controlling Party decides not to prosecute, maintain or
defend any such rights, then the non-Controlling Party shall have the right to
take over the prosecution, maintenance and defense of such Joint Patent Rights,
and upon the non-Controlling Party’s request the Controlling Party shall assign
its interest in such Joint Patent Right to the non-Controlling Party without
additional consideration and (2) any costs and expenses in connection with the
enforcement (and any resulting recoveries) of the Regeneron Collaboration Patent
Rights, Regeneron Licensed Patent Rights, Company Collaboration Patent Rights or
Joint Patent Rights shall be the responsibility of the enforcing Party and the
enforcing Party shall retain all recoveries with respect thereto; provided,
however, that notwithstanding anything to the contrary in this Section 20.8(c),
any recoveries for lost sales or profits of a product from any Infringement
action hereunder shall be paid solely to or retained solely by the Party that is
selling (or has the right to sell) such product.
(d)    Upon Company’s exercise of the Company Opt-In Right pursuant Section
2.7(c), (i) the provisions of Schedule 10 shall apply, (ii) the licenses from
Regeneron and its Affiliates to Company referred to in Schedule 10 shall come
into full force and effect (provided that Regeneron shall retain rights under
the Regeneron Collaboration Intellectual Property, Regeneron Licensed
Intellectual Property, Regeneron EYLEA Intellectual Property and Regeneron’s
interest in the Joint Intellectual Property to develop and Manufacture PDGF
Products in the Field in the Territory solely in support of the
commercialization of PDGF Products in the Excluded Territory and, to the extent
agreed by the Parties, in the Territory) and the licenses from Company and its
Affiliates to Regeneron referred to in Schedule 10 shall come into full force
and effect; (iii) the licenses from Company to Regeneron in Sections 5.2 and
12.5 shall become effective (and the license grants in Section 5.2(a) shall be
non-exclusive in the Field in the Territory (and further used only in the Field
in the Territory in support of the development and commercialization of PDGF
Products in the Excluded Territory) (and the license grants in Section 12.5 with
respect to the EYLEA Trademark(s) shall be used only in the Field in the
Territory in support of the development and commercialization of Licensed
Products in the Excluded Territory); (iv) all costs and expenses (including all
Other Shared Expenses) payable under this Agreement from and after the Opt-In
Effective Date shall be borne solely by Company (other than that portion of the
Development Costs and wind-down costs that are to be borne by Regeneron pursuant
to Section 2.8(b)); and (v) this Agreement shall become effective in its
entirety as of the Opt-In Effective Date, except as otherwise provided in this
Section 20.8(d) and except for the following

120



--------------------------------------------------------------------------------

        





provisions, which shall terminate and be of no further force and effect:
Sections 5.1, 7.17(a), 8.7, 10.2(b), 10.2(c), 10.2(d), 10.3, 10.4, 10.5, 10.6,
10.10, 10.12, 11.2, 11.3, 11.4, 12.2, 12.5 (second and fourth sentences), 12.6,
18.2(a) through (e) (except to the extent related to Licensed Product sold, or
in connection with the Development of such Licensed Product, administered on or
prior to the Opt-In Effective Date), 18.2(f), 18.3 (with respect to Regeneron),
20.4, and Article II (other than Section 2.8(b)), Article III (other than
Section 3.2, the first and third sentences of Section 3.6), Article IV, Article
VI (other than Company’s obligation to use Commercially Reasonable Efforts to
Develop Licensed Products in the Field), Article VII (other than Sections
7.17(b) and 7.17(c), 7.18, 7.19, and Company’s obligation to use Commercially
Reasonable Efforts to Commercialize Licensed Products in the Field in the
Territory), and Article IX. Notwithstanding the foregoing, Section 5.3 (any
consent not to be unreasonably withheld in any country including any Major
Market Country), 8.1 (without regard to the Global PDGF Development Plan), 8.2
(to the extent necessary for the Parties to fulfill their ongoing obligations),
Article XIII and Article XIV shall become effective, provided that (A) in the
event that Regeneron desires to abandon any Regeneron Collaboration Patent
Rights or Regeneron Licensed Patent Rights in the Territory, Regeneron shall
provide reasonable prior written notice to Company of such intention to abandon
(which notice shall, in any event, be given no later than sixty (60) days prior
to the next deadline for any action that may be taken with respect to such
Regeneron Collaboration Patent Right or Regeneron Licensed Patent Right, as
applicable, with the applicable patent office) and Company shall have the right,
but not the obligation, to assume responsibility for the prosecution and
maintenance thereof in Company’s name in the Territory and Regeneron shall
assign such Regeneron Collaboration Patent Right or Regeneron Licensed Patent
Right, as applicable, to Company and such Patent shall thereafter cease to be a
Regeneron Collaboration Patent Right or Regeneron Licensed Patent Right, as
applicable, (provided, without limiting Regeneron’s obligations under Section
7.17, Company hereby grants Regeneron (effective upon any such assignment), a
non-exclusive license to all rights under such Patent except to Commercialize
Licensed Products in the Field in the Territory; (B) Section 13.2(e)(ii) shall
apply with respect to Joint Patent Rights in the Territory as well as in the
Excluded Territory; (C) any costs and expenses in connection with the
prosecution and maintenance (including any interference, opposition or
reexamination) of the Regeneron Collaboration Patent Rights, Regeneron Licensed
Patent Rights, Company Collaboration Patent Rights or Joint Patent Rights or the
defense of any claim that any of the foregoing are invalid or unenforceable that
would have been included in Other Shared Expenses shall be treated as follows:
(1) to the extent they are incurred with respect to Regeneron Collaboration
Patent Rights or Regeneron Licensed Patent Rights, such costs and expenses shall
be shared equally, provided that if Regeneron decides not to pursue or defend
any Regeneron Collaboration Patent Right or Regeneron Licensed Patent Right,
then Company shall have the right to take over the prosecution, maintenance and
defense of such Regeneron Collaboration Patent Right or Regeneron Licensed
Patent Right, as applicable and upon Company’s request Regeneron shall assign
such Regeneron Collaboration Patent Right or Regeneron Licensed Patent Right, as
applicable, to Company without additional consideration and the applicable
non-exclusive license to Regeneron under such Patent as specified in clause (A)
above

121



--------------------------------------------------------------------------------

        





shall and is hereby granted to Regeneron effective upon such assignment; (2) to
the extent they are incurred with respect to Company Collaboration Patent
Rights, such expenses shall be the responsibility of Company; and (3) to the
extent they are incurred with respect to Joint Patent Rights, the cost shall be
shared equally unless the Controlling Party decides not to prosecute, maintain
or defend any such rights, then the non-Controlling Party shall have the right
to take over prosecution, maintenance and defense of such Joint Patent Rights
and upon the non-Controlling Party’s request the Controlling Party shall assign
its interest in such Joint Patent Right to the non-Controlling Party without
additional consideration; and (D) any costs and expenses in connection with the
enforcement (and any resulting recoveries) of the Regeneron Collaboration Patent
Rights, Regeneron Licensed Patent Rights, Company Collaboration Patent Rights or
Joint Patent Rights shall be treated as follows: (1) to the extent incurred with
respect to the Field in the Territory, such costs shall be the responsibility of
Company and Company shall retain all recoveries with respect thereto and (2) to
the extent incurred outside the Field in the Territory, such costs and
recoveries shall be shared equally be the Parties; provided, however, that
notwithstanding anything to the contrary in this Section 20.8(d), any recoveries
for lost sales or profits of a product from any Infringement action hereunder
shall be paid solely to or retained solely by the Party that is selling (or has
the right to sell) such product.
(e)    Upon termination of this Agreement pursuant to Section 20.6, (i) the
provisions of Section 20.8(b) shall apply in the event that the EYLEA Agreement
was terminated by Company pursuant to Section 19.3 or 19.4 of the EYLEA
Agreement and (ii) the provisions of Section 20.8(a) shall apply in the event
that the EYLEA Agreement was terminated for any other reason.
20.9    Survival of Obligations. Except as otherwise provided in this Article
XX, Schedule 7, Schedule 8 or Schedule 9, upon expiration or termination of this
Agreement, the rights and obligations of the Parties hereunder shall terminate,
and this Agreement shall cease to be of further force or effect, provided that
notwithstanding any expiration or termination of this Agreement:
(a)    neither Company nor Regeneron shall be relieved of any obligations
(including payment obligations) of such Party arising prior to such expiration
or termination, including, without limitation, the payment of any non-cancelable
costs and expenses incurred as part of a Plan (even if such costs and expenses
arise following termination or expiration, as the case may be);
(b)    subject to the provisions of this Article XX, including Schedule 7,
Schedule 8 and Schedule 9 to the extent applicable, the following provisions
shall survive the expiration or termination of this Agreement and shall continue
to be enforceable: Sections 5.4, 7.17(b), 7.17(c) (excluding clauses (A) and
(B)), 8.1(c) (solely with respect to Regeneron and, insofar as necessary to
fulfill its ongoing regulatory obligations, Company), 8.5, 10.7, 10.8, 10.9,
10.11 and 11.3 (provided that the Parties shall use reasonable efforts to
resolve any Legal Disputes themselves, not through the

122



--------------------------------------------------------------------------------

        





JSC, prior to escalation to the Executive Officers), 11.4 (solely with respect
to Audit Disputes), 12.1, 15.1, 15.2, 20.8, 20.9 and Article XVII (excluding
Section 17.5, Section 17.6(a) and the second sentence of Section 17.7), Article
XVIII (other than Section 18.2(a) through (e), which shall survive solely to the
extent related to Licensed Product sold, or in connection with the Development
of such Licensed Product, administered on or prior to the effective date of the
termination of this Agreement), Article XXI, and solely with respect to Joint
Inventions and Joint Patent Rights, Article XIII and Article XIV, and any other
provisions that by their nature are intended to survive any such expiration or
termination; and
(c)    such expiration or termination and this Article XX shall be without
prejudice to any rights or remedies a party may have for breach of this
Agreement.

ARTICLE XXI
MISCELLANEOUS


21.1    Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York,
excluding any conflicts or choice of law rule or principle that might otherwise
refer construction or interpretation of this Agreement to the substantive law of
another jurisdiction. Except as set forth in Article XI, the Parties irrevocably
and unconditionally submit to the exclusive jurisdiction of the courts of
general jurisdiction of the State of New York and the United States District
Court for the Southern District of New York solely and specifically for the
purposes of any action or proceeding (other than appeals therefrom) arising out
of or in connection with this Agreement, and agree not to commence any action or
proceeding (other than appeals therefrom) related thereto except in such courts.
The Parties irrevocably and unconditionally waive their right to a jury trial.
The Parties further hereby irrevocably and unconditionally waive any objection
to the laying of venue of any action or proceeding (other than appeals
therefrom) arising out of or relating to this Agreement in the courts of New
York, and hereby further irrevocably and unconditionally waive and agree not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum. Each Party further
agrees that service of any process, summons, notice or document by registered
mail to its address set forth in Section 21.3 shall be effective service of
process for any action, suit or proceeding brought against it under this
Agreement in any such court.
21.2    Waiver. Waiver by a Party of a breach hereunder by the other Party shall
not be construed as a waiver of any subsequent breach of the same or any other
provision. No delay or omission by a Party in exercising or availing itself of
any right, power or privilege hereunder shall preclude the later exercise of any
such right, power or privilege by such Party. No waiver shall be effective
unless made in writing

123



--------------------------------------------------------------------------------

        





with specific reference to the relevant provision(s) of this Agreement and
signed by a duly authorized representative of the Party granting the waiver.
21.3    Notices. All notices, instructions and other communications hereunder or
in connection herewith shall be in writing, shall be sent to the address of the
relevant Party set forth on Schedule 11 attached hereto and shall be (a)
delivered personally, (b) sent by registered or certified mail, return receipt
requested, postage prepaid, (c) sent via a reputable nationwide overnight
courier service or (d) sent by facsimile transmission, with a confirmation copy
to be sent by registered or certified mail, return receipt requested, postage
prepaid. Any such notice, instruction or communication shall be deemed to have
been delivered upon receipt if delivered by hand, three (3) Business Days after
it is sent by registered or certified mail, return receipt requested, postage
prepaid, one (1) Business Day after it is sent via a reputable nationwide
overnight courier service or when transmitted with electronic confirmation of
receipt, if transmitted by facsimile (if such transmission is made during
regular business hours of the recipient on a Business Day; or otherwise, on the
next Business Day following such transmission). Either Party may change its
address by giving notice to the other Party in the manner provided above.
21.4    Entire Agreement. This Agreement contains the complete understanding of
the Parties with respect to the subject matter hereof and thereof and supersedes
all prior understandings and writings relating to the subject matter hereof and
thereof.
21.5    Amendments. No provision in this Agreement shall be supplemented,
deleted or amended except in a writing executed by an authorized representative
of each of Company and Regeneron.
21.6    Headings. Headings in this Agreement are for convenience of reference
only and shall not be considered in construing this Agreement.
21.7    Severability. If, under applicable Laws, any provision hereof is invalid
or unenforceable, or otherwise directly or indirectly affects the validity of
any other material provision(s) of this Agreement in any jurisdiction (“Modified
Clause”), then, it is mutually agreed that this Agreement shall endure and that
the Modified Clause shall be enforced in such jurisdiction to the maximum extent
permitted under applicable Laws in such jurisdiction; provided that the Parties
shall consult and use all reasonable efforts to agree upon, and hereby consent
to, any valid and enforceable modification of this Agreement as may be necessary
to avoid any unjust enrichment of either Party and to match the intent of this
Agreement as closely as possible, including the economic benefits and rights
contemplated herein.
21.8    Registration and Filing of the Agreement. To the extent that a Party
concludes in good faith that it is or may be required to file or register this
Agreement or a notification thereof with any Governmental Authority in
accordance with applicable Laws, such Party may do so subject to the provisions
of Section 17.6. The

124



--------------------------------------------------------------------------------

        





other Party shall promptly cooperate in such filing or notification and shall
promptly execute all documents reasonably required in connection therewith. The
Parties shall promptly inform each other as to the activities or inquiries of
any such Governmental Authority relating to this Agreement, and shall promptly
cooperate to respond to any request for further information therefrom.
21.9    Assignment. Except as otherwise expressly provided herein, neither this
Agreement nor any of the rights or obligations hereunder may be assigned by
either Company or Regeneron without (a) the prior written consent of Regeneron
in the case of any assignment by Company or (b) the prior written consent of
Company in the case of an assignment by Regeneron, except in each case ((a) or
(b)), (i) to an Affiliate of the assigning Party that has and will continue to
have the resources and financial wherewithal to fully meet its obligations under
this Agreement, or (ii) to any other party who acquires all or substantially all
of the business of the assigning Party by merger, sale of assets or otherwise;
provided, that in each case ((i) or (ii)), (X) [***********] and (Y) the
assigning Party shall remain primarily liable hereunder notwithstanding any such
assignment and any such Affiliate or other party to whom this Agreement is
assigned shall agree in writing to be bound by the terms of this Agreement. Any
attempted assignment in violation hereof shall be void.
21.10    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
permitted assigns, and shall also inure to the benefit of the Regeneron
Indemnitees and Company Indemnitees to the extent provided in the last sentence
of Section 21.13.
21.11    Affiliates. Each Party may, and to the extent it is in the best
interests of the Licensed Products in the Field in the Territory shall, perform
its obligations hereunder through one or more of its Affiliates. Without
limiting the foregoing, each Party shall take reasonable efforts to ensure that
each of its Affiliates engaged in the development or commercialization of
ophthalmic products or technologies and that have know-how or technologies that
are materially useful for the Development or Commercialization of Licensed
Products, engage in the Development or Commercialization of Licensed Products or
otherwise license their Know-How under this Agreement. Each Party absolutely,
unconditionally and irrevocably guarantees to the other Party prompt performance
when due and at all times thereafter of the responsibilities, liabilities,
covenants, warranties, agreements and undertakings of its Affiliates pursuant to
this Agreement. Without limiting the foregoing, neither Party shall cause or
permit any of its Affiliates to commit any act (including any act or omission)
that such Party is prohibited hereunder from committing directly. If an
Affiliate of a Party will engage in the Development, Manufacture or
Commercialization of a Licensed Product or will otherwise license its Know-How
under this Agreement, then such Party shall enter into a separate agreement with
such Affiliate pursuant to which the obligations of such Party hereunder shall
be binding on such Affiliate and that shall provide that the other Party is a
third-party beneficiary of such agreement entitled to enforce such agreement and
this Agreement against such Affiliate.

125



--------------------------------------------------------------------------------

        





21.12    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but that together shall constitute one and the
same instrument. This Agreement may be executed by facsimile, PDF format via
email or other electronically transmitted signatures and such signatures shall
be deemed to bind each Party hereto as if they were original signatures.
21.13    Third-Party Beneficiaries. None of the provisions of this Agreement
shall be for the benefit of or enforceable by any Third Party, including any
creditor of any Party hereto. No Third Party shall obtain any right under any
provision of this Agreement or shall by reason of any such provision make any
claim in respect of any debt, liability or obligation (or otherwise) against any
Party hereto. Notwithstanding the foregoing, Article XVIII is intended to
benefit, in addition to the Parties, the other Regeneron Indemnitees and Company
Indemnitees as if they were parties hereto, but this Agreement is enforceable
only by the Parties.
21.14    Relationship of the Parties. Each Party shall bear its own costs
incurred in the performance of its obligations hereunder without charge or
expense to the other Party except as provided for in this Agreement. Neither
Company nor Regeneron shall have any responsibility for the hiring, termination
or compensation of the other Party’s employees or for any employee compensation
or benefits of the other Party’s employees. No employee or representative of a
Party shall have any authority to bind or obligate the other Party to this
Agreement for any sum or in any manner whatsoever, or to create or impose any
contractual or other liability on the other Party without said Party’s approval.
For all purposes, and notwithstanding any other provision of this Agreement to
the contrary, Regeneron’s legal relationship under this Agreement to Company,
and Company’s legal relationship under this Agreement to Regeneron, shall be
that of an independent contractor. Nothing in this Agreement shall be construed
to establish a relationship of partners or joint ventures between the Parties or
any of their respective Affiliates.
21.15    Limitation of Damages. IN NO EVENT SHALL REGENERON OR COMPANY BE LIABLE
FOR SPECIAL, PUNITIVE, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES OR LOST
PROFITS SUFFERED BY THE OTHER PARTY, REGARDLESS OF THE THEORY OF LIABILITY
(INCLUDING CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY OR OTHERWISE) AND
REGARDLESS OF ANY PRIOR NOTICE OF SUCH DAMAGES. HOWEVER, NOTHING IN THIS SECTION
21.15 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS AND
OBLIGATIONS OF EITHER PARTY HEREUNDER WITH RESPECT TO THIRD PARTY CLAIMS.
21.16    Standstill Agreement. During the period commencing on the Effective
Date and expiring on the date which is five (5) years after the end of the Term,
neither Company nor any of its Affiliates (for purposes of this Section 21.16,
Company, together with such Affiliates, being referred to as the “Investor”)
shall:

126



--------------------------------------------------------------------------------

        





(a)    directly or indirectly, acquire beneficial ownership of Shares of Then
Outstanding Capital Stock or any securities convertible into or exchangeable for
Shares of Then Outstanding Capital Stock, or make a tender, exchange or other
offer to acquire Shares of Then Outstanding Capital Stock, if after giving
effect to such acquisition (and assuming the conversion of all convertible
securities), the Investor would beneficially own (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended) twenty percent (20%) or more of
the Shares of Then Outstanding Capital Stock; provided, however, that
notwithstanding the provisions of this Section 21.16, if the number of shares
constituting Shares of Then Outstanding Capital Stock is reduced or if the
aggregate ownership of the Investor is increased as a result of a
recapitalization of Regeneron, Investor shall not be required to dispose of any
of its holdings of Shares of Then Outstanding Capital Stock even though such
action resulted in Investor’s ownership totaling twenty percent (20%) or more of
the Shares of Then Outstanding Capital Stock;
(b)    directly or indirectly, propose or nominate for election to the Board of
Directors of Regeneron any Person whose nomination has not been approved by a
majority of the Board of Directors of Regeneron, or vote or cause to be voted in
favor of such Person for election to the Board of Directors of Regeneron any
Shares of Then Outstanding Capital Stock;
(c)    directly or indirectly, accept or support a tender, exchange or other
offer or proposal by any other Person or group (an “Offeror”) the consummation
of which would result in a Change of Control of Regeneron (an “Acquisition
Proposal”);
(d)    directly or indirectly, solicit proxies or consents or become a
participant in a solicitation (as such terms are defined in Regulation 14A under
the Securities Exchange Act) in opposition to the recommendation of a majority
of the Board of Directors of Regeneron with respect to any matter, or seek to
advise or influence any Person, with respect to voting of any Shares of Then
Outstanding Capital Stock of Regeneron or any of its Affiliates;
(e)    deposit any Shares of Then Outstanding Capital Stock in a voting trust or
subject any Shares of Then Outstanding Capital Stock to any arrangement or
agreement with respect to the voting of such Shares of Then Outstanding Capital
Stock;
(f)    act in concert with any Third Party to take any action in clauses (a)
through (e) above;
(g)    request or propose that Regeneron or any of Regeneron’s officers or its
Board of Directors amend, waive, or consider the amendment or waiver of any
provisions set forth in this Section 21.16; or

127



--------------------------------------------------------------------------------

        





(h)    enter into discussions, negotiations, arrangements or agreements with any
Person relating to the foregoing actions referred to in clauses (a) through (g)
above;
provided that the mere voting of any Shares of Then Outstanding Capital Stock
held by the Company shall not constitute a violation of any of clauses (a)
through (f) above.
21.17    Termination of Standstill. Provided Investor has not violated Section
21.16(d), (f) or (h) with respect to the Offeror referred to in this Section
21.17, the restrictions contained in Section 21.16 shall terminate upon the
earlier to occur of (a) the public announcement by an Offeror of an Acquisition
Proposal; (b) the acquisition by an Offeror (other than Dr. Leonard Schleifer or
his Affiliates) of beneficial ownership of Shares of Then Outstanding Capital
Stock, which, when combined with all other Shares of Then Outstanding Capital
Stock beneficially owned by the Offeror, represents more than [***********] of
the voting power represented by all issued and outstanding Shares of Then
Outstanding Capital Stock; (c) the issuance by Regeneron to a Third Party (other
than an underwriter in a public offering which promptly distributes such shares
to the public) of Shares of Then Outstanding Capital Stock, which, when combined
with all other Shares of Then Outstanding Capital Stock beneficially owned by
such Third Party, represents more than [***********] of the voting power
represented by all issued and outstanding Shares of Then Outstanding Capital
Stock, if Regeneron does not enter into a standstill agreement with such Third
Party for a time period and upon terms substantially similar to the provisions
of Section 21.16; (d) a sale of all or substantially all of the assets of
Regeneron (other than to a wholly owned subsidiary of Regeneron); or (e) a
liquidation or dissolution of Regeneron, which would give rise to a termination
of this Agreement pursuant to Section 20.3; provided, however, that if any of
the transactions referred to in (a), (b) or (d) above terminates and Regeneron
has not made a public announcement of its intent to solicit or engage in a
transaction referred to in Section 21.16 (or has announced its decision to
discontinue pursuing such a transaction) the consummation of which would result
in a Change of Control of Regeneron, then the restrictions contained in Section
21.16 shall again be applicable.
21.18    Rejection of Agreement in Bankruptcy. In the event that this Agreement
is rejected by a Party or its receiver or trustee under applicable bankruptcy
Laws due to such Party’s bankruptcy, then all rights and licenses granted under
or pursuant to this Agreement by such Party to the other Party are, and shall
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code and any similar Laws in any other country in the Territory, licenses of
rights to “intellectual property” as defined under Section 101(35A) of the U.S.
Bankruptcy Code. The Parties agree that all intellectual property rights
licensed hereunder, including, without limitation, any Patents in any country of
a party covered by the license grants under this Agreement, are part of the
“intellectual property” as defined under Section 101(35A) of the Bankruptcy Code
subject to the protections afforded the non-subject Party under Section 365(n)
of the Bankruptcy Code, and any similar law or regulation in any other country.
The Parties agree that this Agreement shall not be deemed terminated by virtue
of any

128



--------------------------------------------------------------------------------

        





such rejection unless the non-subject Party fails to exercise its rights under
Section 365(n)(1)(B) of the Bankruptcy Code (or its foreign equivalents). For
clarity, if the non-subject Party fails to exercise such rights or such rights
are not available in a country outside the United States, this Agreement shall
be deemed terminated. The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code or any analogous provisions in any other country or
jurisdiction, the Party hereto that is not a Party to such proceeding shall be
entitled to a complete duplicate of (or complete access to, as appropriate) any
such intellectual property and all embodiments of such intellectual property,
which, if not already in the non-subject Party’s possession, shall be promptly
delivered to it (y) upon any such commencement of a bankruptcy proceeding upon
the non-subject Party’s written request therefor, unless the Party subject to
such proceeding elects to continue to perform all of its obligations under this
Agreement or (z) if not delivered under clause (y) above, following the
rejection of this Agreement by a Party or its receiver or trustee under
applicable bankruptcy Laws due to such Party’s bankruptcy upon written request
therefor by the non-subject Party.
21.19    Non-Solicitation. During the Term and for a period of two (2) years
thereafter, neither Party shall solicit or otherwise induce or attempt to induce
any employee of the other Party directly involved in the Development,
Manufacture or Commercialization of any Licensed Product to leave the employment
of the other Party and accept employment with the first Party. Notwithstanding
the foregoing, this prohibition on solicitation does not apply to actions taken
by a Party solely as a result of an employee’s affirmative response to a general
recruitment effort carried through a public solicitation or general
solicitation.
21.20    Construction. Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, the use of
any gender shall be applicable to all genders and the words “will” and “shall”
shall have the same meaning. Whenever this Agreement refers to a number of days,
unless otherwise specified, such number refers to calendar days. The captions of
this Agreement are for convenience of reference only and in no way define,
describe, extend or limit the scope or intent of this Agreement or the intent of
any provision contained in this Agreement. This Agreement has been prepared
jointly and will not be construed against either Party.
21.21    References. Unless otherwise specified, (a) references in this
Agreement to any Article, Section or Schedule means references to such Article,
Section or Schedule of this Agreement, (b) references in any section to any
clause are references to such clause of such section and (c) references to any
agreement, instrument or other document in this Agreement refer to such
agreement, instrument or other document as originally executed or, if
subsequently varied, replaced or supplemented from time to time, as so varied,
replaced or supplemented and in effect at the relevant time of reference
thereto.

129



--------------------------------------------------------------------------------

        





IN WITNESS WHEREOF, Company and Regeneron have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
above written.
BAYER HEALTHCARE LLC
By     /s/ R. Scott Meece
Name: R. Scott Meece
Title: General Counsel and Senior Vice President
REGENERON PHARMACEUTICALS, INC.
By     /s/ Murray Goldberg
Name: Murray A. Goldberg
Title: Senior Vice President, Administration














--------------------------------------------------------------------------------

        





SCHEDULE 1
Manufacturing Cost
“Manufacturing Cost” as used in this Agreement shall mean (a) with respect to
any Formulated Bulk Product and/or comparator agent or placebos, the Fully
Burdened Manufacturing Cost and (b) with respect to Finished Product and/or
comparator agent or placebos, the Cost of Finishing, as provided in this
Schedule 1.
A.    General Principles
1.    Regeneron or its Affiliates shall supply Formulated Bulk Product for
Clinical Supply Requirements and Commercial Supply Requirements at the “Fully
Burdened Manufacturing Cost”, defined and calculated as described in Section B
below.
2.    To the extent that a Manufacturing Plan includes the use of Formulated
Bulk Product, comparator agent or placebos or Finished Product that was
Manufactured by Regeneron prior to the Effective Date or outside of the
Collaboration (whether prior to or after the Effective Date), Regeneron or its
Affiliates shall supply such Formulated Bulk Product, comparator agent, placebo
or Finished Product at its actual average Fully Burdened Manufacturing Cost,
calculated as described in Section B below, plus the Cost of Finishing, as
described in Section C below.
3.    [***********].
4.    If a Manufacturing Plan calls for Regeneron or its Affiliates to reserve
its facility to Manufacture Formulated Bulk Product and/or comparator agent or
placebos, including, without limitation, purifying/processing the bulk drug
substance, and the Parties subsequently amend the Manufacturing Plan such that
the facility is not used as originally set forth therein, then Regeneron shall
be reimbursed for what otherwise would have been its Fully Burdened
Manufacturing Cost as if such facility had been used for Manufacturing as
originally required in the Manufacturing Plan, except for such variable costs as
are actually avoided or mitigated; provided, however, that Regeneron shall not
be reimbursed hereunder if such amendment of the Manufacturing Plan has been
agreed upon at least twelve (12) months prior to its effective date; provided,
further, that Regeneron shall use its commercially reasonable efforts to
minimize, avoid and/or mitigate the costs (e.g., by rescheduling production of
other customers).
B.    [***********]
1.    [***********].
2.    [***********]
(a)    [***********]




--------------------------------------------------------------------------------

        





(i)    [***********]
(ii)    [***********]
(iii)    [***********]
(iv)    [***********]
(b)    [***********]
(i)    [***********]
(ii)    [***********]
(c)    [***********]
3.    [***********]
C.    [***********]
[***********]





2



--------------------------------------------------------------------------------

        





SCHEDULE 2
Quarterly True-Up
At the end of each Quarter, the Parties will calculate the net payment one Party
shall be required to make to the other Party (the “Quarterly True-Up”) equal to
(a) the Territory Profit Split for such Quarter (as set forth in Part I), plus
(b) the Regeneron Reimbursement Amount for such Quarter (as set forth in Part
II), plus or minus (c) the Global True-Up (as set forth in Part III). In the
event that the Quarterly True-Up is an amount greater than zero, such amount
shall be payable by Company to Regeneron in accordance with the terms set forth
in Article X. In the event that the Quarterly True-Up is an amount less than
zero, the absolute value of such amount shall be payable by Regeneron to Company
in accordance with the terms set forth in Article X. An example of the Quarterly
True-Up is shown in Part V.
For clarity, the payment of (a) the Supplemental Option Payment, (b) the
Additional Antibody Payment, and (c) any Development Costs and other amounts by
a Party to a Proposing Party pursuant to Section 6.3, in each case ((a) - (c)),
shall not be subject to the Quarterly True-Up mechanism set forth in Article X
and this Schedule 2.
I. TERRITORY PROFIT SPLIT
The “Territory Profit Split” shall mean fifty percent (50%) of Territory Profits
in a Quarter. “Territory Profits” shall mean aggregate Net Sales in the
Territory in the Quarter less the sum of aggregate COGS and aggregate Shared
Promotion Expenses incurred by both Parties in the Territory in the Quarter.
An example of a calculation of the Territory Profit Split in a Quarter would be:
 
Aggregate
Company
Regeneron
Territory Profit Split
 
 
 
 
 
Net Sales in the Territory
1000
1000
 
 
 
 
 
 
 
COGS


(50)
(50)
0
 
Shared Promotion Expenses
(350)
(300)
(50)
 
 
 
 
 
 
Territory Profits
600
 
 
300









--------------------------------------------------------------------------------

        





II. REGENERON REIMBURSEMENT AMOUNT
The “Regeneron Reimbursement Amount” for a Quarter shall mean (a) Shared
Promotion Expenses incurred by Regeneron in the Quarter (if any), plus (b)
Commercial Supply Costs incurred by Regeneron in the Quarter (if any), plus (c)
Development Costs incurred by Regeneron under the Territory PDGF Development
Plan in the Quarter (if any).


An example of a calculation of the Regeneron Reimbursement Amount in a Quarter
would be:
Regeneron Shared Promotion Expenses    50


Regeneron Commercial Supply Costs    15
_______________________________________________________________


Regeneron Reimbursement Amount    65
 
III. GLOBAL TRUE-UP
The “Global True-Up” for a Quarter shall mean:
(a) the sum of (i) fifty percent (50%) of the sum of (A) aggregate Development
Costs incurred by both Parties under the Territory PDGF Development Plan in the
Quarter (excluding Development Overruns in connection with the Territory PDGF
Development Plan that were not approved by both Parties’ representatives on the
JSC) and (B) aggregate Other Shared Expenses incurred by both Parties in the
Quarter; and (ii) twenty-five percent (25%) of the sum of (A) aggregate
Development Costs incurred by both Parties under the Global PDGF Development
Plan in the Quarter (excluding Development Overruns in connection with the
Global PDGF Development Plan that were not approved by both Parties’
representatives on the JSC) and (B) aggregate Global HQ Costs incurred by both
Parties in the Quarter; minus
(b) one hundred percent (100%) of the sum of (i) Development Costs incurred by
Company under the Territory PDGF Development Plan in the Quarter (excluding
Development Overruns in connection with the Territory PDGF Development Plan that
were not approved by both Parties’ representatives on the JSC); (ii) Other
Shared Expenses incurred by Company in the Quarter; (iii) Development Costs
incurred by Company under the Global PDGF Development Plan in the Quarter
(excluding Development Overruns in connection with the Global PDGF Development
Plan that were not approved by both Parties’ representatives on the JSC); and
(iv) Global HQ Costs incurred by Company in the Quarter.
If the Global True-Up is a positive number, it shall be added in the calculation
of the Quarterly True-Up and, if it is a negative number, the absolute value of
such amount shall be subtracted in the calculation of the Quarterly True-Up.

2



--------------------------------------------------------------------------------

        





An example of a calculation of the Global True-Up in a Quarter would be:


 
 
Aggregate
 
Company
 
Regeneron
 
Global True-Up
Development Costs under Territory PDGF Development Plan
 
60


 
20


 
40


 
 
Other Shared Expenses
 
40


 
30


 
10


 
 
Sub-Total
 
100


 
50


 
50


 
—


 
 
 
 
 
 
 
 
 
Development Costs under Global PDGF Development Plan
 
120


 
40


 
80


 
 
Global HQ Costs
 
20


 
10


 
10


 
 
Sub-Total
 
140


 
50


 
90


 
(15
)
Total
 
240


 
100


 
140


 
(15
)





IV. EXAMPLE OF QUARTERLY TRUE-UP


An example of a calculation of the Quarterly True-up in a Quarter would be:


Territory Profit Split     300
Regeneron Reimbursement Amount    65
Global True-Up    (15)
______________________________________________
Quarterly True-up    350
In this example, Company would pay Regeneron 350 in accordance with the terms
set forth in Article X.





3



--------------------------------------------------------------------------------

        





SCHEDULE 3


Milestone Payments and Aventis Royalties




I. REGENERON DEVELOPMENT MILESTONE PAYMENT


Company shall pay to Regeneron the Regeneron Development Milestone Payment upon
the achievement of the applicable milestone event set forth below (such
milestone, the “Regeneron Development Milestone”) for the first Licensed Product
to achieve such milestone pursuant to the terms of Section 10.1(b). For clarity,
the Regeneron Development Milestone Payment shall be payable only upon the first
achievement of the Regeneron Development Milestone and no amounts shall be due
for subsequent or repeated achievements of such milestone, whether for the same
or a different Licensed Product.


Milestone
Payment
Milestone Event
1.
US $20,000,000
Receipt by either Party of the first Marketing Approval of the first Licensed
Product by the EMA or in any Major Market Country.





II. AVENTIS DEVELOPMENT MILESTONE PAYMENTS


Subject to the following sentence, each Party shall be responsible for fifty
percent (50%) of the following milestone payments that are attributable to the
Development of Licensed Products in the Field in the Territory and payable
pursuant to the Aventis Letter Agreement (each such payment, an “Aventis
Development Milestone Payment” and collectively, the “Aventis Development
Milestone Payments”). Company shall pay to Regeneron fifty percent (50%) of each
Aventis Development Milestone Payment set forth below for which the
corresponding milestone event is achieved on or prior to the date of the Company
Opt-Out Exercise and twenty-five percent (25%) of each Aventis Development
Milestone Payment for which the corresponding milestone event is achieved after
the date of the Company Opt-Out Exercise, in each case, within ten (10) Business
Days from the receipt of an invoice from Regeneron related to the achievement of
the corresponding milestone event (each such milestone event, an “Aventis
Development Milestone”) for the first Licensed Product to achieve such
milestone, which, in each case, shall not be reduced by any withholding or
similar taxes, subject, however, to Section 21.9, for so long as Regeneron is
obligated to pay such Aventis Development Milestone Payments to Aventis under
the Aventis Letter Agreement. For clarity, each Aventis Development Milestone
Payment shall be payable only upon the first achievement of such Aventis
Development Milestone and no amounts shall be due for subsequent or repeated
achievements of such milestone, whether for the same or a different Licensed
Product. Notwithstanding anything to the contrary in this Agreement (including
this Section II of Schedule 3), Company shall be obligated to pay to Regeneron
its applicable share of the Aventis Development Milestone Payments as and




--------------------------------------------------------------------------------

        





when Regeneron is obligated to pay such Aventis Development Milestone Payments
to Aventis pursuant to the terms of the Aventis Letter Agreement.


Milestone
Payment
Milestone Event
1.
US $5,000,000
[***********]
2.
US $5,000,000
[***********]
3.
US $10,000,000
[***********]
4.
US $20,000,000
[***********]





III. AVENTIS ROYALTIES


Company shall pay to Regeneron a royalty on Net Sales of each Licensed Product
in the Field in the Territory during each Quarter during the PDGF Royalty Term
(all such royalties, the “Aventis Royalties”) for so long as Regeneron is
obligated to pay such Aventis Royalties to Aventis under the Aventis Letter
Agreement at the following rates:


Licensed Product
Royalty Rate
Monotherapy PDGF Product
[***********]
PDGF Product (other than a Monotherapy PDGF Product that is a Licensed Product)
[***********]



Company shall pay the Aventis Royalties to Regeneron pursuant to the terms of
Section 10.1(e). Notwithstanding anything to the contrary in this Agreement
(including this Section III of Schedule 3), Company shall be obligated to pay to
Regeneron the Aventis Royalties as and when Regeneron is obligated to pay such
Aventis Royalties to Aventis pursuant to the terms of the Aventis Letter
Agreement.









    



--------------------------------------------------------------------------------

        





SCHEDULE 4


Existing Licenses




[***********]




































--------------------------------------------------------------------------------

        







SCHEDULE 5


Initial Development Plan




[***********]




--------------------------------------------------------------------------------

        







SCHEDULE 6


Regeneron Licensed Patent Rights


[***********]












--------------------------------------------------------------------------------

        





SCHEDULE 7


General Termination Arrangements.


1.    Company shall promptly collect and return, and cause its Affiliates and
Sublicensees to collect and return, to Regeneron or, at Regeneron’s request,
destroy, all documents containing New Information or Party Information of
Regeneron and its Affiliates, and shall immediately cease, and cause its
Affiliates and Sublicensees to cease, all further use of any New Information and
Party Information of Regeneron and its Affiliates. In addition, at Regeneron’s
request, Company shall collect and transfer to Regeneron any remaining inventory
of Licensed Product Promotional Materials, Licensed Product sales training
materials, Licensed Product samples, and Licensed Product inventory. Regeneron
and its Affiliates shall have the right to use and disclose any New Information
or Party Information of Company, in each case, related to the Licensed Products
(including the Manufacture or use thereof) in connection with Regeneron’s
Development, Manufacture or Commercialization of Licensed Products in the Field
in the Territory, including, without limitation, to existing or potential
distributors, Sublicensees, Affiliates, or collaboration partners, under
substantially the same confidentiality obligations as are set forth in Article
XVII except that the confidentiality obligations shall have a term of at least
five (5) years. Notwithstanding the foregoing, Company may retain copies of any
New Information to the extent required by Law, as well as retain one (1) copy of
such information solely for legal archive purposes.


2.    Company shall grant, and does hereby grant, to Regeneron and its
Affiliates a worldwide, fully paid-up, royalty-free, (a) exclusive right and
license, with the right to sublicense unless otherwise restricted by any
Existing License or New License, under the Company Collaboration Intellectual
Property, Company’s interest in the Joint Intellectual Property, the Product
Trademark(s) to make, have made, develop, use, sell, offer to sell, have sold,
import and export PDGF Products in the Field in the Territory; (b) co-exclusive
(with Company and its Affiliates) right and license, with the right to
sublicense unless otherwise restricted by any Existing License or New License,
under the Company Collaboration Intellectual Property, Company’s interest in the
Joint Intellectual Property and the Product Trademark(s) to make, have made,
develop, use, sell, offer to sell, have sold, import and export PDGF Products
that are not Licensed Products outside the Field in the Territory; and (c)
non-exclusive right and license, with the right to sublicense unless otherwise
restricted by any Existing License or New License, under Company EYLEA
Intellectual Property and EYLEA Trademark(s) to make, have made, develop, use,
sell, offer to sell, have sold, import and export (1) PDGF Products in the Field
in the Territory and (2) PDGF Products outside the Field in the Territory; and
(d) non-exclusive right and license, with the right to sublicense unless
otherwise restricted by any Existing License or New License, under Company
Future Non-Collaboration Rights to make, have made, develop, use, sell, offer to
sell, have sold, import and export Licensed Products for use in the Field;
provided, however, such license shall be limited only to Licensed Products that
are (A) in substantially the form and




--------------------------------------------------------------------------------

        





formulations and (B) for substantially the indications and using such modes of
administration and (C) using substantially those Manufacturing processes as are
used to Manufacture the Licensed Product, in each case ((A), (B) and (C)) as the
Licensed Product existed on the earlier of (1) the first Marketing Approval
anywhere in the world and (2) four (4) years after the termination date.


3.    Company shall use Commercially Reasonable Efforts to provide cooperation
and assistance reasonably requested by Regeneron to enable Regeneron (or its
nominee) to assume with as little disruption as reasonably possible, the
continued Development, Manufacture, and Commercialization of the Licensed
Products in the Field. Such cooperation and assistance shall be provided in a
prompt and timely manner (having regard to the nature of the cooperation or
assistance requested) and shall include, without limitation, the following:


(a)    Company shall transfer and assign to Regeneron (or its nominee) all
Marketing Approvals, Pricing Approvals, and other regulatory filings (including
Registration Filings) made or obtained by Company or its Affiliates or any of
its Sublicensees to the extent specifically relating to Licensed Products.


(b)    Company shall assign and transfer to Regeneron (or its nominee) Company’s
entire right, title and interest in and to all Product Trademarks and
Promotional Materials relating to Licensed Products; provided that nothing
herein is intended to convey any rights in or to Company’s corporate name and
logos or any trade names except for the limited rights set forth herein.


(c)    Company shall provide to Regeneron (or its nominee) a copy (or originals
to the extent required by any Regulatory Authority in connection with the
Development, Manufacture or Commercialization of the Licensed Products in the
Field in the Territory) of all information (including any New Information) in
its possession or under its control to the extent directly relating to any
Licensed Products in the Field, including, without limitation, all information
contained in the regulatory and/or safety databases, all in the format then
currently maintained by Company, provided that all such information shall be in
a format that is reasonably accessible to Regeneron using non-proprietary
systems and Regeneron shall be responsible for any costs associated with Company
converting such information into a format reasonably accessible to Regeneron.


(d)    Company shall use Commercially Reasonable Efforts for a period up to
twelve (12) months from the applicable date of termination (subject to extension
as reasonably requested by Regeneron to the extent necessitated by regulatory
delays outside Regeneron’s reasonable control) to assign to Regeneron any
applicable sublicenses to the extent related to any Licensed Product and/or
contracts relating to significant services to be performed by Third Parties to
the extent related to the Development, Manufacture or Commercialization of any
Licensed Product in the Field in the Territory, as reasonably requested by
Regeneron and subject to the German Employee Invention Act.




--------------------------------------------------------------------------------

        







(e)    Without limitation of Company’s other obligations under this Schedule 7,
to the extent Company or its Affiliate is Manufacturing (in whole or in part)
Licensed Products for use in the Field in accordance with a Manufacturing Plan
(or is designated to assume such responsibilities), Company (or its Affiliate)
will perform such Manufacturing responsibilities and supply Regeneron with
Clinical Supply Requirements and/or Commercial Supply Requirements of Licensed
Products, and Regeneron shall purchase such Licensed Products, at the same
price, and on such other terms and conditions on which Company was supplying, or
in the absence of termination would have been required to supply, such Licensed
Products, [***********] of the effective date of termination of this Agreement
or such shorter period if Regeneron notifies Company that Regeneron is able to
Manufacture or have Manufactured Licensed Products on comparable financial
terms.


4.    Company shall grant, and does hereby grant, to Regeneron and its
Affiliates a worldwide, fully paid-up, royalty-free, right of reference and use,
with the right to grant further rights of reference and use unless otherwise
restricted by any Existing License or New License, under the EYLEA Regulatory
Documentation to Exploit PDGF Products in the Territory and the Excluded
Territory. In addition, Company shall permit Regeneron, upon Regeneron’s
reasonable notice and during regular business hours, to access and review and
copy any EYLEA Regulatory Documentation and, to the extent not transferred
pursuant to paragraph 3, information, data and materials of the types identified
below that relate to Licensed Products. Without limiting the provisions of
Section 20.9, the following provisions shall survive any termination of this
Agreement triggering the application of this Schedule 7 and shall continue to be
enforceable: Sections 8.1(d), 8.2(b) (solely to the extent related to EYLEA),
and 8.3.


5.    Without limitation of the generality of the foregoing, the Parties shall
use Commercially Reasonable Efforts to complete the transition of the
Development, Manufacture and Commercialization of the Licensed Products in the
Field hereunder to Regeneron (or its sublicensee or Third Party designee) as
soon as is reasonably possible.


6.    Notwithstanding anything to the contrary in this Schedule 7, Regeneron
shall not be required to provide Company any consideration in exchange for the
licenses, transfers, assignments or other rights granted to it pursuant to the
provisions of this Schedule 7; provided, however, that Regeneron shall be solely
responsible for paying (a) any royalties, fees or other consideration that
Company may be obligated to pay to a Third Party in respect of any such transfer
or sublicense to Regeneron of such licenses or other rights and (b) all amounts
owed to Third Parties and all reasonable Out-of-Pocket Costs and FTE costs
incurred by Company in meeting its obligations under any Existing Licenses or
New Licenses, in each case, as a result of Company’s (or its Affiliate’s or
Sublicensee’s) Development, Manufacturing and Commercializing of Licensed
Products in the Field in the Territory.






--------------------------------------------------------------------------------

        





SCHEDULE 8


Company Termination Arrangements for Regeneron Breach or Insolvency


1.    Company shall promptly collect and return, and cause its Affiliates and
Sublicensees to collect and return, to Regeneron or, at Regeneron’s request,
destroy, all documents containing New Information or Party Information of
Regeneron and its Affiliates, and shall immediately cease, and cause its
Affiliates and Sublicensees to cease, all further use of any New Information and
Party Information of Regeneron and its Affiliates. In addition, at Regeneron’s
request, Company shall collect and transfer to Regeneron any remaining inventory
of Licensed Product (other than Combination PDGF Products) Promotional
Materials, Licensed Product (other than Combination PDGF Products) sales
training materials, Licensed Product (other than Combination PDGF Products)
samples, and Licensed Product (other than Combination PDGF Products) inventory.
Regeneron and its Affiliates shall have the right to use and disclose any New
Information or Party Information of Company, in each case, related to the
Licensed Products (other than Combination PDGF Products) (including the
Manufacture or use thereof) in connection with Regeneron’s Development,
Manufacture or Commercialization of Licensed Products (other than Combination
PDGF Products) in the Field in the Territory, including, without limitation, to
existing or potential distributors, Sublicensees, Affiliates, or collaboration
partners, under substantially the same confidentiality obligations as are set
forth in Article XVII except that the confidentiality obligations shall have a
term of at least five (5) years. Notwithstanding the foregoing, Company may
retain copies of any New Information to the extent required by Law, as well as
retain one (1) copy of such information solely for legal archive purposes.


2.    Company shall grant, and does hereby grant, to Regeneron and its
Affiliates (a) a fully paid-up, royalty-free, exclusive right and license, with
the right to sublicense unless otherwise restricted by any Existing License or
New License, under the Company Collaboration Intellectual Property and Company’s
interest in the Joint Intellectual Property to make, have made, develop, use,
sell, offer to sell, have sold, import and export PDGF Products (other than
Combination PDGF Products) in the Field in the Territory and PDGF Products
inside and outside the Field in the Excluded Territory, in each case, including,
without limitation, for use with EYLEA (but not as a Combination PDGF Product in
the Territory); (b) a fully paid-up, royalty-free, exclusive right and license,
with the right to sublicense unless otherwise restricted by any Existing License
or New License, under the Company Collaboration Intellectual Property and
Company’s interest in the Joint Intellectual Property to make, have made,
develop, use, sell, offer to sell, have sold, import and export Licensed
Products (other than Combination PDGF Products) outside the Field in the
Territory and Licensed Products inside and outside the Field in the Excluded
Territory, in each case, including, without limitation, for use with EYLEA (but
not as a Combination PDGF Product in the Territory); (c) a fully paid-up,
royalty-free, co-exclusive (with Company and its Affiliates) right and license,
with the right to sublicense unless otherwise restricted by




--------------------------------------------------------------------------------

        





any Existing License or New License, under the Company Collaboration
Intellectual Property and Company’s interest in the Joint Intellectual to make,
have made, develop, use, sell, offer to sell, have sold, import and export PDGF
Products that are not Licensed Products outside the Field in the Territory,
including, without limitation, for use with EYLEA (but not as a Combination PDGF
Product in the Territory); (d) a fully paid-up, royalty-free, non-exclusive
right and license, with the right to sublicense unless otherwise restricted by
any Existing License or New License, under Company EYLEA Intellectual Property
to make, have made, develop, use, sell, offer to sell, have sold, import and
export PDGF Products (other than Combination PDGF Products) inside and outside
the Field in the Territory, including, without limitation, for use with EYLEA
(but not as a Combination PDGF Product in the Territory); (e) a fully paid-up,
royalty-free, exclusive right and license, with the right to sublicense unless
otherwise restricted by any Existing License or New License, under Company EYLEA
Intellectual Property to make, have made, develop, use, sell, offer to sell,
have sold, import and export PDGF Products inside and outside the Field in the
Excluded Territory, including, without limitation, for use with EYLEA and (f) a
worldwide, fully paid-up, royalty-free, right of reference and use, with the
right to grant further rights of reference and use unless otherwise restricted
by any Existing License or New License, under the EYLEA Regulatory Documentation
to Exploit PDGF Products (other than Combination PDGF Products in the Field in
the Territory) inside and outside the Field in the Territory, and PDGF Products
inside and outside the Field in the Excluded Territory, in each case, including,
without limitation, for use with EYLEA (but not as a Combination PDGF Product in
the Field in the Territory).


3.    Company shall provide reasonable cooperation and assistance reasonably
requested by Regeneron to enable Regeneron (or its nominee) to Develop,
Manufacture and Commercialize the Licensed Products (other than Combination PDGF
Products) in the Field in the Territory including, without limitation, for use
with EYLEA, for a period of six (6) months after the effective date of
termination of this Agreement. Such cooperation and assistance shall be provided
in a prompt and timely manner (having regard to the nature of the cooperation or
assistance requested) and shall include, without limitation, the following:


(a)    Company shall transfer and assign to Regeneron (or its nominee) all
Marketing Approvals, Pricing Approvals, and other regulatory filings (including
Registration Filings) made or obtained by Company or its Affiliates or any of
its Sublicensees to the extent specifically relating to Licensed Products,
including, without limitation, for use with EYLEA (other than Combination PDGF
Products in the Territory).


(b)    Company shall assign and transfer to Regeneron (or its nominee) Company’s
entire right, title and interest in and to all Product Trademarks and
Promotional Materials relating to Licensed Products, including, without
limitation, for use with EYLEA (other than Combination PDGF Products in the
Territory); provided that nothing herein is intended to convey any rights in or
to Company’s corporate name and logos or any trade names except for the limited
rights set forth herein.




--------------------------------------------------------------------------------

        







(c)    Company shall provide to Regeneron (or its nominee) a copy (or originals
to the extent required by any Regulatory Authority in connection with the
Development, Manufacture or Commercialization of the Licensed Products,
including, without limitation, for use with EYLEA (other than Combination PDGF
Products in the Territory) of all information (including any New Information) in
its possession or under its control to the extent directly relating to any
Licensed Products, including, without limitation, for use with EYLEA (other than
Combination PDGF Products in the Territory) in the Field, including, without
limitation, all information contained in the regulatory and/or safety databases,
all in the format then currently maintained by Company.


(d)    Company shall use Commercially Reasonable Efforts for a period up to
twelve (12) months from the applicable date of termination (subject to extension
as reasonably requested by Regeneron to the extent necessitated by regulatory
delays outside Regeneron’s control) to assign to Regeneron any applicable
sublicenses to the extent related to any Licensed Product, including, without
limitation, for use with EYLEA (other than Combination PDGF Products in the
Territory) and/or contracts relating to significant services to be performed by
Third Parties to the extent related to the Development, Manufacture or
Commercialization of any Licensed Product, including, without limitation, for
use with EYLEA (other than Combination PDGF Products in the Territory) in the
Field in the Territory, as reasonably and promptly requested by Regeneron and
subject to the German Employee Invention Act.


(e)    Without limitation of Company’s other obligations under this Schedule 8,
to the extent Company or its Affiliate is Manufacturing (in whole or in part)
Licensed Products, including, without limitation, for use with EYLEA (other than
Combination PDGF Products in the Territory) for use in the Field in accordance
with a Manufacturing Plan (or is designated to assume such responsibilities),
Company (or its Affiliate) will perform such Manufacturing responsibilities and
supply Regeneron with Clinical Supply Requirements and/or Commercial Supply
Requirements of Licensed Products, including, without limitation, for use with
EYLEA (other than Combination PDGF Products in the Territory), and Regeneron
shall purchase such Licensed Products, including, without limitation, for use
with EYLEA (other than Combination PDGF Products in the Territory), at the same
price, and on such other terms and conditions on which Company was supplying, or
in the absence of termination would have been required to supply, such Licensed
Products (other than Combination PDGF Products), [***********] of the effective
date of termination of this Agreement or such shorter period if Regeneron
notifies Company that Regeneron is able to Manufacture or have Manufactured
Licensed Products, including, without limitation, for use with EYLEA (other than
Combination PDGF Products in the Territory) on comparable financial terms.


4.    In addition, Company shall permit Regeneron, upon Regeneron’s reasonable
notice and during regular business hours, to access and review and copy any
EYLEA Regulatory Documentation and, to the extent not transferred pursuant to
paragraph 3, information, data and materials of the types identified below that
relate to




--------------------------------------------------------------------------------

        





Combination PDGF Products; provided, however, that with respect to the
Territory, Regeneron shall only have the right to use such information, data and
materials to develop and commercialize Licensed Products that are not
Combination PDGF Products and Regeneron shall not have the right to use such
information, data and materials to develop and commercialize Combination PDGF
Products in the Territory. Without limiting the provisions of Section 20.9, the
following provisions shall survive any termination of this Agreement triggering
the application of this Schedule 8 and shall continue to be enforceable:
Sections 8.1(d), 8.2(b) (solely to the extent related to EYLEA), and 8.3
(provided, however, that nothing in Section 8.3 shall be intended to grant
Regeneron rights to exploit Combination PDGF Products in the Territory).


5.    Notwithstanding anything to the contrary in this Schedule 8, Regeneron
shall not be required to provide Company any consideration in exchange for the
licenses, transfers, assignments or other rights granted to it pursuant to the
provisions of this Schedule 8; provided, however, that, except as otherwise
provided in this Agreement, Regeneron shall be solely responsible for paying (a)
any royalties, fees or other consideration that Company may be obligated to pay
to a Third Party in respect of any such transfer or sublicense to Regeneron of
such licenses or other rights; and (b) all amounts owed to Third Parties and all
reasonable Out-of-Pocket Costs and FTE costs incurred by Company in meeting its
obligations under any Existing Licenses or New Licenses, in each case, as a
result of Company’s (or its Affiliate’s or Sublicensee’s) Development,
Manufacturing and Commercializing of Licensed Products in the Field in the
Territory.


6.    Without limitation of the generality of the foregoing, the Parties shall
use Commercially Reasonable Efforts to complete the transition of the
Development, Manufacture and Commercialization of the Licensed Products,
including, without limitation, for use with EYLEA (other than Combination PDGF
Products in the Territory) in the Field hereunder to Regeneron (or its
sublicensee or Third Party designee) as soon as is reasonably possible.






--------------------------------------------------------------------------------

        



SCHEDULE 9


Company Opt-Out and Safety Termination Arrangements


1.    Company shall promptly collect and return, and cause its Affiliates and
Sublicensees to collect and return, to Regeneron or, at Regeneron’s request,
destroy, all documents containing New Information or Party Information of
Regeneron and its Affiliates, and shall immediately cease, and cause its
Affiliates and Sublicensees to cease, all further use of any New Information and
Party Information of Regeneron and its Affiliates. In addition, at Regeneron’s
request, Company shall collect and transfer to Regeneron any remaining inventory
of Licensed Product (other than Combination PDGF Products) Promotional
Materials, Licensed Product (other than Combination PDGF Products) sales
training materials, Licensed Product (other than Combination PDGF Products)
samples, and Licensed Product (other than Combination PDGF Products) inventory.
Regeneron and its Affiliates shall have the right to use and disclose any New
Information or Party Information of Company, in each case, related to the
Licensed Products (other than Combination PDGF Products) (including the
Manufacture or use thereof) in connection with Regeneron’s Development,
Manufacture or Commercialization of Licensed Products (other than Combination
PDGF Products) in the Field in the Territory, including, without limitation, to
existing or potential distributors, Sublicensees, Affiliates, or collaboration
partners, under substantially the same confidentiality obligations as are set
forth in Article XVII except that the confidentiality obligations shall have a
term of at least five (5) years. Notwithstanding the foregoing, Company may
retain copies of any New Information to the extent required by Law, as well as
retain one (1) copy of such information solely for legal archive purposes.


2.    Company shall grant, and does hereby grant, to Regeneron and its
Affiliates (a) a fully paid-up, royalty-free, exclusive right and license, with
the right to sublicense unless otherwise restricted by any Existing License or
New License, under the Company Collaboration Intellectual Property and Company’s
interest in the Joint Intellectual Property to make, have made, develop, use,
sell, offer to sell, have sold, import and export PDGF Products (other than
Combination PDGF Products) in the Field in the Territory and PDGF Products
inside and outside the Field in the Excluded Territory, in each case, including,
without limitation, for use with EYLEA (but not as a Combination PDGF Product in
the Territory); (b) a fully paid-up, royalty-free, exclusive right and license,
with the right to sublicense unless otherwise restricted by any Existing License
or New License, under the Company Collaboration Intellectual Property and
Company’s interest in the Joint Intellectual Property to make, have made,
develop, use, sell, offer to sell, have sold, import and export Licensed
Products (other than Combination PDGF Products) outside the Field in the
Territory and Licensed Products inside and outside the Field in the Excluded
Territory, in each case, including, without limitation, for use with EYLEA (but
not as a Combination PDGF Product in the Territory); (c) a fully paid-up,
royalty-free, co-exclusive (with Company and its Affiliates) right and license,
with the right to sublicense unless otherwise restricted by any Existing License
or New License, under the Company Collaboration Intellectual




--------------------------------------------------------------------------------

        





Property and Company’s interest in the Joint Intellectual to make, have made,
develop, use, sell, offer to sell, have sold, import and export PDGF Products
that are not Licensed Products outside the Field in the Territory, including,
without limitation, for use with EYLEA (but not as a Combination PDGF Product in
the Territory); (d) a fully paid-up, royalty-free, non-exclusive right and
license, with the right to sublicense unless otherwise restricted by any
Existing License or New License, under Company EYLEA Intellectual Property to
make, have made, develop, use, sell, offer to sell, have sold, import and export
(1) PDGF Products (other than Combination PDGF Products) inside and outside the
Territory, including, without limitation, for use with EYLEA (but not as a
Combination PDGF Product in the Territory); (e) a fully paid-up, royalty-free,
exclusive right and license, with the right to sublicense unless otherwise
restricted by any Existing License or New License, under Company EYLEA
Intellectual Property to make, have made, develop, use, sell, offer to sell,
have sold, import and export PDGF Products inside and outside the Field in the
Excluded Territory, including, without limitation, for use with EYLEA; (f) a
fully paid-up, royalty-free, non-exclusive right and license, with the right to
sublicense unless otherwise restricted by any Existing License or New License,
under the Company Non-Collaboration Patent Rights, Company Future
Non-Collaboration Patent Rights and Party Information of Company to make, have
made, develop, use, sell, offer to sell, have sold, import and export Licensed
Products (other than Combination PDGF Products) in the Field in the Territory
and Licensed Products in the Field in the Excluded Territory, including, without
limitation, for use with EYLEA (but not as a Combination PDGF Product in the
Territory), provided, however, that such license with respect to Company Future
Non-Collaboration Patent Rights shall be limited to the Licensed Product (A) in
substantially the form and formulation, (B) for substantially those indications
and using such modes of administration and (C) using substantially those
Manufacturing processes as are used to Manufacture the Licensed Product, in each
case ((A), (B) and (C)), as Licensed Product existed on the earlier of (1) first
Marketing Approval anywhere in the world and (2) four (4) years after the
termination date; and (g) a worldwide, fully paid-up, royalty-free, right of
reference and use, with the right to grant further rights of reference and use
unless otherwise restricted by any Existing License or New License, under the
EYLEA Regulatory Documentation to Exploit PDGF Products (other than Combination
PDGF Products in the Field in the Territory) inside and outside the Field in the
Territory, and PDGF Products inside and outside the Field in the Excluded
Territory, in each case, including, without limitation, for use with EYLEA (but
not as a Combination PDGF Product in the Field in the Territory).


3.    Company shall provide cooperation and assistance reasonably requested by
Regeneron to enable Regeneron (or its nominee) to assume with as little
disruption as reasonably possible, the continued Development, Manufacture, and
Commercialization of the Licensed Products, including, without limitation, for
use with EYLEA (other than Combination PDGF Products in the Territory) in the
Field. Such cooperation and assistance shall be provided in a prompt and timely
manner (having regard to the nature of the cooperation or assistance requested)
and shall include, without limitation, the following:






--------------------------------------------------------------------------------

        





(a)    Company shall transfer and assign to Regeneron (or its nominee) all
Marketing Approvals, Pricing Approvals, and other regulatory filings (including
Registration Filings) made or obtained by Company or its Affiliates or any of
its Sublicensees to the extent specifically relating to Licensed Products,
including, without limitation, for use with EYLEA (other than Combination PDGF
Products in the Territory).


(b)    Company shall assign and transfer to Regeneron (or its nominee) Company’s
entire right, title and interest in and to all Product Trademarks and
Promotional Materials relating to Licensed Products, including, without
limitation, for use with EYLEA (other than Combination PDGF Products in the
Territory); provided that nothing herein is intended to convey any rights in or
to Company’s corporate name and logos or any trade names except for the limited
rights set forth herein.


(c)    Company shall provide to Regeneron (or its nominee) a copy (or originals
to the extent required by any Regulatory Authority in connection with the
Development, Manufacture or Commercialization of the Licensed Products,
including, without limitation, for use with EYLEA (other than Combination PDGF
Products in the Territory) in the Field in the Territory) of all information
(including any New Information) in its possession or under its control to the
extent directly relating to any Licensed Products, including, without
limitation, for use with EYLEA (other than Combination PDGF Products in the
Territory) in the Field, including, without limitation, all information
contained in the regulatory and/or safety databases, all in the format then
currently maintained by Company, provided that all such information shall be in
a format that is reasonably accessible to Regeneron using non-proprietary
systems and Regeneron shall be responsible for any costs associated with Company
converting such information into a format reasonably accessible to Regeneron.


(d)    Company shall use Commercially Reasonable Efforts for a period up to
twelve (12) months from the applicable date of termination (subject to extension
as reasonably requested by Regeneron to the extent necessitated by regulatory
delays outside Regeneron’s reasonable control) to assign to Regeneron any
applicable sublicenses to the extent related to any Licensed Products,
including, without limitation, for use with EYLEA (other than Combination PDGF
Products in the Territory) and/or contracts relating to significant services to
be performed by Third Parties to the extent related to the Development,
Manufacture or Commercialization of any Licensed Products, including, without
limitation, for use with EYLEA (other than Combination PDGF Products in the
Territory) in the Field in the Territory, as reasonably requested by Regeneron
and subject to the German Employee Invention Act.


(e)    Without limitation of Company’s other obligations under this Schedule 9,
to the extent Company or its Affiliate is Manufacturing (in whole or in part)
Licensed Products, including, without limitation, for use with EYLEA (other than
Combination PDGF Products in the Territory) for use in the Field in accordance
with a Manufacturing Plan (or is designated to assume such responsibilities),
Company (or its




--------------------------------------------------------------------------------

        





Affiliate) will perform such Manufacturing responsibilities and supply Regeneron
with Clinical Supply Requirements and/or Commercial Supply Requirements of
Licensed Products, including, without limitation, for use with EYLEA (other than
Combination PDGF Products in the Territory), and Regeneron shall purchase such
Licensed Products, including, without limitation, for use with EYLEA (other than
Combination PDGF Products in the Territory), at the same price, and on such
other terms and conditions on which Company was supplying, or in the absence of
termination would have been required to supply, such Licensed Products,
including, without limitation, for use with EYLEA (other than Combination PDGF
Products in the Territory), [***********] of termination of this Agreement or
such shorter period if Regeneron notifies Company that Regeneron is able to
Manufacture or have Manufactured Licensed Products, including, without
limitation, for use with EYLEA (other than Combination PDGF Products in the
Territory) on comparable financial terms.


4.    In addition, Company shall permit Regeneron, upon Regeneron’s reasonable
notice and during regular business hours, to access and review and copy any
EYLEA Regulatory Documentation and, to the extent not transferred pursuant to
paragraph 3, information, data and materials of the types identified below that
relate to Combination PDGF Products. Without limiting the provisions of Section
20.9, the following provisions shall survive any termination of this Agreement
triggering the application of this Schedule 9 and shall continue to be
enforceable: Sections 8.1(d), 8.2(b) (solely to the extent related to EYLEA),
and 8.3.


5.    Without limitation of the generality of the foregoing, the Parties shall
use Commercially Reasonable Efforts to complete the transition of the
Development, Manufacture and Commercialization of the Licensed Products,
including, without limitation, for use with EYLEA (other than Combination PDGF
Products in the Territory) in the Field hereunder to Regeneron (or its
sublicensee or Third Party designee) as soon as is reasonably possible.


6.    Notwithstanding anything to the contrary in this Schedule 9, Regeneron
shall not be required to provide Company any consideration in exchange for the
licenses, transfers, assignments or other rights granted to it pursuant to the
provisions of this Schedule 9; provided, however, that Regeneron shall be solely
responsible for paying (a) any royalties, fees or other consideration that
Company may be obligated to pay to a Third Party in respect of any such transfer
or sublicense to Regeneron of such licenses or other rights; and (b) all amounts
owed to Third Parties and all reasonable Out-of-Pocket Costs and FTE costs
incurred by Company in meeting its obligations under any Existing Licenses or
New Licenses, in each case, as a result of Company’s (or its Affiliate’s or
Sublicensee’s) Development, Manufacturing and Commercializing of Licensed
Products in the Field in the Territory.












--------------------------------------------------------------------------------

        





SCHEDULE 10


Company Opt-In Arrangements Upon Regeneron Opt-Out


1.    Regeneron shall grant, and does hereby grant, to Company and its
Affiliates (a) a fully paid-up, royalty-free, co-exclusive (with Regeneron and
its Affiliates and Sublicensees, subject to Section 20.8(d)) right and license,
with the right to sublicense unless otherwise restricted by any Existing License
or New License (or any Existing License or New License (as such terms are
defined in the EYLEA Agreement)), under the Regeneron Collaboration Intellectual
Property, Regeneron Licensed Intellectual Property, Regeneron EYLEA Intellectual
Property and Regeneron’s interest in the Joint Intellectual Property to make,
have made, develop, use, sell, offer to sell, have sold, import and export
Licensed Products (other than Combination PDGF Products), including, without
limitation, for use with EYLEA (but not as a Combination PDGF Product), in the
Field in the Territory; (b) a fully paid-up, royalty-free, non-exclusive right
and license, with the right to sublicense unless otherwise restricted by any
Existing License or New License (or any Existing License or New License (as such
terms are defined in the EYLEA Agreement)), under the Regeneron Collaboration
Intellectual Property, Regeneron Licensed Intellectual Property, Regeneron EYLEA
Intellectual Property and Regeneron’s interest in the Joint Intellectual
Property to make, have made, develop, use, import and export Licensed Products
(other than Combination PDGF Products), including, without limitation, for use
with EYLEA (but not as a Combination PDGF Product), in the Field in the Excluded
Territory solely in support of the Development and Commercialization of Licensed
Products in the Territory; (c) a fully paid-up, royalty-free, non-exclusive
right and license, with the right to sublicense unless otherwise restricted by
any Existing License or New License, under the Regeneron Non-Collaboration
Patent Rights, Regeneron Future Non-Collaboration Patent Rights and Party
Information of Regeneron to make, have made, develop, use, sell, offer to sell,
have sold, import and export Licensed Products (other than Combination PDGF
Products) in the Field in the Territory, including, without limitation, for use
with EYLEA (but not as a Combination PDGF Product), provided, however, that such
license with respect to Regeneron Future Non-Collaboration Patent Rights shall
be limited to the Licensed Product (A) in substantially the form and
formulation, (B) for substantially those indications and using such modes of
administration and (C) using substantially those Manufacturing processes as are
used to Manufacture the Licensed Product, in each case ((A), (B) and (C)), as
Licensed Product existed on the earlier of (1) first Marketing Approval in any
country and (2) four (4) years after Regeneron Opt-Out Exercise; and (d) a fully
paid-up, royalty-free, non-exclusive right of reference and use, with the right
to grant further rights of reference and use unless otherwise restricted by any
Existing License or New License (or any Existing License or New License (as such
terms are defined in the EYLEA Agreement)), under (i) the EYLEA Regulatory
Documentation and (ii) all regulatory filings (including Registration Filings)
made or obtained by Regeneron or its Affiliates or any of its Sublicensees under
this Agreement to the extent specifically relating to Licensed Products (other
than Combination PDGF Products) in the Field in the Territory, in each case ((i)
and (ii)), to make, have made, develop, use, sell, offer to sell,




--------------------------------------------------------------------------------

        





have sold, import and export Licensed Products (other than Combination PDGF
Products), including, without limitation, for use with EYLEA (but not as a
Combination PDGF Product), in the Field in the Territory.


2.    Company shall grant, and does hereby grant, to Regeneron and its
Affiliates (a) a fully paid-up, royalty-free, non-exclusive right and license,
with the right to sublicense unless otherwise restricted by any Existing License
or New License, under the Company Future Non-Collaboration Rights (1) to make,
have made, develop, use, sell, offer to sell, have sold, import and export
Licensed Products in the Field in the Excluded Territory and (2) to make, have
made, develop, use, import and export Licensed Products in the Field in the
Territory for the sole purpose of developing and commercializing Licensed
Products in the Field in the Excluded Territory, provided, however, that such
license shall be limited to the Licensed Product (i) in substantially the form
and formulation, (ii) for substantially those indications and using such modes
of administration and (iii) using substantially those Manufacturing processes as
are used to Manufacture the Licensed Product, in each case ((i), (ii) and
(iii)), as Licensed Product existed on the earlier of (A) the first Marketing
Approval anywhere in the world and (B) four (4) years after the termination
date; and (b) a fully paid-up, royalty-free, non-exclusive right of reference
and use, with the right to grant further rights of reference and use unless
otherwise restricted by any Existing License or New License (or any Existing
License or New License (as such terms are defined in the EYLEA Agreement)),
under (i) the EYLEA Regulatory Documentation and (ii) all regulatory filings
(including Registration Filings) made or obtained by Company or its Affiliates
or any of its Sublicensees under this Agreement, in each case (i) and (ii), (1)
to make, have made, develop, use, sell, offer to sell, have sold, import and
export PDGF Products outside the Field in the Territory and PDGF Products inside
and outside the Field in the Excluded Territory, including, without limitation,
for use with EYLEA (but not as a Combination PDGF Product in the Field in the
Territory) and (2) to make, have made, develop, use, import and export PDGF
Products in the Field in the Territory for the sole purpose of developing and
commercializing PDGF Products in the Field in the Excluded Territory.


3.    Regeneron shall use Commercially Reasonable Efforts to provide cooperation
and assistance reasonably requested by Company to enable Company (or its
nominee) to assume with as little disruption as reasonably possible, the
continued Development and Manufacture of the Licensed Products in the Field. The
Parties shall discuss in good faith either the continuation of supply of
Licensed Product by Regeneron or manufacturing technology transfer to Company.


4.    For the avoidance of doubt, Company shall not be required to provide
Regeneron any consideration in exchange for the licenses or other rights granted
to it pursuant to the provisions of this Schedule 10; provided, however, that
Company shall be solely responsible for paying (a) any royalties, fees or other
consideration that Regeneron may be obligated to pay to a Third Party in respect
of any such transfer or sublicense to Company of such licenses or other rights
and (b) all amounts owed to Third Parties and all reasonable Out-of-Pocket Costs
and FTE costs incurred by Regeneron in meeting its






--------------------------------------------------------------------------------

        





obligations under any Existing Licenses or New Licenses, in each case, as a
result of Company’s (or its Affiliate’s or Sublicensee’s) Development,
Manufacturing and Commercializing of Licensed Products in the Field in the
Territory (including, without limitation, the Aventis Development Milestone
Payments and Aventis Royalties).












--------------------------------------------------------------------------------

        



SCHEDULE 11


Notices


(a)    If to Company:
Bayer HealthCare LLC
100 Bayer Boulevard
Whippany, New Jersey 07981-0915
U.S.A.


With copy to:
Bayer HealthCare AG
51368 Leverkusen, Germany
Attention: General Counsel




(b)    If to Regeneron:
Regeneron Pharmaceuticals, Inc.
777 Old Saw Mill River Road
Tarrytown, New York 10591
U.S.A.
Attention: President
Copy: General Counsel








--------------------------------------------------------------------------------

        



SCHEDULE 1.97


Licensed Products




REGN 2176


REGN 2176-3 (combination with EYLEA®)






--------------------------------------------------------------------------------

        



EXHIBIT A


Opt-In Package


The Opt-In Package will include the following information:


Clinical Data
[***********]
CMC Data
[***********]
Preclinical data (Research, Toxicology, DMPK)
[***********]
Regulatory
[***********]
Product Supply information
[***********]






